Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 21, 2013 (this
“Restatement Agreement”), relating to the Credit Agreement dated as of June 27,
2001, as amended and restated as of June 5, 2009 (as further amended,
supplemented or otherwise modified and in effect immediately prior to the
Restatement Effective Date, the “Original Credit Agreement”), among Rite Aid
Corporation, a Delaware corporation (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), Citicorp North America, Inc., as
administrative agent and collateral processing agent (in such capacities, the
“Administrative Agent”).

 

RECITALS

 

A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Original Credit Agreement or, to the
extent specified herein, in the Restated Credit Agreement (as defined below). 
The rules of construction specified in Section 1.03 of the Original Credit
Agreement also apply to this Restatement Agreement.

 

B.  On the Restatement Effective Date (as defined below), the Borrower intends
to (a) incur additional Term Loans in an aggregate principal amount of
$1,161,000,000 (the “Tranche 6 Term Loans”) to be made available to the Borrower
by the lenders listed on Annex I hereto (the “Tranche 6 Term Lenders”) and
(b) obtain new Revolving Commitments in an aggregate amount of $1,795,000,000
from the lenders listed on Annex II hereto (the “New Revolving Lenders” and,
together with the Tranche 6 Term Lenders, the “New Lenders”).

 

C.  On the Restatement Effective Date, the Borrower will (a) terminate all
Revolving Commitments in effect immediately prior to the Restatement Effective
Date (the “Existing Revolving Commitments”), (b) utilize the proceeds of the
Tranche 6 Term Loans and proceeds from new Revolving Loans made on the
Restatement Effective Date pursuant to the New Revolving Commitments (as defined
below) to repay all outstanding Tranche 2 Term Loans, in an aggregate principal
amount of approximately $1,039,000,000, repay all outstanding Tranche 5 Term
Loans, in an aggregate principal amount of approximately $331,700,000, repay all
Revolving Loans, if any, outstanding immediately prior to the Restatement
Effective Date (the “Existing Revolving Loans”) and consummate the repurchase of
its 9.750% Notes (as defined below) pursuant to the offer to purchase and
consent solicitation statement dated January 31, 2013 and (c) irrevocably call
for redemption all 9.750% Notes that remain outstanding subsequent to such
repurchase and deposit the redemption payment in respect thereof with the
trustee under the indenture for the 9.750% Notes.  The aggregate principal
amount of the Tranche 6 Term Loans and $1,384,700,000 of the new Revolving
Commitments (the “Refinancing Revolving Commitments”, the portion of the new
Revolving Commitments in excess of the Refinancing Revolving Commitments, the
“Incremental Revolving Commitments” and, together, the “New Revolving
Commitments”) are being incurred and obtained pursuant to Section 6.01(c) of the
Original Credit Agreement as

 

--------------------------------------------------------------------------------


 

Refinancing Indebtedness in respect of the Tranche 2 Term Loans, the Tranche 5
Term Loans and the Existing Revolving Commitments.

 

D.  The Borrower has also requested that, immediately following the consummation
of the refinancing transactions referred to above on the Restatement Effective
Date, the Original Credit Agreement be amended and restated (the “Amendment and
Restatement”) in the form of Exhibit A to this Restatement Agreement (the
Original Credit Agreement, as so amended and restated, the “Restated Credit
Agreement”, and the Original Credit Agreement and Restated Credit Agreement
being referred to collectively as the “Credit Agreement”).

 

E.  The New Lenders (constituting the Required Lenders under the Original Credit
Agreement) and the Administrative Agent are willing, on the terms and subject to
the conditions set forth in this Restatement Agreement, to effect the Amendment
and Restatement immediately following the completion of the refinancing
transactions referred to in the foregoing recitals.

 

AGREEMENTS

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Loan Parties, the Tranche 6 Term Lenders, the New Revolving Lenders
and the Administrative Agent hereby agree as follows:

 

ARTICLE I

 

Refinancing Transactions; Amendment and Restatement

 

SECTION 1.1.  Tranche 6 Term Commitments.  (a)  Pursuant to Section 6.01(c) of
the Original Credit Agreement, effective as of the Restatement Effective Date,
for all purposes of the Senior Loan Documents, (i) the Tranche 6 Term
Commitments (as defined below), the Tranche 6 Term Loans and the Tranche 6 Term
Borrowings shall constitute “Other Term Commitments”, “Other Term Loans” and
“Other Term Borrowings”, respectively, and (ii) each Tranche 6 Term Lender shall
become an “Additional Lender” and a “Lender” (if such Tranche 6 Term Lender is
not already a Lender prior to the effectiveness of this Restatement Agreement).

 

(b)  Subject to the terms and conditions set forth herein, each Tranche 6 Term
Lender agrees to make a Tranche 6 Term Loan to the Borrower on the Restatement
Effective Date in a principal amount not exceeding such Tranche 6 Term Lender’s
Tranche 6 Term Commitment, and fund the principal amount of such Tranche 6 Term
Loan in accordance with Section 2.06 of the Restated Credit Agreement.  A Person
shall become a Tranche 6 Term Lender and a Lender under the Credit Agreement by
executing and delivering to the Administrative Agent, on or prior to the
Restatement Effective Date, a signature page to this Restatement Agreement as a
“Tranche 6 Term Lender”.  The “Tranche 6 Term Commitment” of any Tranche 6 Term
Lender will be the amount of Tranche 6 Term Loans that such Person commits to
make, as set forth on Annex I hereto.

 

--------------------------------------------------------------------------------


 

The commitments of the Tranche 6 Term Lenders are several and no Tranche 6 Term
Lender shall be responsible for any other Tranche 6 Term Lender’s failure to
make Tranche 6 Term Loans.

 

SECTION 1.2.  Revolving Commitments.  (a)  Subject to the terms and conditions
set forth herein, effective as of the Restatement Effective Date, the Existing
Revolving Commitments will be terminated pursuant to Section 2.08(b) of the
Credit Agreement; provided, however, that the foregoing shall not affect (i) the
LC Commitment of any Issuing Bank under the Original Credit Agreement or
(ii) the obligation of the Swingline Lender to make Swingline Loans pursuant to
Section 2.04 of the Original Credit Agreement, in each case as in effect
immediately prior to the effectiveness of the Restated Credit Agreement.

 

(b)  Subject to the terms and conditions set forth herein, on the Restatement
Effective Date, simultaneously with the termination of the Revolving Commitments
pursuant to clause (a) above, (i) each Lender that has executed and delivered to
the Administrative Agent, on or prior to the Restatement Effective Date, a
signature page to this Restatement Agreement as a “New Revolving Lender” shall
become or continue to be, as applicable, a “Revolving Lender” and a “Lender”
under the Credit Agreement and (ii) the “Revolving Commitment” of each New
Revolving Lender will be the amount of the commitment set forth with respect to
such New Revolving Lender on Annex II hereto.  The New Revolving Commitments of
the New Revolving Lenders are several and no New Revolving Lender shall be
responsible for any other New Revolving Lender’s failure to make Revolving
Loans.

 

(c)  For all purposes of the Senior Loan Documents, (i) the New Revolving
Commitment of each New Revolving Lender, and the Loans made by each New
Revolving Lender pursuant to such Revolving Commitments, shall constitute a
“Revolving Commitment” and “Revolving Loans”, respectively, under the Credit
Agreement and (ii) all Letters of Credit outstanding immediately prior to the
Restatement Effective Date shall continue to be Letters of Credit issued
pursuant to the Original Credit Agreement and, following the Amendment and
Restatement, the Restated Credit Agreement.

 

(d)  For purposes hereof, the Refinancing Revolving Commitments will become
effective on the Restatement Effective Date simultaneously with the termination
of the Existing Revolving Commitments and the repayment of the outstanding
Tranche 2 Term Loans, Tranche 5 Term Loans and any Existing Revolving Loans.  By
its signature to this Restatement Agreement, each of the Tranche 6 Term Lenders
and each of the New Revolving Lenders (but only in respect of its Refinancing
Revolving Commitments), collectively constituting the Supermajority Lenders at
such time, hereby approve the Incremental Revolving Commitments as Revolving
Commitments under the Credit Agreement, effective immediately after such
termination and repayment.

 

SECTION 1.3.  Amendment and Restatement of Original Credit Agreement.  On the
Restatement Effective Date, immediately following the completion of the
transactions provided for in Sections 1.1 and 1.2, the Original Credit
Agreement, as

 

--------------------------------------------------------------------------------


 

previously amended pursuant to Sections 1.1 and 1.2, shall be further amended
and restated in its entirety in the form of Exhibit A hereto.  All schedules and
exhibits to the Original Credit Agreement, and the Definitions Annex, in each
case in the forms thereof immediately prior to the Restatement Effective Date,
shall constitute schedules and exhibits to the Restated Credit Agreement, except
for any such exhibits and schedules new forms of which are included in Exhibit B
to this Restatement Agreement.

 

SECTION 1.4.  Conditions to Tranche 6 Term Commitments and New Revolving
Commitments.  The obligations of each Tranche 6 Term Lender to make Tranche 6
Term Loans pursuant to Section 1.1(b) above, the termination of the Existing
Revolving Commitments pursuant to Section 1.2(a) above and the effectiveness of
the New Revolving Commitments pursuant to Section 1.2(b) and 1.2(c) above, in
each case on the Restatement Effective Date, are subject to the satisfaction of
the following conditions:

 

(a)  After giving effect to (i) the borrowing of the Tranche 6 Term Loans and
(ii) the effectiveness and the borrowing (if any) of Revolving Loans under the
New Revolving Commitments on the Restatement Effective Date, the conditions set
forth in paragraphs (a), (b) and (c) of Section 4.02 of the Original Credit
Agreement shall be satisfied on and as of the Restatement Effective Date, and
the New Lenders shall have received a certificate of a Financial Officer dated
the Restatement Effective Date to such effect.

 

(b)  The Collateral and Guarantee Requirement shall be satisfied.

 

(c)  The Administrative Agent shall have received a favorable legal opinion of
each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower
and (ii) Marc Strassler, General Counsel of the Borrower, in each case addressed
to the Administrative Agent and the Lenders under the Credit Agreement,
including the New Lenders, and dated the Restatement Effective Date, in
substantially the forms thereof delivered in connection with Refinancing
Amendment No. 4, dated as of March 3, 2011, to the Original Credit Agreement,
modified, however, to address the Tranche 6 Term Loans, the New Revolving
Commitments, the Amendment and Restatement and this Restatement Agreement, and
covering such other matters relating to the Loan Parties, the other Senior Loan
Documents, the Senior Collateral and the transactions contemplated hereby to
occur on the Restatement Effective Date as the Administrative Agent may
reasonably request, and otherwise reasonably satisfactory to the Administrative
Agent.  The Borrower hereby requests such counsel to deliver such opinions.

 

(d)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the good standing of the Borrower and the organization and existence
of each Loan Party, the organizational documents of each Loan Party, the
resolutions of each Loan Party that authorize the transactions contemplated
hereby, the incumbency and authority of the Person or Persons executing and
delivering this Restatement Agreement and the other

 

--------------------------------------------------------------------------------


 

documents contemplated hereby, all in form and substance reasonably satisfactory
to the Administrative Agent.

 

(e)  The Administrative Agent shall have received a borrowing request in a form
reasonably acceptable to the Administrative Agent requesting that the Tranche 6
Term Lenders make the Tranche 6 Term Loans and the New Revolving Lenders make
the Revolving Loans (if any) to be made to the Borrower, in each case on the
Restatement Effective Date.

 

(f)  After giving effect to the borrowing of the Tranche 6 Term Loans and the
Revolving Loans (if any) on the Restatement Effective Date, the Borrowing Base
Amount on the Restatement Effective Date shall be no less than the sum of
(A) the aggregate principal amount of Loans outstanding on the Restatement
Effective Date, (B) the LC Exposure on the Restatement Effective Date and
(C) the aggregate principal amount of Additional Senior Debt outstanding on the
Restatement Effective Date.  The Administrative Agent shall have received a
completed Borrowing Base Certificate dated the Restatement Effective Date and
signed by a Financial Officer of the Borrower.

 

(g)  The conditions to effectiveness of this Restatement Agreement set forth in
Section 1.5 hereof shall have been satisfied.

 

(h)  Each Subsidiary Guarantor shall have entered into a Reaffirmation Agreement
pursuant to which such Subsidiary Guarantor reaffirms its obligations under the
Senior Subsidiary Guarantee Agreement and the other Senior Collateral Documents,
in form and substance reasonably satisfactory to the Administrative Agent.

 

(i)  The Average Revolver Availability shall be no less than $500,000,000 on the
Restatement Effective Date, after giving effect to the transactions to be
consummated on such date.

 

(j)  The principal of and accrued and unpaid interest on all outstanding 9.750%
Notes due 2016 (the “9.750%  Notes”) shall have been (or substantially
simultaneously with the effectiveness of this Restatement Agreement shall be)
repaid, repurchased or satisfied and discharged, and the Administrative Agent
shall have received evidence reasonably satisfactory to it of such payment or
call for redemption (which may include the deposit of the redemption payment
with the trustee for the 9.750% Notes to satisfy and discharge the 9.750% Notes
pursuant to their terms).

 

SECTION 1.5.  Amendment and Restatement Effectiveness.  The Amendment and
Restatement shall become effective as of the first date (the “Restatement
Effective Date”) on which the following conditions have been satisfied:

 

(a)  The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of (i) the
Borrower, (ii) each Tranche 6 Term Lender, (iii) each New Revolving Lender and
(iv) the Administrative Agent.

 

--------------------------------------------------------------------------------


 

(b)  The conditions set forth in Section 1.4 hereof shall have been satisfied.

 

(c)  The Borrower shall have obtained New Revolving Commitments in an aggregate
amount of $1,795,000,000.  The aggregate amount of Tranche 6 Term Commitments
shall not exceed $1,161,000,000.

 

(d)  The principal of and accrued and unpaid interest on all outstanding
(i) Tranche 2 Term Loans, (ii) Tranche 5 Term Loans and (iii) Revolving Loans,
Swingline Loans and LC Disbursements, and all accrued and unpaid fees payable
pursuant to Section 2.12(a) or (b) of the Original Credit Agreement, in each
case as of the Restatement Effective Date, and all amounts owed in respect of
such prepayments pursuant to Section 2.16 of the Original Credit Agreement,
shall have been (or substantially simultaneously with the effectiveness of this
Restatement Agreement shall be) paid in full, and the Administrative Agent shall
have received evidence reasonably satisfactory to it of such payment.

 

(e)  To the extent invoiced prior to the Restatement Effective Date, the
Administrative Agent shall have received payment or reimbursement of its
reasonable out-of-pocket expenses in connection with this Restatement Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Borrowing Base Agents.

 

(f)  To the extent invoiced prior to the Restatement Effective Date, the
Administrative Agent shall have received, for the account of the Tranche 6 Term
Lenders and the New Revolving Lenders, payment of all fees owed to such Tranche
6 Term Lenders and New Revolving Lenders by the Borrower on the Restatement
Effective Date in connection with this Restatement Agreement and the
transactions contemplated hereby.

 

(g)  To the extent invoiced prior to the Restatement Effective Date, the
Arrangers shall have received the payments and reimbursements referred to in
Section 2.4.

 

(h)  At least 3 Business Days prior to the Restatement Effective Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

The Administrative Agent shall notify the Borrower, the Tranche 6 Term Lenders,
the New Revolving Lenders and the other Lenders of the Restatement Effective
Date and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the amendments effected hereby shall not become effective, and the
obligations of the Tranche 6 Term Lenders hereunder to make the Tranche 6 Term
Loans and the New Revolving Lenders hereunder to provide the New Revolving
Commitments will automatically terminate, if each of the conditions set forth or
referred to in Sections 1.4

 

--------------------------------------------------------------------------------


 

and 1.5 hereof has not been satisfied at or prior to 5:00 p.m., New York City
time, on February 21, 2013.

 

ARTICLE II

 

Miscellaneous

 

SECTION 2.1.  Representations and Warranties.  (a)  To induce the other parties
hereto to enter into this Restatement Agreement, the Borrower represents and
warrants to each of the Lenders and the Administrative Agent that, as of the
Restatement Effective Date and after giving effect to the transactions and
amendments to occur on the Restatement Effective Date:

 

(i) This Restatement Agreement has been duly authorized, executed and delivered
by the Borrower and constitutes, and the Restated Credit Agreement, as of the
Restatement Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(ii) The representations and warranties set forth in Article III of the Restated
Credit Agreement are true and correct in all material respects on and as of the
Restatement Effective Date, with the same effect as though made on and as of the
Restatement Effective Date (except to the extent any such representations or
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

 

(iii) No Default (as defined in the Restated Credit Agreement) or Event of
Default (as defined in the Restated Credit Agreement) has occurred and is
continuing.

 

SECTION 2.2.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Restatement Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of, the
Lenders or the Agents under the Original Credit Agreement, the Restated Credit
Agreement or any other Senior Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Original Credit Agreement, the Restated Credit
Agreement or any other Senior Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Original Credit Agreement,
the Restated Credit Agreement or any other Senior Loan Document in similar or
different circumstances.  This Restatement Agreement shall apply to and be
effective only with

 

--------------------------------------------------------------------------------


 

respect to the provisions of the Original Credit Agreement, the Restated Credit
Agreement and the other Senior Loan Documents specifically referred to herein.

 

(b)  On and after the Restatement Effective Date, each reference in the Original
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Original Credit Agreement,
“thereunder”, “thereof”, “therein” or words of like import in any other Senior
Loan Document shall be deemed a reference to the Restated Credit Agreement. 
This Restatement Agreement shall constitute a “Senior Loan Document” for all
purposes of the Original Credit Agreement, the Restated Credit Agreement and the
other Senior Loan Documents.

 

SECTION 2.3.  Governing Law.  This Restatement Agreement shall be governed by
and construed in accordance with the laws of the State of New York.

 

SECTION 2.4.  Costs and Expenses; Fees.  The Borrower agrees to (a) reimburse
the Administrative Agent in respect of this Restatement Agreement for its
reasonable out-of-pocket expenses in connection with this Restatement Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, and (b) pay the fees and expenses referred to in those
certain commitment and fee letters between the Borrower and the Persons
designated as “Arrangers” therein, in each case dated January 31, 2013, in
accordance with the terms and conditions thereof.

 

SECTION 2.5.  Counterparts.  This Restatement Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Restatement Agreement by facsimile transmission or other electronic imaging
means shall be effective as delivery of a manually executed counterpart hereof.

 

SECTION 2.6.  Severability.  Any provision of this Restatement Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 2.7.  Headings.  The headings of this Restatement Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their respective officers as of the date first above
written.

 

 

RITE AID CORPORATION,

 

 

 

 

 

 

 

by

 

 

 

 

 

/s/ Marc A. Strassler

 

 

 

  Name:

Marc A. Strassler

 

 

 

  Title:

Executive Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., in its capacity as a New Revolving Lender,
Administrative Agent, Borrowing Base Agent and Collateral and Processing Agent,

 

 

 

 

 

By

 

 

 

 

/s/ Justin E. McMahan

 

 

 

  Name: Justin E. McMahan

 

 

 

  Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., in its capacity as a Tranche 6 Term Lender, New
Revolving Lender and Borrowing Base Agent,

 

 

 

 

 

by

 

 

 

/s/ Irene Rosen Marks

 

 

 

Name: Irene Rosen Marks

 

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Roger Malouf

 

 

 

 

Name: Roger Malouf

 

 

 

 

Title: Vice President

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, in its capacity as a New Revoling Lender
and Borrowing Base Agent,

 

by

 

 

 

/s/ Peter F. Crispino

 

 

Name:

Peter F. Crispino

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, in its capacity as New Revolving Lender,

 

by

 

 

 

/s/ Charles D. Johnston

 

 

Name:

Charles D. Johnston

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,  in its capacity as New Revolving Lender,

 

by

 

 

 

/s/ Olalekan J. Lawal

 

 

Name:

Olalekan J. Lawal

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.,  in its capacity as New Revolving Lender,

 

by

 

 

 

/s/ Olalekan J. Lawal

 

 

Name:

Olalekan J. Lawal

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

COMPASS BANK

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Michael Sheff

 

 

 

 

Name: Michael Sheff

 

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

CAPITAL ONE LEVERAGE FINANCE CORP.,

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Michael S. Burns

 

 

 

 

Name: Michael S. Burns

 

 

 

 

Title: SVP, Region Manager

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

PNC Bank, National Association

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Edward Shuster

 

 

 

 

Name: Edward Shuster

 

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

RB International Finance (USA) LLC

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Christoph Hoedl

 

 

 

 

Name: Christoph Hoedl

 

 

 

 

Title: First Vice President

 

 

 

 

 

 

 

 

 

 

 

 

For any New Revolving Lender requiring a second signature line:

 

 

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

/s/ Randall Abrams

 

 

 

 

Name: Randall Abrams

 

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Matthew Kasper

 

 

 

 

Name: Matthew Kasper

 

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

Siemens Financial Services, Inc.

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Uri Sky

 

 

 

 

Name: Uri Sky

 

 

 

 

Title: VP

 

 

 

 

 

 

 

 

 

 

 

 

For any New Revolving Lender requiring a second signature line:

 

 

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

/s/ Stephanie Marinello

 

 

 

 

Name: Stephanie Marinello

 

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

Regions Bank

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Phyliss Hasen

 

 

 

 

Name: Phyliss Hasen

 

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

ING Capital LLC

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ William Beddingfield

 

 

 

 

Name: William Beddingfield

 

 

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

 

New Revolving Lender signature page to Amendment and Restatement Agreement
relating to the Rite Aid Credit Agreement

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

CIT FINANCE LLC

 

 

in its capacity as a New Revolving Lender

 

 

 

 

 

by

 

 

 

 

/s/ Robert L. Klein

 

 

 

 

Name: Robert L. Klein

 

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

Annex I

 

Tranche 6 Term Loans

 

Lender

 

Commitment

 

Wells Fargo Bank, N.A.

 

$

1,161,000,000

 

 

--------------------------------------------------------------------------------


 

Annex II

 

New Revolving Commitments

 

Lender

 

Commitment

 

Wells Fargo Bank, N.A.

 

$

450,000,000

 

Citicorp North America, Inc.

 

$

300,000,000

 

Bank of America, N.A.

 

$

300,000,000

 

General Electric Capital Corporation

 

$

250,000,000

 

Goldman Sachs Banks USA

 

$

100,000,000

 

Morgan Stanley Senior Funding, Inc.

 

$

75,000,000

 

CIT Finance, LLC

 

$

60,000,000

 

PNC Bank, N.A.

 

$

50,000,000

 

ING Capital LLC

 

$

45,000,000

 

Compass Bank

 

$

30,000,000

 

Regions Bank

 

$

29,000,000

 

Morgan Stanley Bank, N.A.

 

$

25,000,000

 

Capital One Leverage Finance Corp.

 

$

25,000,000

 

Siemens Financial Services, Inc.

 

$

25,000,000

 

U.S. Bank, N.A.

 

$

21,000,000

 

RB International Finance (USA) LLC

 

$

10,000,000

 

Total

 

$

1,795,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Form of Restated Credit Agreement]

 

--------------------------------------------------------------------------------


Exhibit A

 

 

CREDIT AGREEMENT

 

dated as of June 27, 2001,

 

as amended and restated as of February 21, 2013,

 

AMONG

 

RITE AID CORPORATION,

 

THE LENDERS PARTY HERETO,

 

CITICORP NORTH AMERICA, INC.,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,

 

WELLS FARGO BANK, N.A.,

AS SYNDICATION AGENT,

 

BANK OF AMERICA, N.A.,

AS CO-DOCUMENTATION AGENT,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

AS CO-DOCUMENTATION AGENT,

 

GOLDMAN SACHS BANK USA,

AS CO-DOCUMENTATION AGENT,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

AS CO-DOCUMENTATION AGENT



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.
WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunning Managers,

 

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arranger and Joint Bookrunning Manager,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger and Joint Bookrunning Manager,

 

GE CAPITAL MARKETS, INC.,

as Joint Lead Arranger and Joint Bookrunning Manager,

 

GOLDMAN SACHS BANK USA,

as Joint Lead Arranger and Joint Bookrunning Manager

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arranger and Joint Bookrunning Manager

 

[CS&M Ref. No. 8500-406]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

Definitions

 

 

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

2

SECTION 1.02.

 

Classification of Loans and Borrowings

 

56

SECTION 1.03.

 

Terms Generally

 

56

SECTION 1.04.

 

Accounting Terms; GAAP

 

56

SECTION 1.05.

 

Terms Defined in Definitions Annex

 

57

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

The Credits

 

 

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

57

SECTION 2.02.

 

Loans and Borrowings

 

58

SECTION 2.03.

 

Requests for Borrowings

 

59

SECTION 2.04.

 

Swingline Loans

 

59

SECTION 2.05.

 

Letters of Credit

 

61

SECTION 2.06.

 

Funding of Borrowings

 

67

SECTION 2.07.

 

Interest Elections

 

67

SECTION 2.08.

 

Termination and Reduction of Commitments

 

69

SECTION 2.09.

 

Repayment of Loans; Evidence of Indebtedness

 

69

SECTION 2.10.

 

Amortization and Repayment of Term Loans

 

70

SECTION 2.11.

 

Prepayment of Loans

 

71

SECTION 2.12.

 

Fees

 

74

SECTION 2.13.

 

Interest

 

75

SECTION 2.14.

 

Alternate Rate of Interest

 

76

SECTION 2.15.

 

Increased Costs

 

77

SECTION 2.16.

 

Break Funding Payments

 

78

SECTION 2.17.

 

Taxes

 

78

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

80

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

 

82

SECTION 2.20.

 

Adjustments to Borrowing Base Advance Rates

 

82

SECTION 2.21.

 

Incremental Loans

 

83

SECTION 2.22.

 

Defaulting Lenders

 

85

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

87

 

i

--------------------------------------------------------------------------------


 

SECTION 3.02.

 

Authorization; Enforceability

 

88

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

88

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

 

88

SECTION 3.05.

 

Properties

 

88

SECTION 3.06.

 

Litigation and Environmental Matters

 

89

SECTION 3.07.

 

Compliance with Laws and Agreements

 

89

SECTION 3.08.

 

Investment and Holding Company Status

 

89

SECTION 3.09.

 

Taxes

 

90

SECTION 3.10.

 

ERISA

 

90

SECTION 3.11.

 

Disclosure; Accuracy of Information

 

90

SECTION 3.12.

 

Subsidiaries

 

90

SECTION 3.13.

 

Insurance

 

91

SECTION 3.14.

 

Labor Matters

 

91

SECTION 3.15.

 

Solvency

 

91

SECTION 3.16.

 

Federal Reserve Regulations

 

91

SECTION 3.17.

 

Security Interests

 

92

SECTION 3.18.

 

Use of Proceeds

 

92

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

Conditions

 

 

 

 

 

 

 

SECTION 4.01.

 

2013 Restatement Effective Date

 

93

SECTION 4.02.

 

Each Credit Event

 

93

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

Affirmative Covenants

 

 

 

 

 

 

 

SECTION 5.01.

 

Financial Statements and Other Information

 

94

SECTION 5.02.

 

Notices of Material Events

 

97

SECTION 5.03.

 

Information Regarding Collateral

 

98

SECTION 5.04.

 

Existence; Conduct of Business

 

98

SECTION 5.05.

 

Payment of Obligations

 

98

SECTION 5.06.

 

Maintenance of Properties

 

99

SECTION 5.07.

 

Insurance

 

99

SECTION 5.08.

 

Books and Records; Inspection and Audit Rights; Collateral and Borrowing Base
Reviews

 

100

SECTION 5.09.

 

Compliance with Laws

 

101

SECTION 5.10.

 

Use of Proceeds and Letters of Credit

 

102

SECTION 5.11.

 

Additional Subsidiaries

 

103

SECTION 5.12.

 

Further Assurances

 

103

SECTION 5.13.

 

Subsidiaries

 

103

SECTION 5.14.

 

Intercompany Transfers

 

103

SECTION 5.15.

 

Inventory Purchasing

 

104

SECTION 5.16.

 

Cash Management System

 

104

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.17.

 

Termination of Factoring Transactions

 

104

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

Negative Covenants

 

 

 

 

 

 

 

SECTION 6.01.

 

Indebtedness; Certain Equity Securities

 

105

SECTION 6.02.

 

Liens

 

108

SECTION 6.03.

 

Fundamental Changes

 

111

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

 

111

SECTION 6.05.

 

Asset Sales

 

113

SECTION 6.06.

 

Sale and Leaseback Transactions

 

114

SECTION 6.07.

 

Hedging Agreements

 

114

SECTION 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

 

114

SECTION 6.09.

 

Transactions with Affiliates

 

117

SECTION 6.10.

 

Restrictive Agreements

 

118

SECTION 6.11.

 

Amendment of Material Documents

 

120

SECTION 6.12.

 

Consolidated Fixed Charge Coverage Ratio

 

120

SECTION 6.13.

 

Restrictions on Asset Holdings by the Borrower

 

121

SECTION 6.14.

 

Corporate Separateness

 

121

SECTION 6.15.

 

Cash Management

 

121

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

Events of Default

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

SECTION 8.01.

 

Rights of Agents

 

125

SECTION 8.02.

 

Additional Rights of Borrowing Base Agent

 

128

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

SECTION 9.01.

 

Notices

 

129

SECTION 9.02.

 

Waivers; Amendments

 

130

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

132

SECTION 9.04.

 

Successors and Assigns

 

133

SECTION 9.05.

 

Survival

 

137

SECTION 9.06.

 

Integration; Effectiveness

 

138

SECTION 9.07.

 

Severability

 

138

SECTION 9.08.

 

Right of Setoff

 

138

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

138

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

139

SECTION 9.11.

 

Headings

 

139

SECTION 9.12.

 

Confidentiality

 

139

SECTION 9.13.

 

Interest Rate Limitation

 

140

SECTION 9.14.

 

Collateral Trust and Intercreditor Agreement; Senior Lien Intercreditor
Agreement

 

140

SECTION 9.15.

 

Cash Sweep

 

141

SECTION 9.16.

 

Electronic Communications

 

141

SECTION 9.17.

 

USA Patriot Act

 

143

SECTION 9.18.

 

[Intentionally omitted.]

 

143

SECTION 9.19.

 

Loan Modification Offers

 

143

 

iv

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

 

 

 

Annex 1 — Definitions Annex

 

 

Annex 2 — Subordination Terms

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

-

Subsidiary Loan Parties

Schedule 3.04

-

Undisclosed Liabilities

Schedule 3.05 (a)

-

Properties

Schedule 3.05(c)

-

Leased Warehouses and Distribution Centers

Schedule 3.06(a)

-

Litigation

Schedule 3.06(b)

-

Environmental Matters

Schedule 3.07

-

Compliance with Laws

Schedule 3.09

-

Taxes

Schedule 3.12

-

Subsidiaries

Schedule 3.13

-

Insurance

Schedule 3.14

-

Labor

Schedule 5.11

-

Subsidiaries

Schedule 6.01(a)(xii)

-

Existing Indebtedness

Schedule 6.01(b)

-

Equity Issuances

Schedule 6.02(xi)

-

Liens

Schedule 6.04

-

Investments

Schedule 6.08(a)

-

Restricted Payments

Schedule 6.09

-

Affiliate Transactions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A-1

-

Form of Term Note

Exhibit A-2

-

Form of Revolving Credit Note

Exhibit B

-

Form of Borrowing Base Certificate

Exhibit C

-

Form of Assignment and Acceptance Agreement

Exhibit D

-

Form of Senior Subsidiary Guarantee Agreement

Exhibit E

-

Form of Senior Subsidiary Security Agreement

Exhibit F

-

Form of Senior Indemnity, Subrogation and Contribution Agreement

Exhibit G

-

Form of Second Priority Subsidiary Guarantee Agreement

Exhibit H

-

Form of Second Priority Subsidiary Security Agreement

Exhibit I

-

Form of Second Priority Indemnity, Subrogation and Contribution Agreement

Exhibit J

-

Form of Senior Lien Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 27, 2001, as amended and restated as of
February 21, 2013 (this “Agreement”), among RITE AID CORPORATION, a Delaware
corporation, the LENDERS party hereto and CITICORP NORTH AMERICA, INC. as
Administrative Agent and Collateral Agent.

 

On the Effective Date (such term and each other capitalized term used but not
otherwise defined in this preamble having the meaning assigned to such term in
Article I below), the Borrower, the Administrative Agent, the Collateral Agent
and certain of the Lenders entered into this Agreement pursuant to which certain
of the Lenders thereunder agreed to extend credit to the Borrower on a revolving
credit basis and to make term loans to the Borrower.

 

Pursuant to the 2013 Amendment and Restatement Agreement, on the 2013
Restatement Effective Date, (i) the Tranche 6 Term Lenders made Tranche 6 Term
Loans in an aggregate principal amount of $1,161,000,000, (ii) the then existing
Revolving Commitments were refinanced, increased and replaced with Revolving
Commitments of Revolving Lenders in an aggregate amount of $1,795,000,000,
(iii) the outstanding Tranche 2 Term Loans were repaid in full and (iv) the
outstanding Tranche 5 Term Loans were repaid in full.

 

In accordance with the 2013 Amendment and Restatement Agreement, and effective
immediately after consummation of the transactions referred to in the preceding
recital, the parties hereto desire to amend and restate the Original (Second)
Restated Agreement in the form of this Agreement.

 

The proceeds of Revolving Loans and Swingline Loans made on or after the 2013
Restatement Effective Date will be used for general corporate purposes,
including the financing of Optional Debt Repurchases, the refinancing of the
Tranche 2 Term Loans on the 2013 Restatement Effective Date, the refinancing of
the Tranche 5 Term Loans on the 2013 Restatement Effective Date, the repurchase
or repayment of the Borrower’s 9.75% senior secured notes due 2016,  permitted
capital expenditures, the repurchase of the Borrower’s and/or its Subsidiaries’
(including Rite Aid Lease Management Company’s) Preferred Stock and permitted
Restricted Payments, as more fully described herein.  Letters of Credit will be
used solely to support payment obligations of the Borrower and the Subsidiaries
incurred in the ordinary course of business.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

SECTION 1.01.            Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“2008 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of July 9, 2008, among the Borrower, the Subsidiary Loan
Parties, the Tranche 3 Term Lenders and the Administrative Agent.

 

“2008 Restatement Effective Date” means the date on which this Agreement becomes
effective pursuant to the terms of the 2008 Amendment and Restatement Agreement.

 

“2009 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 5, 2009, among Rite Aid, the Subsidiary Loan Parties,
the Senior Lenders party thereto and the Administrative Agent.

 

“2009 Restatement Effective Date” means the date on which the amendment and
restatement of the Original Restated Agreement pursuant to the 2009 Amendment
and Restatement Agreement becomes effective pursuant to its terms.

 

“2013 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 21, 2013, among Rite Aid, the Subsidiary Loan
Parties, the Senior Lenders party thereto and the Administrative Agent.

 

“2013 Restatement Effective Date” means February 21, 2013, which is the date on
which the amendment and restatement of the Original (Second) Restated Credit
Agreement pursuant to the 2013 Amendment and Restatement Agreement became
effective pursuant to its terms.

 

“2015 8.5% Convertible Note Indenture” means the Senior Debt Securities
Indenture dated as of May 29, 2008, as supplemented by the First Supplemental
Indenture dated as of May 29, 2008, between the Borrower and The Bank of New
York Trust Company, N.A., as trustee, relating to the 2015 8.5% Convertible
Notes.

 

“2015 8.5% Convertible Notes” means the 8.5% Convertible Notes of the Borrower
due 2015 issued pursuant to the 2015 8.5% Convertible Note Indenture.

 

“2016 10.375% Note Indenture” means the Indenture dated as of July 9, 2008,
among Rite Aid, the Subsidiary Guarantors and The Bank of New York Mellon Trust
Company, N.A., as trustee, relating to the 2016 10.375% Notes.

 

“2016 10.375% Notes” means the 10.375% Senior Secured Notes of the Borrower due
2016 issued pursuant to the 2016 10.375% Note Indenture, and the Guarantees
thereof by the Subsidiary Guarantors.

 

2

--------------------------------------------------------------------------------


 

“2017 7.5% Note Indenture” means the Indenture dated as of February 21, 2007,
among Rite Aid, the Subsidiary Guarantors and The Bank of New York Mellon Trust
Company, N.A., as trustee, relating to the 2017 7.5% Notes.

 

“2017 7.5% Notes” means the 7.5% Senior Secured Notes of the Borrower due 2017
issued pursuant to the 2017 7.5% Note Indenture, and the Guarantees thereof by
the Subsidiary Guarantors.

 

“2017 9.50% Note Indenture” means the Amended and Restated Indenture dated as of
June 4, 2007, among Rite Aid, the Subsidiary Guarantors and The Bank of New York
Mellon Trust Company, N.A., as trustee, relating to the 2017 9.50% Notes.

 

“2017 9.50% Notes” means the 9.50% Senior Notes due 2017 issued pursuant to the
2017 9.50% Note Indenture, and the Guarantees thereof by the Subsidiary
Guarantors.

 

“2020 8.00% Notes” means the Borrower’s 8.00% Senior Secured Notes due 2020
issued under the indenture dated as of August 16, 2010, among the Borrower, the
Subsidiary Guarantors and The Bank of New York Mellon Trust Company, N.A., as
trustee.

 

“2003 9.25% Note Indenture” means the Indenture dated as of May 20, 2003,
between Rite Aid and BNY Midwest Trust Company, as Trustee, relating to the
9.25% Notes of the Borrower due 2013 and any notes issued in exchange therefor.

 

“2020 9.25% Notes” means the Borrower’s 9.25% Senior Notes due 2020, issued
under the indenture dated as of February 27, 2012, among Rite Aid, the
Subsidiary Guarantors and The Bank of New York Mellon Trust Company, N.A., as
trustee.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Account” means any right to payment for goods sold or leased or for services
rendered, whether or not earned by performance.

 

“Account Debtor” means, with respect to any Account, the obligor with respect to
such Account.

 

“Accounts Receivable Advance Rate” means the accounts receivable advance rate
determined in accordance with Section 2.20.

 

“Acquisition” means the acquisition by the Borrower of all the Equity Interests
in Holdings.

 

3

--------------------------------------------------------------------------------


 

“Additional Lender” means, at any time, any bank or other financial institution
(other than any such bank or financial institution that is a Lender at such
time) that agrees to provide any portion of any Incremental Facility or
Refinancing Indebtedness pursuant to a Refinancing Amendment, provided that each
Additional Lender shall be subject to the approval of the Administrative Agent
(such approval not to be unreasonably withheld) and the Borrower.

 

“Additional Senior Debt” means any Indebtedness of Rite Aid (other than
Indebtedness constituting Senior Loan Obligations) Guaranteed by the Subsidiary
Guarantors pursuant to the Senior Subsidiary Guarantee Agreement (and not
Guaranteed by any other Subsidiary) with such Guarantees secured by the Senior
Collateral on a pari passu basis (but without regard to control of remedies)
with the Senior Loan Obligations (and not secured by Liens on any other assets
of Rite Aid or any Subsidiary); provided, however, that (i) such Indebtedness is
permitted to be incurred, secured and Guaranteed on such basis by each Senior
Debt Document and Second Priority Debt Document and (ii) the Representative for
the holders of such Indebtedness shall have become party to (A) the Collateral
Trust and Intercreditor Agreement pursuant to, and by satisfying the conditions
set forth in, Section 8.12 thereof and (B) the Senior Lien Intercreditor
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 5.02(c) thereof, provided further that, if such Indebtedness will be the
initial Additional Senior Debt incurred by Rite Aid, then the Subsidiary
Guarantors, the Senior Collateral Agent and the Representative for such
Indebtedness shall have executed and delivered the Senior Lien Intercreditor
Agreement.  Additional Senior Debt shall include any Registered Equivalent Notes
and Guarantees thereof by the Subsidiary Guarantors pursuant to the Senior
Subsidiary Guarantee Agreement issued in exchange thereof.

 

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.

 

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.

 

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Proceeding, whether or not allowed or allowable as a claim in any
such proceeding) payable with respect to, such Additional Senior Debt, (b) all
other amounts payable to the related Additional Senior Debt Parties under the
related Additional Senior Debt Documents and (c) any renewals or extensions of
the foregoing.

 

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, any trustee
or agent therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by Rite Aid or any
Obligor under any related Additional Senior Debt Documents, but shall not
include the Obligors or any Controlled

 

4

--------------------------------------------------------------------------------


 

Affiliates thereof (unless such Obligor or Controlled Affiliate is a holder of
such Indebtedness, a trustee or agent therefor or beneficiary of such an
indemnification obligation named as such in an Additional Senior Debt Document).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each calendar month.

 

“Administrative Agent” means CNAI, in its capacity as administrative agent for
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, the Collateral Agent and each Borrowing
Base Agent.

 

“Agent Parties” has the meaning assigned to such term in Section 9.16(c).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Citibank Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate that would be applicable to a Eurodollar Loan with an Interest Period of
one month commencing on such day plus 1.00% ; provided, however, that solely for
purposes of calculating interest in respect of any Tranche 6 Term Loan that is
an ABR Loan, the Alternate Base Rate will be deemed to be 2.00% per annum on any
day when the Alternate Base Rate would otherwise be less than 2.00% per annum .

 

Any change in the Alternate Base Rate due to a change in the Citibank Base Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Citibank Base Rate or the Federal Funds
Effective Rate.

 

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated November 8, 2006, relating to the Original Agreement as in
effect at such time.

 

5

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have been terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, on any day, (a) [intentionally omitted], (b) with
respect to any ABR Tranche 6 Term Loan, a rate per annum of 2.00% and, with
respect to any Eurodollar Tranche 6 Term Loan, a rate per annum of 3.00%,
(c) with respect to any ABR Loan (other than a Tranche 6 Term Loan, an Other
Revolving Loan or an Other Term Loan) or Eurodollar Loan (other than a Tranche 6
Term Loan an Other Revolving Loan or an Other Term Loan), as the case may be,
(i) from the 2013 Restatement Effective Date through May 31, 2013, (A) 1.50% in
the case of any ABR Loan and 2.50% in the case of any Eurodollar Loan and
(ii) thereafter, the applicable rate per annum set forth below (expressed in
basis points) under the caption “ABR Spread” or “Eurodollar Spread”, as the case
may be, in each case based upon the Average Revolver Availability determined as
of the most recent Adjustment Date, (d) with respect to any Other Revolving Loan
or Other Term Loan, the “Applicable Rate” set forth in the Refinancing Amendment
or Loan Modification Agreement relating thereto and (e) with respect to the
commitment fees payable hereunder, (i) from the 2013 Restatement Effective Date
through May 31, 2013, 0.50% and (ii) thereafter, the applicable rate per annum
set forth below (expressed in basis points) under the caption “Commitment Fee
Rate”, based upon the Average Revolver Availability determined as of the most
recent Adjustment Date:

 

RATING:

 

ABR Spread
(bps)

 

Eurodollar Spread
(bps)

 

Category 1
Average Revolver
Availability greater than
$1,000,000,000

 

125

 

225

 

Category 2
Average Revolver
Availability greater than
$500,000,000 but less
than or equal to
$1,000,000,000

 

150

 

250

 

Category 3
Average Revolver
Availability less than or
equal to
$500,000,000

 

175

 

275

 

 

6

--------------------------------------------------------------------------------


 

RATING

 

Commitment Fee Rate
(bps)

 

Category 1
Average Revolver
Availability greater than
50% of the aggregate
principal amount of the
commitments under the
Revolving Credit Facility

 

50

 

Category 2
Average Revolver
Availability equal to or
less than 50% of the
aggregate principal
amount of the commitments under the
Revolving Credit Facility

 

37.5

 

 

“Approved Fund” means (a) with respect to any Lender, a CLO managed by such
Lender or by an Affiliate of such Lender or (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Asset Sale” means any sale, lease, assignment, transfer or other disposition
(including pursuant to a Sale and Leaseback Transaction) of any property or
asset (whether now owned or hereafter acquired, whether in one transaction or a
series of transactions and whether by way of merger or otherwise) of the
Borrower or any Subsidiary (including of any Equity Interest in a Subsidiary).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Attributable Debt” means, as to any particular Capital Lease or Sale and
Leaseback Transaction under which the Borrower or any Subsidiary is at the time
liable, as of any date as of which the amount thereof is to be determined (a) in
the case of a transaction involving a Capital Lease, the amount as of such date
of Capital Lease Obligations with respect thereto and (b) in the case of a Sale
and Leaseback Transaction not involving a Capital Lease, the then present value
of the minimum rental obligations under such Sale and Leaseback Transaction
during the remaining term thereof (after giving effect to any extensions at the
option of the lessor) computed by discounting the rental payments at the actual
interest factor included in such payments or, if such interest factor cannot be
readily determined, at the rate per annum that would be applicable to a Capital
Lease of the Borrower having similar payment terms.  The amount of any rental
payment required to be made under any such Sale and Leaseback Transaction not
involving a Capital Lease may exclude amounts required to be paid by the lessee
on account of maintenance and repairs, insurance, taxes, assessments, utilities,
operating and labor costs and similar charges, whether or not characterized as
rent.  Any determination

 

7

--------------------------------------------------------------------------------


 

of any rate implicit in the terms of a Capital Lease or a lease in a Sale and
Leaseback Transaction not involving a Capital Lease made in accordance with
generally accepted financial practices by the Borrower shall be binding and
conclusive absent manifest error.

 

“Average Revolver Availability” means, as determined on any Adjustment Date, the
average daily Revolver Availability during the calendar month immediately
preceding such Adjustment Date; provided that the Average Revolver Availability
as determined on the first Adjustment Date occurring after the Original
Restatement Effective Date shall be the average daily Revolver Availability for
the period from the Original Restatement Effective Date to the day immediately
prior to such first Adjustment Date.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

“Bankruptcy Proceeding” means any proceeding under Title 11 of the U.S. Code or
any other Federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

“Basket Asset Sale” means any sale, transfer or disposition (including a Sale
and Leaseback Transaction not involving any Mortgaged Property) of office
locations, Stores or other personal or real property (including any improvements
thereon), whether or not constituting Mortgaged Property, or leasehold interest
therein for fair value in the ordinary course of business consistent with past
practice and not inconsistent with the business plan delivered to the Senior
Lenders prior to the Original Restatement Effective Date; provided, however,
that (a) the aggregate consideration received therefor (including the fair
market value of any non-cash consideration) shall not exceed $200,000,000 in any
fiscal year of Rite Aid (calculated without regard to Sale and Leaseback
Transactions permitted by Section 6.01(ix), (xiv) and (xv) of the Senior Credit
Agreement) and (b) except with respect to any net consideration received from
any sale, transfer or disposition to a third Person of Stores, leases and
prescription files closed at substantially the same time as, and entered into as
part of a single related transaction with, the purchase or other acquisition
from such third Person of Stores, leases and prescription files of a
substantially equivalent value, at least 75% of such consideration shall consist
of cash.

 

8

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Rite Aid Corporation, a Delaware corporation.

 

“Borrowing” means (a) a Loan of the same Class and Type, made, converted or
continued on the same date and, in the case of a Eurodollar Loan, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Base Agent” means CNAI, Bank of America, N.A., General Electric
Capital Corporation and Wells Fargo Bank, N.A. (in each case, until the
resignation thereof in accordance with Article VIII hereof); provided that any
determination that is required to be made by the “Borrowing Base Agent” pursuant
to this Agreement (including under Section 5.08(b)) shall require, and become
effective with, the agreement of all Borrowing Base Agents; provided, however,
in the event that the Borrowing Base Agents cannot agree on any issue requiring
the determination or approval of the Borrowing Base Agent, including the
Borrowing Base Amount, the Estimated Borrowing Base Amount, the determination of
eligibility standards for the Borrowing Base Amount and Estimated Borrowing Base
Amount, the imposition of reserves, borrowing base reporting, appraisals or
examinations or any other action or determination required of the Borrowing Base
Agent under the Senior Loan Documents, the determination shall be made by the
Borrowing Base Agent asserting the most conservative credit judgment.

 

“Borrowing Base Amount” means, with respect to the Borrower, an amount equal to
the sum, without duplication, of the following;

 

(a) the Accounts Receivable Advance Rate multiplied by the book value of
Eligible Accounts Receivable; plus

 

(b) the Pharmaceutical Inventory Advance Rate multiplied by the Eligible
Pharmaceutical Inventory Value; plus

 

(c) the Other Inventory Advance Rate multiplied by the Eligible Other Inventory
Value; plus

 

(d) the Script Lists Advance Rate multiplied by the Eligible Script Lists Value;
plus

 

(e) the Credit Card Receivable Advance Rate multiplied by the book value of
Eligible Credit Card Accounts Receivable; minus

 

(f) a reserve in an aggregate amount equal to the Borrower’s then-current
exposure upon early termination under each of its existing and future Hedging
Agreements; minus

 

(g) any reserves established by any Borrowing Base Agent in the exercise of its
commercially reasonable judgment to reflect Borrowing Base Factors;

 

9

--------------------------------------------------------------------------------


 

provided, that, for purposes of determining the Borrowing Base Amount at any
date of determination, the amount set forth in clause (d) of this definition
shall not exceed 30% of the Borrowing Base Amount .

 

The Borrowing Base Amount shall be computed (i) monthly with respect to Eligible
Accounts Receivable, Eligible Inventory and Eligible Credit Card Accounts
Receivable and (ii) annually with respect to Eligible Script Lists (or, in any
fiscal year in which a second appraisal is conducted pursuant
Section 5.08(b)(iii), twice per year), in each case in accordance with Sections
2.20 and 5.01(f), subject to the requirements in Section 5.01(f) for more
frequent computation of the components of the Borrowing Base Amount.  The
Borrowing Base Amount at any time in effect shall be determined by reference to
the Borrowing Base Certificate most recently delivered pursuant to
Section 5.01(f).

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B or in such other form as the Agents may approve.

 

“Borrowing Base Factors” means landlord’s liens affecting Eligible Inventory,
factors affecting the saleability or collectability of Eligible Accounts
Receivable, Eligible Credit Card Accounts Receivable and Eligible Inventory at
retail or in liquidation, factors affecting the market value of Eligible
Inventory, Eligible Accounts Receivable, Eligible Credit Card Accounts
Receivable or Eligible Script Lists, other impediments to the Collateral Agent’s
ability to realize upon the Eligible Accounts Receivable, the Eligible Credit
Card Accounts Receivable, the Eligible Inventory or the Eligible Script Lists
and other factors affecting the credit value to be afforded the Eligible
Accounts Receivable, the Eligible Inventory and the Eligible Script Lists, and
such other factors as the Borrowing Base Agent from time to time determine in
their commercially reasonable discretion as being appropriate to reflect
criteria, events, conditions, contingencies or risks that adversely affect any
component of the Borrowing Base Amount or to reflect that a Default or an Event
of Default then exists.  Without limiting the generality of the foregoing, such
Borrowing Base Factors may include, in the Borrowing Base Agent’s commercially
reasonable judgment acting in good faith (but are not limited to):  (i) rent;
(ii) customs duties, and other costs to release inventory that is being imported
into the United States; (iii) outstanding taxes and other governmental charges,
including ad valorem, real estate, personal property, sales and other taxes that
may have priority over the interests of the Senior Collateral Agent in the
Collateral; (iv) if a Default or an Event of Default then exists, salaries,
wages and benefits due to employees of the Borrower or any Subsidiary Loan
Party, (v) customer credit liabilities, and (vi) warehousemen’s or bailee’s
charges and other Permitted Encumbrances which may have priority over the
interests of the Collateral Agent in the Collateral.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Acquisition” means (i) an Investment by the Borrower or any of the
Subsidiaries in any other Person (including an Investment by way of acquisition
of debt or equity securities of any other Person) pursuant to which such Person
shall become

 

10

--------------------------------------------------------------------------------


 

a Subsidiary or shall be merged into or consolidated with the Borrower or any of
the Subsidiaries or (ii) an acquisition by the Borrower or any of the
Subsidiaries of the property and assets of any Person (other than the Borrower
or any of the Subsidiaries) that constitute substantially all the assets of such
Person or any division or other business unit of such Person; provided that the
acquisition of prescription files and Stores and the acquisition of Persons
substantially all of whose assets consist of fewer than 10 Stores, in each case
in the ordinary course of business and not substantially inconsistent with the
business projections of the Borrower and the Subsidiaries delivered to the
Lenders on or about the Original Restatement Effective Date shall not constitute
a Business Acquisition.

 

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in New York City or Chicago, Illinois are authorized or
required by law to close; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which, in accordance
with GAAP, should be capitalized on the lessee’s balance sheet.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, which obligations should
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

 

“Cash Management System” shall have the meaning assigned to such term in the
Senior Subsidiary Security Agreement.

 

“Cash Sweep Cash Collateral Account” shall have the meaning assigned to such
term in the Senior Subsidiary Security Agreement.

 

“Cash Sweep Notice” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Cash Sweep Period” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Casualty/Condemnation” means any event that gives rise to Casualty/
Condemnation Proceeds.

 

“Casualty/Condemnation Proceeds” means:

 

(a) any insurance proceeds under any insurance policies or otherwise with
respect to any casualty or other insured damage to any properties or assets of
the Borrower or the Subsidiaries; and

 

11

--------------------------------------------------------------------------------


 

(b) any proceeds received by the Borrower or any Subsidiary in connection with
any action or proceeding for the taking of any properties or assets of the
Borrower or the Subsidiaries, or any part thereof or interest therein, for
public or quasi-public use under the power of eminent domain, by reason of any
similar public improvement or condemnation proceeding;

 

minus, in each case (i) any fees, commissions and expenses (including the costs
of adjustment and condemnation proceedings) and other costs paid or incurred by
the Borrower or any Subsidiary in connection therewith, (ii) the amount of
income taxes reasonably estimated to be payable as a result of any gain
recognized in connection with the receipt of such payment or proceeds and
(iii) the amount of any Indebtedness (or Attributable Debt), other than the
Senior Obligations, together with premium or penalty, if any, and interest
thereon (or comparable obligations in respect of Attributable Debt), that is
secured by a Lien on (or if Attributable Debt, the lease of) the properties or
assets in question and that has priority over both the Senior Lien and the
Second Priority Lien, that is required to be repaid as a result of the receipt
by the Borrower or a Subsidiary of such payments or proceeds; provided, however,
that no such proceeds shall constitute Casualty/Condemnation Proceeds to the
extent that such proceeds are (A) reinvested in other like fixed or capital
assets within 270 days of the Casualty/Condemnation that gave rise to such
proceeds or (B) committed to be reinvested in other like fixed or capital assets
within 270 days of such Casualty/Condemnation, with diligent pursuit of such
reinvestment, and reinvested in such assets within 365 days of such Casualty/
Condemnation.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Second Restatement Effective Date) (other
than (i) Green Equity Investors III, L.P. and its Affiliates or (ii) the Seller
and its Affiliates as a result of the Acquisition), of 30% or more of the
outstanding shares of common stock of the Borrower; (b) at the end of any period
of 12 consecutive calendar months, the occupation of a majority of the seats on
the board of directors of the Borrower by Persons who were not members of the
board of directors of the Borrower on the first day of such period (other than
any new directors whose election or appointment by such board of directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of not less than three-fourths of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved); or (c) the occurrence of a
“Change of Control”, as defined in any indenture or other agreement that governs
the terms of any Material Indebtedness.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Restatement Effective Date, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Original Restatement Effective Date or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request,

 

12

--------------------------------------------------------------------------------


 

guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Restatement Effective
Date.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Citibank” means Citibank, N.A.

 

“Citibank Base Rate” means the rate of interest publicly announced by Citibank,
N.A. in New York City from time to time as the Citibank Base Rate.

 

“Citibank Concentration Account” shall have the meaning assigned to such term in
the Senior Subsidiary Security Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans of any series, Tranche 6 Term Loans, Other Term Loans of any
series or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Commitment, an Other Revolving
Commitment of any series, a Tranche 6 Term Commitment  or an Other Term
Commitment of any series.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of a Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means the Senior Collateral and the Second Priority Collateral.

 

“Collateral Agent” means the Senior Collateral Agent.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a) the Administrative Agent shall have received from each Subsidiary Loan Party
either (i) a counterpart of, or a supplement to, each Senior Collateral Document
duly executed and delivered on behalf of such Loan Party or (ii) in the case of
any Person that becomes a Subsidiary Loan Party after the Second Restatement
Effective Date, a supplement to each applicable Senior Collateral Document, in
the form specified therein, duly executed and delivered on behalf of such
Subsidiary Loan Party;

 

(b) (i) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Senior Collateral Documents and perfect such Liens

 

13

--------------------------------------------------------------------------------


 

to the extent required by, and with the priority required by, this Agreement and
the Senior Collateral Documents, shall have been filed, registered or recorded
or delivered to the Administrative Agent (with a copy to each Borrowing Base
Agent) for filing, registration or recording or (ii) the Administrative Agent
shall have been provided with all authorizations, consents and approvals from
each Loan Party, Governmental Authority and other Person reasonably requested by
it to file, record or register all documents and instruments referred to in
clause (b)(i) of this definition; and

 

(c) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Senior
Collateral Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.

 

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

 

“Collateral Trust and Intercreditor Agreement” means the Amended and Restated
Collateral Trust and Intercreditor Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, as further amended and restated as of
June 5, 2009 (as amended, supplemented or otherwise modified from time to time),
among Rite Aid, the Subsidiary Guarantors, the Second Priority Collateral
Trustee, the Senior Collateral Agent and each other Representative.

 

“Commitment” means the Revolving Commitments, the Other Revolving Commitments
(if any), the Tranche 6 Term Commitments and the Other Term Commitments, or any
combination thereof (as the context requires).

 

“Communications” has the meaning assigned to such term in Section 9.16(a).

 

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of expenditures by the Borrower and its Consolidated Subsidiaries for plant,
property and equipment and prescription files during such period (including any
such expenditure by way of acquisition of a Person or by way of assumption of
Indebtedness or other obligations of a Person, to the extent reflected as plant,
property and equipment or as prescription file assets) minus the aggregate
amount of Net Cash Proceeds received by the Borrower and its Consolidated
Subsidiaries from the sale of Stores to third parties pursuant to Sale and
Leaseback Transactions; provided that the aggregate amount of expenditures by
the Borrower and its Consolidated Subsidiaries referred to above shall exclude,
without duplication, (i) any such expenditures made for the replacement or
restoration of assets to the extent financed by Casualty/Condemnation Proceeds
relating to the asset or assets being replaced or restored, (ii) any amounts
paid to any party under a lease entered into in connection with a Sale and
Leaseback Transaction with respect to the termination of such lease and the
reacquisition by the Borrower or any of the Subsidiaries of the property subject
to such lease and (iii) any such expenditures made for the purchase or other
acquisition from a third party of Stores, leases and prescription

 

14

--------------------------------------------------------------------------------


 

files, but only to the extent that an equivalent or greater amount is received
from such third party as consideration for the sale or other disposition to such
third party of Stores, leases and/or prescription files of a substantially
equivalent value closed at substantially the same time as, and entered into as
part of a single related transaction with, such purchase or acquisition (and if
a lesser amount is received from such third party as consideration for such sale
or other disposition, then the amount of Consolidated Capital Expenditures for
purposes hereof shall be the expenditures made net of the consideration
received); provided further that Consolidated Capital Expenditures shall in no
case be less than zero.

 

“Consolidated EBITDA” means, for any period, without duplication, Consolidated
Net Income for such period, plus (a) to the extent deducted (or excluded) in
determining Consolidated Net Income for such period, the aggregate amount of
(i) consolidated interest expenses, whether cash or non-cash, and charges,
commissions, discounts, yield and other similar fees and charges incurred
pursuant to Factoring Transactions or by Securitization Vehicles in connection
with Securitizations which are payable to any Person other than a Loan Party,
and any other amounts comparable to or in the nature of interest under any
Securitization or Factoring Transaction, including losses on the sale of
Securitization Assets in a Securitization accounted for as a “true sale” or
Factoring Assets in a Factoring Transaction accounted for as a “true sale,”
(ii) provision for income taxes, (iii) depreciation and amortization, (iv) LIFO
Adjustments which reduced such Consolidated Net Income, (v) store closing and
non-cash impairment expenses, (vi) any other nonrecurring charge to the extent
such nonrecurring charge does not involve any cash expenditure during such
period, (vii) non-cash compensation expenses related to stock option and
restricted stock employee benefit plans, (viii) the non-cash interest component,
as adjusted from time to time, in respect of reserves, (ix) all costs, fees,
charges and expenses incurred in connection with the Transactions, (x) all
charges incurred relating to the investigation of the Borrower by the United
States Attorney’s Office and the United States Department of Labor and all
amounts paid in satisfaction of any judgment, fine or settlement resulting
therefrom, (xi) all costs and litigation expenses incurred in connection with
litigation, investigations and other proceedings relating to the business
conduct and practices of the former management of the Borrower, (xii) all
Integration Expenses and (xiii) an amount equal to revenue deferrals during such
period in respect of the Borrower’s customer loyalty card program, and minus
(b) to the extent not deducted in determining Consolidated Net Income for such
period, the aggregate amount of (i) any cash expenditure during such period in
connection with which a nonrecurring charge was taken and added back to
Consolidated Net Income pursuant to clause (a) above in calculating Consolidated
EBITDA in any prior period, (ii) LIFO Adjustments which increased such
Consolidated Net Income and (iii) the amount of revenues recognized in such
period that were added back in calculating Consolidated EBITDA in any prior
period pursuant to clause (a)(xiii) above.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDA plus Consolidated Rent less Consolidated Capital
Expenditures plus Integration Capital Expenditures to (ii) Consolidated Interest
Charges

 

15

--------------------------------------------------------------------------------


 

plus Consolidated Rent plus cash dividends paid pursuant to Section 6.08(a), in
each case for such period and determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, the aggregate amount of
interest charges, whether expensed or capitalized, incurred or accrued during
such period by the Borrower and its Consolidated Subsidiaries, solely to the
extent paid or payable (whether during or after such period) in cash (i) minus
non-cash interest expenses during such period related to (x) litigation
reserves, (y) closed store liability reserves, if any, and (z) self-insurance
reserves and (ii) plus, to the extent not otherwise included in such interest
charges, commissions, discounts, yield and other similar fees and charges
incurred pursuant to Factoring Transactions or by Securitization Vehicles in
connection with Securitizations which are payable to any Person other than a
Loan Party, and any other amounts comparable to or in the nature of interest
under any Securitization or Factoring Transaction, including losses on the sale
of Securitization Assets in a Securitization accounted for as a “true sale” or
Factoring Assets in a Factoring Transaction accounted for as a “true sale”.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries (exclusive of (a) extraordinary items
of gain or loss during such period or gains or losses from Indebtedness
modifications during such period, (b) any gain or loss in connection with any
Asset Sale during such period, other than sales of inventory in the ordinary
course of business, but in the case of any loss only to the extent that such
loss does not involve any current or future cash expenditure, (c) the cumulative
effect of accounting changes during such period and (d) net income or loss
attributable to any Investments in Persons other than Affiliates of the
Borrower), determined on a consolidated basis for such period in accordance with
GAAP.

 

“Consolidated Rent” means, for any period, the consolidated rental expense of
the Borrower and its Consolidated Subsidiaries for such period, and including in
any event rental costs of closed stores for such period whether or not reflected
as an expense in the determination of Consolidated Net Income for such period.

 

“Consolidated Subsidiary” means, with respect to any Person, at any date, any
Subsidiary or other entity the accounts of which would, in accordance with GAAP,
be consolidated with those of such Person in its consolidated financial
statements if such statements were prepared as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CNAI” means Citicorp North America, Inc.

 

“Credit Card Accounts Receivable” means any receivables or payment intangible
due to any Subsidiary Loan Party from the credit card or debit card issuer in

 

16

--------------------------------------------------------------------------------


 

connection with purchases from and other goods and services provided by such
Subsidiary Loan Party on the following credit cards or debit cards: Visa,
MasterCard, American Express, Diners Club, Discover, JCB, Carte Blanche and such
other credit cards or debit cards as the Borrowing Base Agent shall approve in
its commercially reasonable judgment from time to time, in each case which have
been earned by performance by such Subsidiary Loan Party but not yet paid to
such Subsidiary Loan Party by the credit card or debit card issuer or the credit
card or debit card processor, as applicable.

 

“Credit Card Receivable Advance Rate” means the accounts receivable advance rate
determined in accordance with Section 2.20.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

 

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility,
or any combination thereof (as the context requires).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Revolving Loans, (ii) to fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) to pay to any Credit Party any
other amount required to be paid by it hereunder, (b) has notified the Borrower
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party or the Borrower made in good faith to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s or the Borrower’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Definitions Annex” means the definitions annex attached hereto as Annex 1 (as
the same may be amended, supplemented or otherwise modified from time to time).

 

“Deposit Account” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

17

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Direct Delivery Vendor” has the meaning assigned to such term in the
Intercompany Inventory Purchase Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date Indentures” mean, collectively, (a) the Indenture dated as of
December 21, 1998, between Rite Aid and Harris Trust and Savings Bank, as
trustee and (b) the Indenture dated as of August 1, 1993, between Rite Aid and
Morgan Guaranty Trust Company of New York, as trustee.

 

“Eligible Accounts Receivable” means, at any date of determination, all Accounts
that satisfy at the time of creation and continue to meet the same at the time
of such determination the usual and customary eligibility criteria established
from time to time by the Borrowing Base Agent in its commercially reasonable
judgment.  On the 2013 Restatement Effective Date, those criteria are:

 

(a) such Account constitutes an “account” or “chattel paper” within the meaning
of the Uniform Commercial Code of the state in which the Account is located;

 

(b) all payments on such Account are by the terms of such Account due not later
than 90 days after the date of service (i.e., the transaction date) and are
otherwise on terms that are normal and customary in the business of the Borrower
and the Subsidiaries;

 

(c) such Account has been billed and has not remained unpaid for more than
120 days following the date of service;

 

(d) such Account is denominated in dollars;

 

(e) such Account arose from a completed, outright and lawful sale of goods or
the completed performance of services by the applicable Subsidiary Loan Party
and accepted by the applicable Account Debtor, and the amount of such Account
has been properly recognized as revenue on the books of the applicable
Subsidiary Loan Party;

 

(f) such Account is owned solely by a Subsidiary Guarantor (and has not been
transferred pursuant to a Securitization or a Factoring Transaction);

 

(g) the proceeds of such Account are payable solely to a Deposit Account which
(A) is under the control of the Collateral Agent and (B) has not been released
or transferred in accordance with Section 5.16 or otherwise;

 

18

--------------------------------------------------------------------------------


 

(h) such Account arose in the ordinary course of business of the applicable
Subsidiary Loan Party;

 

(i) not more than 50% of the aggregate amount of Accounts from the same Account
Debtor and any Affiliates thereof remain unpaid for more than 120 days following
the date of service;

 

(j) to the knowledge of the Borrower and the Subsidiaries, no event of death,
bankruptcy, insolvency or inability to pay creditors generally of the Account
Debtor of such Account has occurred, and no notice thereof has been received;

 

(k) payment of such Account is not being disputed by the Account Debtor thereof
and is not subject to any material bona fide claim, counterclaim, offset or
chargeback;

 

(l) such Account complies in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Federal Reserve Board;

 

(m) with respect to such Account, the Account Debtor (i) is organized in the
United States (or, if such Account Debtor is not organized in the United States,
such Account is supported by a letter of credit approved by the Collateral Agent
in favor of the applicable Subsidiary Loan Party) and (ii) is not an Affiliate
or Subsidiary or an Affiliate of any of the Subsidiaries;

 

(n) such Account is subject to a perfected first priority security interest in
favor of the Collateral Agent for the benefit of the Lenders pursuant to the
Senior Collateral Documents and is not subject to any other Lien (other than the
Second Priority Lien);

 

(o) with respect to any such Account for an amount greater than $5,000,000, the
Account Debtor has not been disapproved by the Required Lenders (based, on the
Required Lenders’ reasonable judgment, upon the creditworthiness of such Account
Debtor);

 

(p) the representations and warranties contained in the Senior Loan Documents
with respect to such Account are true and correct in all material respects;

 

(q) such Account does not consist of amounts due from vendors as rebates or
allowances;

 

(r) such Account is in full force and effect and constitutes a legal, valid and
binding obligation of the Account Debtor, enforceable against such Account
Debtor in accordance with its terms; and

 

19

--------------------------------------------------------------------------------


 

(s) if such Account is purchased by a Subsidiary Guarantor in connection with an
Incremental Securitization Refinancing Facility or a Securitization Refinancing,
then the Borrowing Base Agent shall have completed its due diligence with
respect to such Account, including its completion of, and satisfaction with, an
audit of the Account, in scope, form and substance reasonably satisfactory to
the Borrowing Base Agent.

 

“Eligible Credit Card Account Receivable” means, at any date of determination,
any Credit Card Account Receivable that (i) has been earned and represents the
bona fide amounts due to a Subsidiary Loan Party from a credit card or debit
card processor and/or credit card or debit card issuer, and in each case
originated in the ordinary course of business of the applicable Subsidiary Loan
Party and (ii) is not excluded as an Eligible Credit Card Account Receivable
pursuant to any of clauses (a) through (i) below.  Without limiting the
foregoing, to qualify as an Eligible Credit Card Account Receivable, a Credit
Card Account Receivable shall indicate no Person other than a Subsidiary Loan
Party as payee or remittance party.  Eligible Credit Card Account Receivable
shall not include any Credit Card Account Receivable if:

 

(a)      such Credit Card Account Receivable is not owned by a Subsidiary Loan
Party or such Subsidiary Loan Party does not have good or marketable title to
such Credit Card Account Receivable;

 

(b)      such Credit Card Account Receivable does not constitute (i) an
“Account” (as defined in the UCC), unless such Credit Card Account Receivable is
evidenced by “chattel paper” or an “instrument” of any kind, or (ii) a right of
payment of a monetary obligation, whether or not earned by performance, arising
out of the use of a credit or debit card or information contained on or for use
with the credit or debit card;

 

(c)      such Credit Card Account Receivable has been outstanding more than five
Business Days.

 

(d)      the credit card or debit card issuer or credit card or debit card
processor of the applicable credit card or debit card with respect to such
Credit Card Account Receivable is the subject of any bankruptcy or insolvency
proceedings;

 

(e)      such Credit Card Account Receivable is not a valid, legally enforceable
obligation of the applicable credit card or debit card issuer with respect
thereto;

 

(f)       such Credit Card Account Receivable is not subject to a properly
perfected security interest in favor of the Collateral Agent, or is subject to
any Lien whatsoever other than any Lien created pursuant to the Senior Debt
Documents or the Second Priority Debt Documents and any Permitted Encumbrances
contemplated by the processor agreements and for which appropriate reserves (as
determined by the Borrowing Base Agent in the exercise

 

20

--------------------------------------------------------------------------------


 

of its commercially reasonable judgment) have been established or maintained by
the Loan Parties;

 

(g)      such Credit Card Account Receivable does not conform in all material
respects to all representations, warranties or other provisions in the Senior
Debt Documents, the Second Priority Debt Documents or in the credit card or
debit card agreements relating to such Credit Card Account Receivable or any
default exists under the applicable credit card or debit card agreement;

 

(h)      such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
or debit card processor fee balances, to the extent of the lesser of the balance
of such Credit Card Account Receivable or unpaid credit card or debit card
processor fees;

 

(i)       such Credit Card Account Receivable is evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

(j)       such Credit Card Account Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Account Receivables as the
Borrowing Base Agent may determine from time to time in its commercially
reasonable judgment.

 

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Account Receivable, the face amount thereof shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all customary fees and expenses in connection with any
credit card or debit card arrangements and (ii) the aggregate amount of all cash
received in respect thereof but not yet applied by the Subsidiary Loan Party to
reduce the amount of such Eligible Credit Card Account Receivable.

 

“Eligible Inventory” means, at any date of determination, all inventory (as
defined in the Uniform Commercial Code) owned by any Subsidiary Loan Party that
satisfies at the time of such determination the usual and customary eligibility
criteria established from time to time by the Borrowing Base Agent in its
commercially reasonable judgment.  On the 2013 Restatement Effective Date,
Eligible Inventory shall exclude, without duplication, the following:

 

(a)      any such inventory that has been shipped to a customer, even if on a
consignment or “sale or return” basis, or is otherwise not in the possession or
control of or any Subsidiary Loan Party or a warehouseman or bailee of any
Subsidiary Loan Party;

 

(b)      any inventory against which any Subsidiary Loan Party has taken a
reserve, to the extent of such reserve, to the extent specified by the Borrowing

 

21

--------------------------------------------------------------------------------


 

Base Agent from time to time in its commercially reasonable judgment to reflect
Borrowing Base Factors;

 

(c)      any inventory that has been discontinued or is otherwise of a type
(SKU) not currently offered for sale on a regular basis by the Subsidiary Loan
Parties (including any such inventory obtained in connection with a Business
Acquisition) to the extent specified by the Borrowing Base Agent from time to
time in its commercially reasonable judgment to reflect Borrowing Base Factors;

 

(d)      inventory acquired in a Business Acquisition if the increase in the
Borrowing Base Amount attributable to such inventory is greater than
$50,000,000, unless and until the Borrowing Base Agent has completed or received
(A) an appraisal of such inventory from appraisers satisfactory to the Borrowing
Base Agent, establishes an advance rate and reserves therefor and otherwise
agrees that such inventory shall be deemed Eligible Inventory and (B) such other
due diligence as the Borrowing Base Agent may require, all of the results of the
foregoing in respect of such inventory to be reasonably satisfactory to the
Borrowing Base Agent;

 

(e)      any inventory not located in the United States or otherwise not subject
to a valid and perfected Lien under the Senior Collateral Documents, subject to
no prior or equal Lien;

 

(f)       any supply, scrap or obsolete inventory or inventory that is otherwise
unsaleable;

 

(g)      any inventory that is past its expiration date, is damaged or not in
good condition, is a sample used for marketing purposes or does not meet all
material standards imposed by any governmental authority having regulatory
authority over such inventory, except in each case to the extent of its net
realizable value as determined by the Borrowing Base Agent from time to time in
its commercially reasonable judgment;

 

(h)      any inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third Person from whom the
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of such agreement, to the extent that the Borrowing Base Agent determines, in
its commercially reasonable judgment, that such dispute could be expected to
prevent the sale of such inventory;

 

(i)       any inventory which is subject to a negotiable document of title which
has not been delivered to the Administrative Agent;

 

(j)       any inventory to the extent that such inventory is not comprised of
readily marketable materials of a type manufactured, consumed or held for resale
by the Subsidiary Loan Parties in the ordinary course of business;

 

22

--------------------------------------------------------------------------------


 

(k)      any inventory to the extent that such inventory consists of raw
materials, component parts and/or work-in-progress;

 

(l)       any inventory in respect of which the applicable representations and
warranties in the Senior Loan Documents are not true and correct in all material
respects;

 

(m)     any inventory to which the Subsidiary Loan Parties do not have good
title or any inventory which a Subsidiary Loan Party holds on consignment or on
a “sale or return” basis; and

 

(n)      any inventory (as notified by the Collateral Agent to the Borrower)
that the Borrowing Base Agent has, in its commercially reasonable judgment,
deemed ineligible in order to reflect Borrowing Base Factors;

 

provided, however, that no inventory which is stored at a distribution center
leased by the Borrower or any other Person shall be considered “Eligible
Inventory” unless each of the waivers obtained pursuant to the Original
Agreement from the lessor of each leased distribution center of the Subsidiary
Loan Parties of any statutory, common law or contractual landlord’s lien with
respect to any inventory of any Subsidiary Loan Party (other than with respect
to inventory located at leased warehouses having a value in the aggregate not to
exceed $40,000,000) shall be in full force and effect (or the Borrowing Base
Agent shall have granted a waiver to such compliance).

 

“Eligible Other Inventory Value” means, at any date of determination, an amount
equal to (i) the cost of Eligible Inventory that is Other Inventory (less any
appropriate reserve for obsolete Other Inventory and any profits accrued in
connection with transfers of Other Inventory between the Borrower and the
Subsidiaries or between Subsidiaries) at such date, in dollars, determined in
accordance with GAAP consistently applied and on a basis consistent with that
used in the preparation of the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Lenders pursuant to Section 5.01(a) multiplied by (ii) the Net Orderly
Liquidation Rate with respect to such Other Inventory.

 

“Eligible Pharmaceutical Inventory Value” means, at any date of determination,
an amount equal to (i) the cost of Eligible Inventory that is Pharmaceutical
Inventory (less any appropriate reserve for obsolete Pharmaceutical Inventory
and any profits accrued in connection with transfers of Pharmaceutical Inventory
between the Borrower and the Subsidiaries or between Subsidiaries) at such date,
in dollars, determined in accordance with GAAP consistently applied and on a
basis consistent with that used in the preparation of the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders pursuant to Section 5.01(a) multiplied by
(ii) the Net Orderly Liquidation Rate with respect to such Pharmaceutical
Inventory.

 

“Eligible Script Lists” means, at any date of determination, all lists owned and
maintained on such date by the Subsidiary Loan Parties setting forth Persons
(and

 

23

--------------------------------------------------------------------------------


 

addresses, telephone numbers or other contact information therefor) who
currently purchase or otherwise obtain, in any Store owned or operated by any
Subsidiary Loan Party, medication required to be dispensed by a licensed
professional.

 

“Eligible Script Lists Value” means, at any date of determination, the
liquidation value of the Eligible Script Lists in dollars, as most recently
determined in connection with an appraisal performed for purposes of this
Agreement by Washburn & Associates or such other appraisal firm satisfactory to
the Borrowing Base Agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to

 

24

--------------------------------------------------------------------------------


 

terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; or (h) the
existence of any event or condition that could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.

 

“Estimated Borrowing Base Amount” means the Borrowing Base Amount; provided that
for this purpose the assets and properties of Holdings and its subsidiaries
shall be deemed to have been pledged, on a first priority basis, to the
Collateral Agent for the benefit of the Lenders pursuant to the Senior
Collateral Documents.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year, without duplication, of:

 

(a)      net cash proceeds from operating activities adjusted by net (repayments
to) proceeds from accounts receivable securitization as reflected in the
statement of cash flows to the financial statements of the Borrower filed with
the SEC for the applicable fiscal year; minus

 

(b)      the sum of (i) Consolidated Capital Expenditures for such fiscal year
(except to the extent attributable to the incurrence of Capital Lease
Obligations or synthetic lease obligations or otherwise financed by incurring
Long-Term Indebtedness (exclusive of Revolving Loans and Other Revolving Loans),
by issuing Equity Interests (exclusive of any issuance of Equity Interests to
the Borrower or any of the Subsidiaries and any amounts prepaid pursuant to
Section 2.11(c)(ii)), through the receipt of capital contributions (other than
capital contributions made by the Borrower or any of the Subsidiaries) or using
the proceeds of any disposition of assets outside the ordinary course of
business or other proceeds not included in Consolidated Net Income) plus
(ii) cash consideration paid during such fiscal year to make acquisitions or
other capital investments (except to the extent financed by incurring Long-Term
Indebtedness (exclusive of Revolving Loans and Other Revolving Loans), by
issuing Equity Interests (other than to the Borrower or any of the
Subsidiaries), through the receipt of capital contributions (other than capital
contributions made by the Borrower or any of the Subsidiaries) or using the
proceeds of any disposition of

 

25

--------------------------------------------------------------------------------


 

assets outside the ordinary course of business or other proceeds not included in
Consolidated Net Income); minus

 

(c)      the aggregate principal amount of Long-Term Indebtedness repaid ,
prepaid, repurchased, redeemed or defeased (other than with the proceeds of
Refinancing Indebtedness) by the Borrower and its Consolidated Subsidiaries
during such fiscal year, excluding Indebtedness in respect of Revolving Loans
and Other Revolving Loans (except to the extent accompanied by a corresponding
reduction in Revolving Commitments or Other Revolving Commitments pursuant to
Section 2.08) and Letters of Credit.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

“Existing Additional Senior Debt” means Additional Senior Debt outstanding on
the 2013 Restatement Effective Date, consisting of the Borrower’s 2020 8.00%
Notes.

 

“Existing Guaranteed Unsecured Indebtedness” means Indebtedness outstanding as
of the 2013 Restatement Effective Date under the 2017 9.5% Notes and the 2020
9.25% Senior Notes.

 

“Existing Non-Guaranteed Indebtedness” means Indebtedness outstanding as of the
2013 Restatement Effective Date under the Borrower’s 9.25% Senior Notes due
2013, the Borrower’s 8.5% Convertible Notes due 2015,  the Borrower’s 7.7% Notes
due 2027 and the Borrower’s 6.875% Notes due 2028.

 

“Existing Second Priority Debt” means Indebtedness outstanding as of the 2013
Restatement Effective Date under the 2017 7.5% Notes, the 2019 10.25% Notes and
the Second Priority Tranche 1 Term Loans.

 

26

--------------------------------------------------------------------------------


 

“Factoring Assets” means any accounts receivable owed to the Borrower or any
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred in connection with the
factoring of accounts receivable and which are sold, transferred or otherwise
conveyed by the Borrower or a Subsidiary pursuant to a Factoring Transaction
permitted by this Agreement.

 

“Factoring Notice” means a written notice delivered by the Borrower to the
Administrative Agent at least 30 days after the termination of any
Securitization program indicating that the Borrower or its Subsidiaries intend
to engage in a Factoring Transaction.

 

“Factoring Transaction” means any transaction or series of transactions entered
into by the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sells, conveys or otherwise transfers (or purports to sell, convey
or otherwise transfer) Factoring Assets of the Borrower or such Subsidiaries to
a non-related third party factor on market terms as determined in good faith by
the senior management of the Borrower; provided that (i) no portion of any
Indebtedness deemed to exist as a result of such Factoring Transaction (x) is
incurred or Guaranteed by the Borrower or any other Subsidiary (in each case,
other than as permitted pursuant to Section 6.01(a)(xvi)), (y) is recourse to
the Borrower or any other Subsidiary (in each case, other than as permitted
pursuant to Section 6.01(a)(xvi)) and (z) is secured (contingently or otherwise)
by any Lien on assets of the Borrower or any other Subsidiary (other than by the
Factoring Assets to be sold, conveyed or transferred to the third party factor),
(ii) such Factoring Transaction is consummated pursuant to customary contracts,
arrangements or agreements entered into with respect to the sale, purchase and
servicing of Factoring Assets on market terms for similar factoring, and
(iii) in connection with such Factoring Transaction, the third party factor
enters into an intercreditor arrangement reasonably acceptable to, and approved
in writing by, the Collateral Agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

27

--------------------------------------------------------------------------------


 

“Financial Covenant Effectiveness Period” means each period on or after the
Second Restatement Effective Date commencing on and including any date on which
Revolver Availability is less than $150,000,000 and ending on and excluding the
first day thereafter, if any, which is the 30th consecutive calendar day on
which Revolver Availability is equal to or greater than $175,000,000.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, vice president of financial accounting or controller of the
Borrower.

 

“First Amendment to the Amendment and Restatement” means the First Amendment
dated as of June 4, 2007 to the Amendment and Restatement Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Government Lockbox Account” shall have the meaning assigned to such term in the
Senior Subsidiary Security Agreement.

 

“Government Lockbox Account Agreement” shall have the meaning assigned to such
term in the Senior Subsidiary Security Agreement.

 

“Government Lockbox Account Bank” shall have the meaning assigned to such term
in the Senior Subsidiary Security Agreement.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Grantor” shall have the meaning assigned to such term in the Senior Subsidiary
Security Agreement.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working

 

28

--------------------------------------------------------------------------------


 

capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances, or (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

 

“HIPAA” has the meaning assigned to such term in Section 3.07.

 

“Holdings” means The Jean Coutu Group (PJC) USA, Inc., a corporation organized
under the laws of the State of Delaware or, if the Reorganization (as defined in
the Stock Purchase Agreement dated as of August 23, 2006, pursuant to which the
Borrower intends to acquire all the outstanding Equity Interests in Holdings) is
consummated prior to the Second Restatement Effective Date, JCG (PJC) USA, LLC,
a limited liability company organized under the laws of the State of Delaware.

 

“Incremental Commitment” has the meaning assigned to such term in Section 2.21.

 

“Incremental Facility” has the meaning assigned to such term in Section 2.21.

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21.

 

“Incremental Senior Debt Refinancing Facility” has the meaning assigned to such
term in Section 2.21.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness

 

29

--------------------------------------------------------------------------------


 

of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indentures” mean, collectively, the Effective Date Indentures and the
Restatement Date Indentures.

 

“Integration Capital Expenditures” means, for any period, all capital
expenditures that (a) are directly attributable to the integration of the
acquisition of Holdings and its subsidiaries and (b) will not recur once the
integration of such acquisition of Holdings and its subsidiaries is complete.

 

“Integration Expenses” means, for any period, all expenses that (a) are directly
attributable to the integration of the acquisition of Holdings and its
subsidiaries and (b) will not recur once the integration of such acquisition of
Holdings and its subsidiaries is complete.

 

“Intercompany Inventory Purchase Agreement” means the Intercompany Inventory
Purchase Agreement dated as of June 12, 2000 (as amended), among the Borrower,
Rite Aid Hdqtrs. Corp., the Distribution Subsidiaries named therein and the
Operating Subsidiaries named therein.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (x) on the numerically
corresponding day in the calendar month that is one, two, three or six and, if
agreed to by

 

30

--------------------------------------------------------------------------------


 

all Lenders in the applicable Class, nine or 12 months thereafter, (y) in the
case of Revolving Loans, seven days thereafter or (z) in the case of Revolving
Loans, six weeks thereafter if, at the time of the relevant Borrowing, all
Lenders participating therein agree to make an interest period of such duration
available, in each case as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (unless, in the
case of Interest Periods of one, two, three or six months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
of one, two, three or six months that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) there
shall be no more than two Revolving Loans with a seven day Interest Period at
any time outstanding.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Intercompany Inventory
Purchase Agreement.

 

“Investment” by any Person in any other Person means (i) any direct or indirect
loan, advance or other extension of credit or capital contribution to or for the
account of such other Person (by means of any transfer of cash or other property
to any Person or any payment for property or services for the account or use of
any Person, or otherwise), (ii) any direct or indirect purchase or other
acquisition of any Equity Interests, bond, note, debenture or other debt or
equity security or evidence of Indebtedness, or any other ownership interest
(including, any option, warrant or any other right to acquire any of the
foregoing), issued by such other Person, whether or not such acquisition is from
such or any other Person, (iii) any direct or indirect payment by such Person on
a Guarantee of any obligation of or for the account of such other Person or any
direct or indirect issuance by such Person of such a Guarantee (provided,
however, that for purposes of Section 6.04, payments under Guarantees not
exceeding the amount of the Investment attributable to the issuance of such
Guarantee will not be deemed to result in an increase in the amount of such
Investment) or (iv) any other investment of cash or other property by such
Person in or for the account of such other Person.  Any repurchase by the
Borrower of its own Equity Interests or Indebtedness shall not constitute an
Investment for purposes of this Agreement.  The amount of any Investment shall
be the original principal or capital amount thereof less all returns of
principal or equity thereon (and without adjustment by reason of the financial
condition of such other Person) and shall, if made by the transfer or exchange
of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such transfer or exchange.

 

“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.05(i).

 

31

--------------------------------------------------------------------------------


 

“Issuing Banks” means Citibank, N.A,., Bank of America, N.A., General Electric
Capital Corporation, Wells Fargo Bank, N.A. and any other Lender designated as
an Issuing Bank in accordance with the provisions of Section 2.05(k), in each
case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i).  An Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Banks” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“Joint Venture” means, with respect to any Person, at any date, any other Person
in whom such Person directly or indirectly holds an Investment consisting of an
Equity Interest, and whose financial results would not be consolidated under
GAAP with the financial results of such Person on the consolidated financial
statements of such Person, if such statements were prepared in accordance with
GAAP as of such date.

 

“Latest Maturity Date” means, at any date of determination, the latest of
(a) the Revolving Maturity Date, (b) the Tranche 6 Term Maturity Date and
(c) the latest maturity date of any Other Term Loan or Other Revolving Loan, in
each case as extended in accordance with this Agreement from time to time.

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05, subject to the
limitation set forth in Section 2.05(a) that the aggregate amount of Letters of
Credit issued by any Issuing Bank shall not exceed $125,000,000 at any time
outstanding.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons that were Lenders under the Original (Second)
Restated Agreement and any other Person that shall have become a party hereto
pursuant to an Assignment and Acceptance, an Incremental Facility Amendment or a
Refinancing Amendment, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently completed on or prior to such date.

 

32

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Screen “LIBOR01” page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits in the London interbank market
with a maturity comparable to such Interest Period.  In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurodollar Borrowing for such Interest Period shall be the rate rounded
upwards, if necessary, to the next 1/100 of 1% at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. 
Notwithstanding the foregoing, solely for purposes of calculating interest in
respect of any Tranche 6 Term Loan that is a Eurodollar Loan, the LIBO Rate in
respect of any applicable Interest Period will be deemed to be 1.00% per annum
if the LIBO Rate for such Interest Period calculated pursuant to the foregoing
provisions would otherwise be less than 1.00% per annum.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“LIFO Adjustments” means, for any period, the net adjustment to costs of goods
sold for such period required by the Borrower’s LIFO inventory method,
determined in accordance with GAAP.

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, as applicable, and one or
more Accepting Lenders.

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including, unless the context otherwise requires, Other Revolving
Loans and Other Term Loans).

 

33

--------------------------------------------------------------------------------


 

“Lockbox Account” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties, condition (financial or otherwise), or prospects
of the Borrower and the Subsidiaries, taken as a whole, (b) the ability of any
Loan Party to perform any of its material obligations under any Senior Loan
Document to which it is a party or (c) the legality, validity or enforceability
of the Senior Loan Documents (including, without limitation, the validity,
enforceability or priority of security interests granted thereunder) or the
rights of or benefits or remedies available to the Lenders under any Senior Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of this definition, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
business of rating debt securities.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means:

 

(a)      with respect to any Asset Sale, an amount equal to the cash proceeds
received by the Borrower or any of the Subsidiaries from or in respect of such
Asset Sale (including, when received, any cash proceeds received in respect of
any noncash proceeds of any Asset Sale), less the sum of

 

(i)  reasonable costs and expenses paid or incurred in connection with such
transaction, including, without limitation, any underwriting brokerage or other
customary selling commissions and reasonable legal, advisory and other fees and
expenses (including title and recording expenses, associated therewith),
payments of unassumed liabilities relating to the assets sold and any severance
and termination costs;

 

34

--------------------------------------------------------------------------------


 

(ii) the amount of any Indebtedness (or Attributable Debt), together with
premium or penalty, if any, and accrued interest thereon (or comparable
obligations in respect of Attributable Debt) secured by a Lien on (or if
Attributable Debt, the lease of) any asset disposed of in such Asset Sale and
discharged from the proceeds thereof, but only to the extent such Lien has
priority over the Senior Lien and the Second Priority Lien;

 

(iii) any taxes actually paid or to be payable by such Person (as estimated by a
senior financial or accounting officer of the Borrower, giving effect to the
overall tax position of the Borrower) in respect of such Asset Sale; and

 

(iv) the portion of such cash proceeds which the Borrower determines in good
faith and reasonably should be reserved for post-closing adjustments, including,
without limitation, indemnification payments and purchase price adjustments,
provided, that on the date that all such post-closing adjustments have been
determined, the amount (if any) by which the reserved amount in respect of such
Asset Sale exceeds the actual post-closing adjustments payable by the Borrower
or any of the Subsidiary Loan Parties shall constitute Net Cash Proceeds on such
date;

 

(b)      with respect to the proceeds received by the Borrower or a Subsidiary
from or in respect of an issuance in the public or private capital markets of
long-term debt securities, of equity securities or of equity-linked (e.g., trust
preferred) securities, an amount equal to the cash proceeds received by the
Borrower or any of the Subsidiaries from or in respect of such issuance, less
any reasonable transaction costs, including investment banking and underwriting
fees, discounts and commissions and any other expenses (including legal fees and
expenses) reasonably incurred by such Person in respect of such issuance;

 

(c)      with respect to any Securitization, an amount equal to the cash
proceeds received by the Borrower or any of the Subsidiary from or in respect of
such Securitization, less any reasonable transaction costs, including investment
banking and underwriting fees, discounts and commissions and any other expenses
(including legal fees and expenses) reasonably incurred by such Person in
respect of such Securitization; and

 

(d)      with respect to a Casualty/Condemnation, the amount of
Casualty/Condemnation Proceeds.

 

“Net Orderly Liquidation Rate” means, with respect to any type of inventory, at
any date of determination, the net orderly liquidation rate with respect to such
type of inventory, expressed as a percentage of carrying cost after giving
effect to reserves, as determined by Hilco Appraisal Services, LLC (or another
appraisal firm chosen by the Borrowing Base Agent) in connection with the most
recent appraisal of inventory of the Borrower and the Subsidiaries.

 

35

--------------------------------------------------------------------------------


 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Borrower and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans and Permitted First Priority Debt) secured by
such asset and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by the Borrower and the Subsidiaries, and the amount of any reserves
established by the Borrower and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer).

 

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

 

“Obligors” means Rite Aid, the Subsidiary Guarantors, the Subsidiary Loan
Parties and any other Person who is liable for any of the Secured Obligations.

 

“Offer Period” has the meaning assigned to such term in Section 2.21.

 

“Operating Subsidiary” has the meaning assigned to such term in the Intercompany
Inventory Purchase Agreement.

 

“Optional Debt Repurchase” means any optional or voluntary repurchase,
redemption, retirement or defeasance (for cash or in exchange for Indebtedness
permitted hereunder) by the Borrower or any Subsidiary of any Indebtedness of
the Borrower.

 

“Original Agreement” means this Agreement, including all amendments hereto and
waivers hereof effective prior to the 2008 Restatement Effective Date, as in
effect immediately prior to the 2008 Restatement Effective Date.

 

“Original Restatement Effective Date” means September 30, 2005.

 

“Original Restated Agreement” means this Agreement, including all amendments
hereto and waivers hereof effective prior to the 2009 Restatement Effective
Date, as in effect immediately prior to the 2009 Restatement Effective Date.

 

“Original (Second) Restated Agreement” means this Agreement, including all
amendments hereto and waivers hereof effective prior to the 2013 Restatement
Effective Date, as in effect immediately prior to the 2013 Restatement Effective
Date.

 

36

--------------------------------------------------------------------------------


 

“Other Inventory” means all inventory other than Pharmaceutical Inventory.

 

“Other Inventory Advance Rate” means the other inventory advance rate determined
in accordance with Section 2.20.

 

“Other Revolving Availability Period” means the period from and including the
date of the effectiveness of the applicable Other Revolving Commitments to but
excluding the date of termination of the applicable Other Revolving Commitments,
or as otherwise provided for in the applicable Refinancing Amendment or Loan
Modification Agreement.

 

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments that result from (a) a modification of the Revolving Credit
Commitments pursuant to a Loan Modification Offer or (b) a Refinancing
Amendment.

 

“Other Revolving Exposures” means, at any time, the sum of (a) the outstanding
principal amount of all Loans made pursuant to Other Revolving Commitments of
any Class at such time, plus (b) the aggregate undrawn outstanding amount of
Letters of Credit issued pursuant to Other Revolving Commitments of such
Class at such time, plus (c) the aggregate amount of disbursements made pursuant
to Letters of Credit issued pursuant to Other Revolving Commitments of such
Class that have not yet been reimbursed by or on behalf of the Borrower at such
time, in each case to the extent not included in the Revolving Exposures at such
time.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Senior Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Senior Loan
Document.

 

“Other Term Borrowing” means a Borrowing comprised of Other Term Loans.

 

“Other Term Commitments” means one or more Classes of term loan commitments that
result from a Refinancing Amendment.

 

“Other Term Lender” means a Lender with an Other Term Commitment or an
outstanding Other Term Loan.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment or a Permitted Amendment effected pursuant to a Loan
Modification Offer.

 

“Parent Undertaking” means an agreement by the Borrower to cause a Subsidiary
other than a Securitization Vehicle to perform its obligations under the

 

37

--------------------------------------------------------------------------------


 

instruments governing a Securitization which agreement (a) contains terms that
are customarily included in securitizations of accounts receivable involving
comparable companies and (b) does not provide for any Guarantee of payment or
other credit support in respect of Securitization Assets or Third Party
Interests.

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Schedule 8 to the
Senior Subsidiary Security Agreement or any other form approved by the Agents.

 

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.19(c).

 

“Permitted Disposition” means any of the following, other than sales of
Securitization Assets in a Securitization:

 

(a)           dispositions of inventory at retail, cash, cash equivalents and
other cash management investments and obsolete, unused, uneconomic or
unnecessary equipment or inventory, in each case in the ordinary course of
business;

 

(b)           a disposition to a Subsidiary Loan Party, provided that if the
property subject to such disposition constitutes Collateral immediately before
giving effect to such disposition, such property continues to constitute
Collateral subject to the Senior Lien and the Second Priority Lien;

 

(c)           a sale or discount, in each case without recourse and in the
ordinary course of business, of overdue Accounts (as defined in the Senior
Credit Agreement) arising in the ordinary course of business, but only to the
extent such Accounts are no longer Eligible Accounts Receivable (as defined in
the Senior Credit Agreement) and such sale or discount is in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale);

 

(d)           Basket Asset Sales; and

 

(e)           sales of Accounts Receivable (as defined in the Senior Subsidiary
Security Agreement) relating to worker’s compensation claims to collection
agencies pursuant to the Borrower’s customary cash management procedures.

 

“Permitted Encumbrances” means:

 

38

--------------------------------------------------------------------------------


 

(a)      Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.05;

 

(c)      pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)      judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;

 

(f)       easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(g)      licenses, sublicenses, leases or subleases granted in the ordinary
course of business with respect to real property;

 

(h)      landlord Liens arising by law securing obligations not overdue by more
than 60 days or being contested in good faith; and

 

(i)       Liens in favor of a credit card or debit card processor arising in the
ordinary course of business under any processor agreement and relating solely to
the amounts paid or payable by, or customary deposits or reserves held by, such
credit card or debit card processor;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted First Priority Debt” means any Indebtedness incurred by the Borrower
and Guaranteed by the Subsidiary Guarantors pursuant to the Senior Subsidiary
Guarantee Agreement and not Guaranteed by any other Subsidiary which is secured
by the Senior Collateral pursuant to the Senior Collateral Documents on a pari
passu basis (but without regard to control of remedies) with the Senior Loan
Obligations and is not secured by any other assets of the Borrower or any
Subsidiary; provided, however, that (a) such Indebtedness is permitted to be
incurred, secured and Guaranteed on such basis by each Senior Debt Document and
each Second Priority Debt Document, (b) such Indebtedness constitutes
Refinancing Indebtedness in respect of Term Loans or other

 

39

--------------------------------------------------------------------------------


 

Loans, Revolving Commitments or Other Revolving Commitments, Permitted First
Priority Debt incurred pursuant to Section 6.01(a)(i) or any combination of the
foregoing, (c) such Indebtedness has a later maturity and a longer weighted
average life than the Refinanced Debt (as defined in “Refinancing Indebtedness”)
in respect of which such Indebtedness is Refinancing Indebtedness, (d) such
Indebtedness bears an interest rate not in excess of the market interest rate
with respect to such type of Indebtedness as of the time of its issuance or
incurrence, (e) at the option of the Borrower, such Indebtedness may contain
market call and make-whole provisions as of the time of its issuance or
incurrence, (f) the senior management of the Borrower determines in good faith
that such Indebtedness contains covenants (including with respect to
amortization and convertibility) and events of default on market terms and
(g) the Representative for the holders of such Indebtedness shall have become
party to (i) the Collateral Trust and Intercreditor Agreement pursuant to, and
by satisfying the conditions set forth in, Section 8.12 thereof and (ii) the
Senior Lien Intercreditor Agreement pursuant to, and by satisfying the
conditions set forth in, Section 5.02(c) thereof, provided that, if such
Indebtedness will be the initial Permitted First Priority Debt incurred by the
Borrower, then the Borrower, the Subsidiary Guarantors, the Senior Collateral
Agent and the Representative for such Indebtedness shall have executed and
delivered the Senior Lien Intercreditor Agreement.  Permitted First Priority
Debt shall include any Registered Equivalent Notes and Guarantees thereof by the
Subsidiary Guarantors pursuant to the Senior Subsidiary Guarantee Agreement
issued in exchange thereof.

 

“Permitted Investments” means any investment by any Person in (a) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, (b) commercial paper
rated at least A-1 by S&P and P-1 by Moody’s, (c) time deposits with, including
certificates of deposit issued by, any office located in the United States of
any bank or trust company which is organized or licensed under the laws of the
United States or any state thereof and has capital, surplus and undivided
profits aggregating at least $500,000,000, (d) repurchase agreements with
respect to securities described in clause (a) above entered into with an office
of a bank or trust company meeting the criteria specified in clause (c) above,
provided in each case that such investment matures within one year from the date
of acquisition thereof by such Person or (e) money market mutual funds at least
80% the assets of which are held in investments referred to in clauses
(a) through (d) above (except that the maturities of certain investments held by
any such money market funds may exceed one year so long as the dollar-weighted
average life of the investments of such money market mutual fund is less than
one year).

 

“Permitted Second Priority Debt” means Second Priority Debt of the Borrower;
provided that (a) the terms of any such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Senior Loan Documents, (b) if such Indebtedness is issued or
incurred to Refinance existing Indebtedness, such Indebtedness has a later
maturity and a longer weighted average life than such existing Indebtedness,
(c) such Indebtedness bears an interest rate not in excess of the market
interest rate with respect to such type of Indebtedness as of the time of its
issuance or incurrence, (d) at the option of the Borrower, such Indebtedness may
contain market call and make-whole provisions as of

 

40

--------------------------------------------------------------------------------


 

the time of its issuance or incurrence, (e) the senior management of the
Borrower determines in good faith that such Indebtedness contains covenants
(including with respect to amortization and convertibility) and events of
default on market terms and (f) notwithstanding clause (ii) of the definition of
the term “Second Priority Debt”, such Indebtedness may mature prior to the date
that is 90 days after the Latest Maturity Date in effect on the date of issuance
of such Indebtedness to the extent such Second Priority Debt (i) constitutes
Refinancing Indebtedness in respect of (A) Indebtedness under this Agreement,
(B) Permitted First Priority Debt incurred under Section 6.01(a)(i) or
(C) Permitted Second Priority Debt incurred under Section 6.01(a)(i) or (ii) is
permitted by Section 6.01(a)(vii) or Section 6.01(a)(xvi)(C).

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower;
provided that (a) the terms of any such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Senior Loan Documents, (b) if such Indebtedness is issued or
incurred to refinance existing Indebtedness, such Indebtedness has a later
maturity and a longer weighted average life than such existing Indebtedness,
(c) such Indebtedness bears an interest rate not in excess of the market
interest rate with respect to such type of Indebtedness as of the time of its
issuance or incurrence, (d) at the option of the Borrower, such Indebtedness may
contain market call and make-whole provisions as of the time of its issuance or
incurrence and (e) the senior management of the Borrower determines in good
faith that such Indebtedness contains covenants (including with respect to
amortization and convertibility) and events of default on market terms.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pharmaceutical Inventory” means all inventory consisting of products that can
be dispensed only on order of a licensed professional.

 

“Pharmaceutical Inventory Advance Rate” means the pharmaceutical inventory
advance rate determined in accordance with Section 2.20.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate has any liability or is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.16(b).

 

“Preferred Stock” means, with respect to any corporation, capital stock issued
by such corporation that is entitled to a preference or priority, in respect of
dividends or distributions upon liquidation, over some other class of capital
stock issued by such corporation.

 

41

--------------------------------------------------------------------------------


 

“Prepayment Event” means:

 

(a)      any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than (i) sales, transfers or other dispositions described in
clauses (i), (iii), (iv), (vi) and (vii) of Section 6.05, (ii) sales, transfers
or other dispositions described in clause (v) of Section 6.05 to the extent the
resulting aggregate Net Proceeds from all such sales, transfers or other
dispositions do not exceed $50,000,000 and (iii) other sales, transfers or
dispositions resulting in aggregate Net Proceeds not exceeding $10,000,000
during any fiscal year of the Borrower; or

 

(b)      any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary; or

 

(c)      the incurrence by the Borrower or any Subsidiary of any Indebtedness,
other than (i) Indebtedness described in clauses (i), (ii), (iii), (iv), (v),
(vi), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), (xvi), (xvii) and (xviii) of
Section 6.01(a), (ii) extensions, renewals, refinancings or replacements of
Indebtedness described in clauses (vii) and (viii) of Section 6.01(a) and
(iii) Indebtedness described in clauses (vii) and (viii) of Section 6.01(a) to
the extent the proceeds of such Indebtedness are used to fund a Business
Acquisition.

 

“Qualified Preferred Stock” means Preferred Stock of the Borrower that does not
require any cash payment (including in respect of redemptions or repurchases),
other than in respect of cash dividends, before the date that is six months
after the Tranche 6 Term Maturity Date.

 

“Reduction” means, when applied to any Debt Facility, (a) the permanent
repayment of outstanding loans (or obligations in respect of Attributable Debt)
under such Debt Facility, (b) the permanent reduction of outstanding lending
commitments under such Debt Facility or (c) the permanent cash collateralization
of outstanding letters of credit under such facility (together with the
termination of any lending commitments utilized by such letters of credit).

 

“Refinance” means, with respect to any issuance of Indebtedness, to replace,
renew, extend, refinance, repay, refund, repurchase, redeem, defease or retire,
or to issue Indebtedness in exchange or as a replacement therefor, including any
successive Refinancing.  “Refinanced” and “Refinancing” shall have correlative
meanings.

 

“Refinanced Debt” has the meaning set forth in the definition of the term
“Refinancing Indebtedness”.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and each Subsidiary Loan Party, as
applicable, (b) the Administrative Agent and (c) each Additional Lender and
Lender that agrees to

 

42

--------------------------------------------------------------------------------


 

provide any portion of the Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 6.01(c).

 

“Refinancing Indebtedness” means Indebtedness (which shall be deemed to include
Attributable Debt, Revolving Commitments, any Other Revolving Commitments and
any other revolving commitments solely for the purposes of this definition),
including any successive Refinancing Indebtedness, (a) issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Indebtedness (provided that, if such existing
Indebtedness is revolving Indebtedness, there is a corresponding reduction in
the applicable lending commitments), Third Party Interests or Attributable Debt,
the Revolving Commitments or other revolving commitments (including Additional
Senior Debt or any successive Refinancing Indebtedness) (“Refinanced Debt”) or
(b) incurred pursuant to any Other Revolving Commitments that constitute
Refinancing Indebtedness pursuant to clause (a) above; provided that (i) the
terms of any such Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are otherwise permitted by the Senior
Loan Documents, (ii) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Revolving Commitments, the
unused portion of such Other Revolving Commitments) is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Revolving Commitments or Other
Revolving Commitments, the amount thereof) plus the amount of any premiums paid
thereon, fees and expenses associated therewith and original issue discount
related to such extending, renewing or refinancing Indebtedness, (iii) such
Indebtedness has a later maturity and a longer weighted average life than the
Refinanced Debt, (iv) such Indebtedness bears an interest rate not in excess of
the market interest rate with respect to such type of Indebtedness as of the
time of its issuance or incurrence, (v) at the option of the Borrower, such
Indebtedness may contain market call and make-whole provisions as of the time of
its issuance or incurrence, (vi) if the Refinanced Debt or any Guarantees
thereof are subordinated in right of payment to the Senior Loan Obligations,
such Indebtedness shall be subordinated in right of payment to the Senior Loan
Obligations, on terms no less favorable, taken as a whole, to the holders of the
Senior Loan Obligations than the subordination terms of such Refinanced Debt or
Guarantees thereof (and no Loan Party nor any of its subsidiaries that has not
guaranteed such Refinanced Debt guarantees such Indebtedness), (vii) unless such
Indebtedness is incurred pursuant to this Agreement (including any Refinancing
Amendment executed in accordance with Section 6.01(c) or Loan Modification
Agreement executed in accordance with Section 9.19), the senior management of
the Borrower determines in good faith that such Indebtedness contains covenants
(including with respect to amortization and convertibility) and events of
default on market terms, (viii) such Indebtedness is benefited by Guarantees (if
any) which, taken as a whole, are not materially less favorable to the Lenders
than the Guarantees (if any) in respect of such Refinanced Debt, (ix) if such
Refinanced Debt or any Guarantees thereof are secured, (1) such Indebtedness and
any Guarantees thereof are either unsecured or secured only by such property or
assets as secured the Refinanced Debt and Guarantees thereof and not any
additional property or assets of the Borrower or any Subsidiary (other

 

43

--------------------------------------------------------------------------------


 

than (A) property or assets acquired after the issuance or incurrence of such
Refinancing Indebtedness that would have been subject to the Lien securing
refinanced Indebtedness if such Indebtedness had not been refinanced,
(B) additions to the property or assets subject to the Lien, (C) the proceeds of
the property or assets subject to the Lien and (D) if such Refinancing
Indebtedness consists in whole or in part of Revolving Commitments or Other
Revolving Commitments, cash or cash equivalents to secure obligations in respect
of letters of credit issued thereunder) and (2) if such Refinanced Debt is
Second Priority Debt and such Indebtedness is secured, such Indebtedness must be
Permitted Second Priority Debt, (x) if such Refinanced Debt and any Guarantees
thereof are unsecured, such Indebtedness and Guarantees thereof are also
unsecured, (xi) any Net Cash Proceeds of such Indebtedness (other than any such
Indebtedness that consists of unused Revolving Commitments or Other Revolving
Commitments) are used no later than 45 days following receipt thereof to repay
the Refinanced Debt and pay any accrued interest, fees, premiums (if any) and
expenses in connection therewith, provided that, if such Refinanced Debt (other
than unused Revolving Commitments or unused Other Revolving Commitments)
comprises Indebtedness under this Agreement or Additional Senior Debt, then such
Refinanced Debt shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Indebtedness is issued, incurred or obtained; and
provided, further, that to the extent that such Refinanced Debt consists, in
whole or in part, of Revolving Commitments, Other Revolving Commitments or other
revolving commitments (or Revolving Loans, Other Revolving Loans, Swingline
Loans or other revolving loans incurred pursuant to any Revolving Commitments,
Other Revolving Commitments or other revolving commitments, as applicable), such
Revolving Commitments, Other Revolving Commitments or other revolving
commitments, as applicable, shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Indebtedness is issued,
incurred or obtained, and (xii) if such Refinanced Debt is Indebtedness incurred
under this Agreement or Additional Senior Debt and the Refinancing Indebtedness
in respect thereof will be secured, then such Refinancing Indebtedness must be
(A) Permitted First Priority Debt, (B) incurred pursuant to this Agreement
(including pursuant to a Refinancing Amendment) or (C) Permitted Second Priority
Debt.

 

“Register” has the meaning set forth in Section 9.04.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and such Person’s Affiliates.

 

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

 

44

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Other
Revolving Exposures, outstanding Term Loans and unused Commitments representing
more than 50% of the sum of the total Revolving Exposures, Other Revolving
Exposures, outstanding Term Loans and unused Commitments at such time.

 

“Restatement Date Indentures” mean, collectively, (a) the 2017 7.5% Note
Indenture and (b) the 2003 9.25% Note Indenture.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, except dividends payable solely in shares of the
Borrower’s common stock or Qualified Preferred Stock) with respect to any Equity
Interests in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property, except payments made solely with common equity),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or any Subsidiary or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any Subsidiary;
provided that in no event shall (a) any exchange of Qualified Preferred Stock
with other Qualified Preferred Stock or (b) any payment or other distribution in
respect of any Indebtedness pursuant to any of clauses (i) through (xi) of
Section 6.08(b) deemed a Restricted Payment.

 

“Revolver Availability” means, on any date of determination, the maximum amount
of Revolving Loans or Other Revolving Loans that could be made to the Borrower
on such date pursuant to Section 2.01(a) or pursuant to any Refinancing
Amendment or Loan Modification Agreement pursuant to the use of unused
Commitments on such date.

 

“Revolving Availability Period” means the period from and including the 2013
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The aggregate amount
of the Lenders’ Revolving Commitments on the 2013 Restatement Effective Date is
$1,795,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

45

--------------------------------------------------------------------------------


 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with a Revolving
Exposure.

 

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means February 21, 2018; provided that the Revolving
Maturity Date shall instead occur on the earlier of (a) November 30, 2016 unless
(i) on or prior to such date, all of the Borrower’s outstanding 2017 7.5% Notes
shall have been (i) repaid in full (other than with the proceeds of
Indebtedness, except for Revolving Borrowings satisfying the conditions of
Section 4.02(d)) or (ii) refinanced with other Indebtedness having a maturity
date of May 21, 2018 or later and (b) March 16, 2017 unless (i) on or prior to
such date, all of the Borrower’s outstanding 2017 9.50% Notes shall have been
(i) repaid in full (other than with the proceeds of Indebtedness, except for
Revolving Borrowings satisfying the conditions of Section 4.02(d)) or
(ii) refinanced with other Indebtedness having a maturity date of May 21, 2018
or later.

 

“Rite Aid” means Rite Aid Corporation, a Delaware corporation, and its
successors.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to its business of rating debt securities.

 

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any office building (including its
headquarters), distribution center, manufacturing plant, warehouse, Store,
equipment or other property, real or personal, now or hereafter owned by the
Borrower or a Subsidiary with the intention that the Borrower or any Subsidiary
rent or lease the property sold or transferred (or other property of the buyer
or transferee substantially similar thereto).

 

“Script Lists Advance Rate” means the Script Lists advance rate determined in
accordance with Section 2.20.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Priority Collateral” means all the “Second Priority Collateral” as
defined in any Second Priority Collateral Document.

 

“Second Priority Collateral Documents” means the Second Priority Subsidiary
Security Agreement, the Second Priority Subsidiary Guarantee Agreement, the
Second Priority Indemnity, Subrogation and Contribution Agreement, the
Collateral Trust and Intercreditor Agreement and each of the security agreements
and other instruments and documents executed and delivered by any Subsidiary
Guarantor pursuant

 

46

--------------------------------------------------------------------------------


 

to any of the foregoing for purposes of providing collateral security or credit
support for any Second Priority Debt Obligation or obligation under the Second
Priority Subsidiary Guarantee Agreement.

 

“Second Priority Collateral Trustee” means Wilmington Trust Company, in its
capacity as collateral trustee under the Collateral Trust and Intercreditor
Agreement and the Second Priority Collateral Documents, and its successors.

 

“Second Priority Credit Agreement” means the Credit Agreement dated as of
February 21, 2013, among the Borrower, the lenders party thereto, and Citicorp
North American, Inc, as administrative agent and collateral agent.

 

“Second Priority Debt” means any Indebtedness (including the 2017 7.5% Notes,
the 2019 10.25% Notes and the Second Priority Tranche 1 Term Loans) incurred by
Rite Aid and Guaranteed by the Subsidiary Guarantors on or after the Effective
Date pursuant to the Second Priority Subsidiary Guarantee Agreement (i) which is
secured by the Second Priority Collateral on a pari passu basis (but without
regard to control of remedies) (other than as provided by the terms of the
applicable Second Priority Debt Documents) with the other Second Priority Debt
Obligations and (ii) if issued on or after the 2009 Restatement Effective Date,
matures after the date that is 90 days after the Latest Maturity Date in effect
on the date of issuance of such Indebtedness; provided, however, that (A) such
Indebtedness is permitted to be incurred, secured and Guaranteed on such basis
by each Senior Debt Document and each Second Priority Debt Document and (B) the
Representative for the holders of such Second Priority Debt shall have become
party to the Collateral Trust and Intercreditor Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.12 thereof.  Second Priority
Debt shall include any Registered Equivalent Notes issued in exchange thereof.

 

“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the promissory notes, indentures, credit
agreements and other operative agreements or instruments evidencing or governing
such Indebtedness, including the Second Priority Collateral Documents.

 

“Second Priority Debt Facility” means the indenture, credit agreement or other
governing agreement or instrument with respect to any class or series of Second
Priority Debt.

 

“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Proceeding, whether or not allowed or allowable as a claim in any
such proceeding) payable with respect to, such Second Priority Debt, (b) all
other amounts payable to the related Second Priority Debt Parties under the
related Second Priority Debt Documents and (c) any renewals or extensions of the
foregoing.

 

“Second Priority Debt Parties” means, with respect to any series, issue or class
of Second Priority Debt, the holders of such Indebtedness, any trustee or agent

 

47

--------------------------------------------------------------------------------


 

therefor under any related Second Priority Debt Documents and the beneficiaries
of each indemnification obligation undertaken by Rite Aid or any Obligor under
any related Second Priority Debt Documents, but shall not include the Loan
Parties or any Controlled Affiliates thereof (unless such Loan Party or
Controlled Affiliate is a holder of such Indebtedness, a trustee or agent
therefor or beneficiary of such an indemnification obligation named as such in a
Second Priority Debt Document).

 

“Second Priority Indemnity, Subrogation and Contribution Agreement” means the
Amended and Restated Second Priority Indemnity, Subrogation and Contribution
Agreement, dated as of June 27, 2001, as amended and restated as of May 28,
2003, among Rite Aid, the Subsidiary Guarantors and the Second Priority
Collateral Trustee.

 

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of the Second Priority Debt Parties under the Second Priority Collateral
Documents.

 

“Second Priority Representative” means, in respect of a Second Priority Debt
Facility, the trustee, administrative agent, security agent or similar agent
under such Second Priority Debt Facility, as the case may be, and each of their
successors in such capacities.

 

“Second Priority Subsidiary Guarantee Agreement” means the Amended and Restated
Second Priority Subsidiary Guarantee Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, made by the Subsidiary Guarantors
(including any additional Subsidiary Guarantor becoming party thereto after the
Original Restatement Effective Date) in favor of the Second Priority Collateral
Trustee for the benefit of the Second Priority Debt Parties.

 

“Second Priority Subsidiary Security Agreement” means the Amended and Restated
Second Priority Subsidiary Security Agreement, dated as of June 27, 2001, as
amended and restated as of May 28, 2003, made by the Subsidiary Guarantors
(including any additional Subsidiary Guarantor becoming party thereto after the
Original Restatement Effective Date) in favor of the Second Priority Collateral
Trustee for the benefit of the Second Priority Debt Parties.

 

“Second Priority Tranche 1 Term Loans” means the tranche 1 term loans made to
the Borrower in the initial aggregate principal amount of $470,000,000 under the
Second Priority Credit Agreement.

 

“Second Restatement Effective Date” means June 4, 2007.

 

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

 

“Securitization” means any transaction or series of transactions entered into by
the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sell, convey or otherwise transfer (or purport to sell, convey or
otherwise

 

48

--------------------------------------------------------------------------------


 

transfer) Securitization Assets to a Securitization Vehicle or another
Subsidiary which sells, conveys or otherwise transfers (or purports to sell,
convey or otherwise transfer) Securitization Assets to a Securitization Vehicle,
and such Securitization Vehicle finances the acquisition of such Securitization
Assets (i) with proceeds from the issuance of Third Party Interests, (ii) with
Sellers’ Retained Interests, (iii) with proceeds from the sale or collection of
Securitization Assets previously purchased by such Securitization Vehicle or
(iv) with proceeds from the sale of Securitization Assets to another
Securitization Vehicle.  For purposes of this Agreement, the “amount” or
“principal amount” of any Securitization shall be deemed at any time to be
(1) the aggregate principal or stated amount of the Third Party Interests (which
stated amount may be described as a “net investment”, “capital”, “invested
amount” or similar term reflecting the amount invested in any beneficial
interest constituting a Third Party Interest) incurred or issued pursuant to
such Securitization, in each case outstanding at such time, or (2) in the case
of any Securitization in respect of which no such principal or stated amount is
determinable, the cash purchase price paid by the buyer in connection with its
purchase of Third Party Interests less the amount of collections received in
respect of such Third Party Interests and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest.

 

“Securitization Assets” means any accounts receivable owed to the Borrower or
any Subsidiary (whether now existing or arising or acquired in the future)
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable, all proceeds of such accounts receivable and other assets (including
contract rights) which are the type customarily transferred in connection with
securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed (or purported to be sold, transferred or otherwise conveyed)
by the Borrower or a Subsidiary to a Securitization Vehicle in connection with a
Securitization permitted by Sections 6.01 and 6.05.

 

“Securitization Refinancing Indebtedness” means Indebtedness that constitutes
Refinancing Indebtedness in respect of any Third Party Interests or Indebtedness
incurred pursuant to Section 6.01(a)(xvi)(A); provided, however, that (a) such
Indebtedness shall not be required to comply with clause (viii) or (ix) of the
first proviso in the definition of the term “Refinancing Indebtedness”, (b) if
such Indebtedness or any Guarantees thereof are secured, then such Indebtedness
must constitute Permitted Second Priority Debt, (c) such Indebtedness is not
Guaranteed by any Subsidiary other than a Subsidiary Guarantor and (d) for
purposes of clause (iii) of the first proviso in the definition of the term
“Refinancing Indebtedness”, the maturity date of such Third Party Interests
shall be deemed to be the “Commitment Termination Date” or the “Facility
Termination Date” (or similar scheduled or stated event, however designated)
under the applicable Securitization.

 

“Securitization Vehicle” means a Person that is a direct or indirect wholly
owned Subsidiary used solely for the purpose of effecting one or more
Securitizations to which the Borrower and/or Subsidiaries and/or another
Securitization Vehicle transfer Securitization Assets and which, in connection
with such Securitization either issues

 

49

--------------------------------------------------------------------------------


 

Third Party Interests or transfers such Securitization Assets to another
Securitization Vehicle that issues Third Party Interests; provided, in each
case, that (i) each such Person shall engage in no business other than the
purchase of Securitization Assets pursuant to Securitizations permitted by
Sections 6.01 and 6.05, the issuance of Third Party Interests and any activities
reasonably related thereto, (ii) no portion of the Indebtedness or other
obligations (contingent or otherwise) of such Person (x) is Guaranteed by the
Borrower or any other Subsidiary, other than any Guarantee of obligations (other
than of principal of, or interest on, Indebtedness) that may be deemed to exist
solely by virtue of Standard Securitization Undertakings, (y) is recourse to the
Borrower or any other Subsidiary other than by virtue of Standard Securitization
Undertakings and (z) is secured (contingently or otherwise) by any Lien on
assets of the Borrower or any other Subsidiary other than by virtue of Standard
Securitization Undertakings, (iii) such Person has no contract, agreement,
arrangement or understanding with the Borrower or any other Subsidiary other
than (A) customary contracts, arrangements or agreements entered into with
respect to the sale, purchase and servicing of Securitization Assets on market
terms for similar securitization transactions and (B) Guarantees and pledges of
security as required by the Senior Loan Documents and the Second Priority Debt
Documents and (iv) neither the Borrower nor any Subsidiary has any obligations
to maintain or preserve such Person’s financial condition or cause it to achieve
certain levels of operating results other than pursuant to Standard
Securitization Undertakings.

 

“Seller” means The Jean Coutu Group (PJC) Inc., a corporation organized under
the laws of Quebec.

 

“Sellers’ Retained Interests” means the debt or equity interests held by the
Borrower or any Subsidiary in a Securitization Vehicle to which Securitization
Assets have been transferred (or purported to have been transferred) in a
Securitization permitted by Sections 6.01 and 6.05, including any such debt or
equity received in consideration for the Securitization Assets transferred.

 

“Senior Collateral” means all the “Senior Collateral” or “Collateral” as defined
in any Senior Collateral Document.

 

“Senior Collateral Agent” means Citicorp North America, Inc., in its capacity as
senior collateral agent for the Senior Secured Parties under the Senior
Collateral Documents, and any successor thereof or replacement senior collateral
agent appointed in accordance with the terms of the Senior Subsidiary Security
Agreement, the Collateral Trust and Intercreditor Agreement and the Senior Lien
Intercreditor Agreement.

 

“Senior Collateral Documents” means the Senior Subsidiary Security Agreement,
the Senior Subsidiary Guarantee Agreement, the Senior Indemnity, Subrogation and
Contribution Agreement, the Collateral Trust and Intercreditor Agreement, the
Senior Lien Intercreditor Agreement (upon and after the initial execution and
delivery thereof by the initial parties thereto) and each of the security
agreements and other instruments and documents executed and delivered by any
Subsidiary Guarantor pursuant to any of the foregoing or pursuant to the Senior
Credit Agreement or any

 

50

--------------------------------------------------------------------------------


 

Additional Senior Debt Facility for purposes of providing collateral security or
credit support for any Senior Obligation or obligation under the Senior
Subsidiary Guarantee Agreement.

 

“Senior Credit Agreement” means the Amended and Restated Senior Credit
Agreement, dated as of June 27, 2001, as amended and restated as of July 9,
2008, as further amended and restated as of June 5, 2009, as further amended and
restated as of February 21, 2013, and as may be further amended, restated or
otherwise modified from time to time, among Rite Aid, the Senior Lenders, and
Citicorp North America, Inc., as administrative agent and as Senior Collateral
Agent.

 

“Senior Debt Documents” means (a) the Senior Loan Documents and (b) any
Additional Senior Debt Documents.

 

“Senior Hedging Agreement” means any Hedging Agreement entered into with Rite
Aid or any Subsidiary, if the applicable counterparty was a Senior Lender or an
Affiliate thereof (a) on the Original Restatement Effective Date, in the case of
any Hedging Agreement entered into prior to the Original Restatement Effective
Date or (b) at the time the Hedging Agreement was entered into, in the case of
any Hedging Agreement entered into on or after the Original Restatement
Effective Date.

 

“Senior Indemnity, Subrogation and Contribution Agreement” means the Amended and
Restated Senior Indemnity, Subrogation and Contribution Agreement, dated as of
June 27, 2001, as amended and restated as of May 28, 2003, among Rite Aid, the
Subsidiary Guarantors (including Subsidiary Guarantors becoming party thereto
after the Original Restatement Effective Date) and the Senior Collateral Agent.

 

“Senior Lender” means a “Lender” as defined in the Senior Credit Agreement.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Lien Intercreditor Agreement” means the Intercreditor Agreement
substantially in the form of Exhibit J among the Administrative Agent, the
Collateral Agent, Rite Aid, the Subsidiary Guarantors and the Senior
Representatives for purposes thereof for any Additional Senior Debt Parties.

 

“Senior Loan Documents” means the Senior Credit Agreement, any promissory notes
issued to any Senior Lender pursuant to the Senior Credit Agreement, each Senior
Hedging Agreement, each Refinancing Amendment, each Loan Modification Agreement
and the Senior Collateral Documents.

 

“Senior Loan Obligation Payment Date” means the date on which (a) the Senior
Loan Obligations have been paid in full, (b) all lending commitments under the
Senior Credit Agreement have been terminated and (c) there are no outstanding
letters of credit issued under the Senior Credit Agreement other than such as
have been fully cash

 

51

--------------------------------------------------------------------------------


 

collateralized under documents and arrangements satisfactory to the issuer of
such letters of credit.

 

“Senior Loan Obligations” means (a) the principal of each loan made under the
Senior Credit Agreement, (b) all reimbursement and cash collateralization
obligations in respect of letters of credit issued under the Senior Credit
Agreement, (c) all monetary obligations of the Borrower or any Subsidiary under
each Senior Hedging Agreement entered into (i) prior to the Original Restatement
Effective Date with any counterparty that was a Senior Lender (or an Affiliate
thereof) on the Original Restatement Effective Date or (ii) on or after the
Original Restatement Effective Date with any counterparty that was a Senior
Lender (or an Affiliate thereof) at the time such Senior Hedging Agreement was
entered into, (d) all interest on the loans, letter of credit reimbursement,
fees and other obligations under the Senior Credit Agreement or such Senior
Hedging Agreements (including, without limitation any interest which accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of the Borrower, any Subsidiary Loan
Party, whether or not allowed or allowable as a claim in such proceeding),
(e) all other amounts payable by the Borrower or any Subsidiary under the Senior
Loan Documents and (f) all increases, renewals, extensions and Refinancings of
the foregoing.

 

“Senior Loan Secured Parties” means each party to the Senior Credit Agreement
other than any Loan Party, each counterparty to a Senior Hedging Agreement, the
beneficiaries of each indemnification obligation undertaken by Rite Aid or any
other Loan Party under any Senior Loan Document, and the successors and
permitted assigns of each of the foregoing.

 

“Senior Obligation Payment Date” means the date on which (a) the Senior
Obligations have been paid in full, (b) all lending commitments under the Senior
Debt Documents have been terminated and (c) there are no outstanding letters of
credit issued under the Senior Debt Documents other than such as have been fully
cash collateralized under documents and arrangements satisfactory to the issuer
of such letters of credit.

 

“Senior Obligations” means the Senior Loan Obligations and any Additional Senior
Debt Obligations.

 

“Senior Representative” means, in respect of a Senior Facility, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Senior Facility, as the case may be, and each of their successors in such
capacities.

 

“Senior Secured Parties” means the Senior Loan Secured Parties and any
Additional Senior Debt Parties.

 

“Senior Subsidiary Guarantee Agreement” means the Amended and Restated Senior
Subsidiary Guarantee Agreement, dated as of June 5, 2009, made by the Subsidiary
Guarantors (including Subsidiary Guarantors that become parties thereto after
the Original Restatement Effective Date) in favor of the Senior Collateral Agent
for the

 

52

--------------------------------------------------------------------------------


 

benefit of the Senior Secured Parties, as such agreement may be amended,
supplemented or otherwise modified from time to time.

 

“Senior Subsidiary Security Agreement” means the Amended and Restated Senior
Subsidiary Security Agreement, dated as of June 5, 2009, made by the Subsidiary
Guarantors (including Subsidiary Guarantors that become parties thereto after
the Original Restatement Effective Date) in favor of the Senior Collateral Agent
for the benefit of the Senior Secured Parties, as such agreement may be amended,
supplemented or otherwise modified from time to time.

 

“Series G Preferred Stock” means the Borrower’s 7% Series G cumulative,
convertible pay-in-kind preferred stock held by Green Equity Investors III, L.P.
or one of its Affiliates on the Second Restatement Effective Date.

 

“Series H Preferred Stock” means the Borrower’s 6% Series H cumulative,
convertible pay-in-kind preferred stock held by Green Equity Investors III, L.P.
or one of its Affiliates on the Second Restatement Effective Date.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made by the Borrower or a Subsidiary in connection
with Securitizations permitted by Sections 6.01 and 6.05 which representations,
warranties, covenants and indemnities are customarily included in
securitizations of accounts receivable involving comparable companies.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages expressed as a
decimal (including any marginal, special, emergency or supplemental reserves)
established by the Board to which the Administrative Agent is subject with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and script files related thereto) operated, or to be
operated, by any Subsidiary Loan Party.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership

 

53

--------------------------------------------------------------------------------


 

interests representing more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that is party to any Second
Priority Collateral Document or Senior Collateral Document.

 

“Subsidiary Loan Party” means each Subsidiary set forth on Schedule 1.01 hereto
and any wholly-owned Domestic Subsidiary, including any Securitization Vehicle
that is a Domestic Subsidiary, that owns any assets consisting of inventory,
accounts receivable, intellectual property, or script lists, subject to the
terms of Section 5.11; provided that no Subsidiary that engages solely in the
Borrower’s pharmacy benefits management business shall be deemed a Subsidiary
Loan Party.

 

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposures,
Other Revolving Exposures, outstanding Term Loans and unused Commitments
representing more than 66-2/3% of the aggregate Revolving Exposures, outstanding
Term Loans and unused Commitments of all Lenders at such time.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means CNAI, in its capacity as the lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans” means the Tranche 6 Term Loans and the Other Term Loans (if any),
or any combination thereof (as the context requires).

 

“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, ownership interests
(including any fractional undivided interests) in a pool or pools of accounts
receivable or other interests or securities issued or sold for cash
consideration by a Securitization Vehicle to banks, investors or other financing
sources (other than the Borrower or its Subsidiaries) the proceeds of which are
used to finance, in whole or in part, the purchase by such Securitization
Vehicle of accounts receivables or other Securitization Assets in a
Securitization.

 

54

--------------------------------------------------------------------------------


 

“Total Indebtedness” means, as of any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and its Consolidated Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
plus, without duplication, the aggregate outstanding amount of Third Party
Interests (which amount may be described as a “net investment”, “capital”,
“invested amount”, “principal amount” or similar term reflecting the aggregate
amount invested in beneficial interests constituting Third Party Interests).

 

“Tranche 2/Tranche 3 Term Maturity Date” means June 4, 2014.

 

“Tranche 3 Term Loans” means Loans made or deemed made under clause (d) of
Section 2.01 of the Original (Second) Restated Credit Agreement.

 

“Tranche 6 Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender pursuant to the 2013 Amendment and Restatement Agreement
to make a Tranche 6 Term Loan hereunder on the 2013 Restatement Effective Date,
expressed as an amount representing the maximum principal amount of the Tranche
6 Term Loans to be made by such Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The aggregate amount of the Lenders’ Tranche 6 Term
Commitments on the 2013 Restatement Effective Date was $1,161,000,000.

 

“Tranche 6 Term Lender” means a Lender with a Tranche 6 Term Commitment or an
outstanding Tranche 6 Term Loan.

 

“Tranche 6 Term Loans” means Loans made or deemed made under clause (c) of
Section 2.01.

 

“Tranche 6 Term Maturity Date” means February 21, 2020.

 

“Transactions” means the execution, delivery and performance by the Borrower and
the Subsidiary Loan Parties, as applicable, of the 2013 Amendment and
Restatement Agreement and each other document contemplated thereby to be
executed on the 2013 Restatement Effective Date to which it is a party and the
other transactions to be effected on the 2013 Restatement Effective Date.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

55

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

SECTION 1.02.            Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03.            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
provided, however, that amendments to the Indentures and the Second Priority
Debt Documents after the Second Restatement Effective Date shall be effective
for purposes of references thereto in this Agreement and the other Senior Loan
Documents only if such amendments are permitted hereunder and under the Second
Priority Debt Documents and the Additional Senior Debt Documents or are
consented to in writing for such purpose by the Required Lenders (or such other
percentage of the Lenders as may be specified herein) and the applicable holders
of Second Priority Debt and Additional Senior Debt required by the terms of the
Second Priority Debt Documents and the Additional Senior Debt Documents, as
applicable, (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.            Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Second Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of

 

56

--------------------------------------------------------------------------------


 

whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

SECTION 1.05.            Terms Defined in Definitions Annex.  Capitalized terms
used in this Agreement that are not defined in Section 1.01 shall have the
meanings assigned to such terms in the Definitions Annex (but any definition of
such a term in the Definitions Annex shall be disregarded for purposes hereof if
such term is also defined in Section 1.01).

 

ARTICLE II

 

The Credits

 

SECTION 2.01.            Commitments.  (a)  Subject to the terms and conditions
set forth herein, each Lender agrees to make Revolving Loans to the Borrower
from time to time during the Revolving Availability Period in an aggregate
principal amount that will not result in such Lender’s Revolving Exposure
exceeding the lesser of (i) such Lender’s Revolving Commitment and (ii) such
Lender’s Applicable Percentage of an amount equal to (A) the Borrowing Base
Amount in effect at such time minus (B) the sum of (1) the outstanding Tranche 6
Term Loans at such time, (2) the outstanding Other Term Loans at such time,
(3) the Other Revolving Exposures at such time and (4) the Additional Senior
Debt at such time.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

(b)      [Intentionally omitted].

 

(c)      Subject to the terms and conditions set forth in the 2013 Amendment and
Restatement Agreement, each Tranche 6 Lender made a Tranche 6 Term Loan to the
Borrower on the 2013 Restatement Effective Date in an aggregate principal amount
not exceeding its Tranche 6 Term Commitment.  Amounts repaid or prepaid in
respect of Tranche 6 Term Loans may not be reborrowed.

 

(d)      Notwithstanding anything herein to the contrary (including the
provisions contained in Sections 6.01(c) and 9.19), if there is more than one
Class of Revolving Commitments and Other Revolving Commitments outstanding at
any time, then (a) borrowings and prepayments (but not repayments at maturity)
of borrowings under all such Commitments shall be made pro rata among the
Lenders holding such Commitments (based on the respective amounts of the
Revolving Commitments and Other Revolving Commitments held by such Lenders) and
(b) each Class of Revolving Commitments and Other Revolving Commitments (and the
terms of the Revolving Loans and Other Revolving Loans made pursuant to such
Commitments) will be treated substantially the same as one another; provided,
however, that (i) the commitment fees, letter of credit fees and other similar
fees payable in respect thereof and the interest rates payable in respect of the
Loans made pursuant thereto need not be the same, (ii) the

 

57

--------------------------------------------------------------------------------


 

maturity date and commitment periods in respect thereof need not be the same,
(iii) the Borrower may Refinance all or any portion of any Class of Revolving
Commitments or Other Revolving Commitments (and prepay or otherwise Refinance
the Loans and other extensions of credit outstanding thereunder) pursuant to
Section 6.01(a)(i) without Refinancing any other Class of Revolving Commitments
or Other Revolving Commitments (or the Loans and other extensions of credit
outstanding thereunder) and (iv) the Administrative Agent may, with the consent
of the Borrowing Base Agents (which consent shall not be unreasonably withheld),
permit other differences in the terms thereof that would otherwise be permitted
by Section 6.01(c) or 9.19 (as applicable), including to address the treatment
of Letters of Credit and Swingline Loans to be made available thereunder.

 

SECTION 2.02.            Loans and Borrowings.  (a)  Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with the amounts
of their Commitments of the applicable Class.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)      Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)      At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (except in the case of any
Other Term Borrowing or Other Revolving Borrowing, to the extent provided in the
applicable Refinancing Amendment or Loan Modification Agreement).  At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (except
in the case of any Other Term Borrowing or Other Revolving Borrowing, to the
extent provided in the applicable Refinancing Amendment or Loan Modification
Agreement); provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of $1,000,000.  Borrowings of more
than one Class and Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Eurodollar Borrowings
outstanding.

 

(d)      Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any

 

58

--------------------------------------------------------------------------------


 

Revolving Borrowing or Other Revolving Borrowing or any Term Borrowing if the
Interest Period requested with respect thereto would end after the applicable
maturity date for the relevant Class.

 

SECTION 2.03.            Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than (1) 10:30 a.m., New York
City time, on the Business Day of the proposed Borrowing, in the case of
Borrowings to be made on the same day as such notice is given or (2) 12:00 noon,
New York City time, on the Business Day before the proposed Borrowing, in the
case of all other Borrowings.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i) whether the requested Borrowing is to be a Revolving Borrowing, Other
Revolving Borrowing, a Tranche 6 Term Borrowing or Other Term Borrowing;

 

(ii) the aggregate amount of such Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.            Swingline Loans.  (a)  Subject to the terms and
conditions set forth herein, the Swingline Lender may, in its sole discretion,
make Swingline Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount at any time outstanding
that will not result in

 

59

--------------------------------------------------------------------------------


 

(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000 or (ii) the sum of the total Revolving Exposures exceeding the
lesser of (A) the total Revolving Commitments at such time and (B) the Borrowing
Base Amount in effect at such time minus the sum of (1), the outstanding Tranche
6 Term Loans at such time, (2) the outstanding Other Term Loans at such time,
(3) the Other Revolving Exposures at such time and (4) the Additional Senior
Debt at such time; provided that (i) the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan and (ii) the
Swingline Lender shall not have any obligation, under this Agreement or
otherwise, to make any Swingline Loan requested by the Borrower hereunder and
may, in its sole discretion, decline to make a requested Swingline Loan.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)      To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a wire transfer to an
account designated by the Borrower (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the relevant Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

 

(c)      Interest on each Swingline Loan shall be payable on the Interest
Payment Date with respect thereto.

 

(d)      The Administrative Agent shall (i) at any time when Swingline Loans in
an aggregate principal amount of $10,000,000 or more are outstanding, at the
request of the Swingline Lender in its sole discretion, or (ii) on the date that
is seven days after the date on which a Swingline Loan was made, deliver on
behalf of the Borrower a Borrowing Request pursuant to Section 2.03 for an ABR
Revolving Borrowing in the amount of such Swingline Loans; provided, however,
that the obligations of the Lenders to fund such Borrowing shall not be subject
to the conditions set forth in Section 4.02.

 

(e)      The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice (but no later than 2:00 p.m.,
New York City time, on such Business Day), the Administrative Agent will give
notice thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline

 

60

--------------------------------------------------------------------------------


 

Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon timely receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent, and any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

(f)       Swingline Loans also may be made available to the Borrower pursuant to
any Other Revolving Commitment established by any Loan Modification Agreement or
Refinancing Amendment, in each case as provided in such Loan Modification
Agreement or Refinancing Amendment.

 

SECTION 2.05.            Letters of Credit.  (a)  General.  Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of (and
the applicable Issuing Bank, as specified by the Borrower, will issue) Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Revolving Availability Period; provided, however, that no
Issuing Bank will be required to issue (or amend) any Letter of Credit if, after
giving effect thereto, the aggregate amount of Letters of Credit issued by such
Issuing Bank would exceed $125,000,000.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)      Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. 
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the relevant Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance,

 

61

--------------------------------------------------------------------------------


 

amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the total LC Exposure shall not exceed $500,000,000, (ii) the
amount of the LC Exposure attributable to Letters of Credit issued by the
applicable Issuing Bank will not exceed $125,000,000 and (iii) the total
Revolving Exposures shall not exceed the lesser of (A) the total Revolving
Commitments at such time and (B) the Borrowing Base Amount in effect at such
time minus the sum of (1) the outstanding Tranche 6 Term Loans at such time,
(2) the outstanding Other Term Loans at such time, (3) the Other Revolving
Exposures at such time and (4) the Additional Senior Debt at such time.

 

(c)      Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.

 

(d)      Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit in an
amount equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

62

--------------------------------------------------------------------------------


 

(e)      Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 3:30 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, if such LC Disbursement is not less than $5,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)       Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, any Lender or any Issuing Bank, or any of their
Related Parties, shall have any

 

63

--------------------------------------------------------------------------------


 

liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the relevant Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the fullest extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by a final and
non-appealable judgment) in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as determined by a court of competent
jurisdiction by a final and non-appealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)      Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)      Interim Interest.  If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

64

--------------------------------------------------------------------------------


 

(i)       Resignation or Replacement of the Issuing Bank.  An Issuing Bank may
resign at any time by giving 180 days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, and an Issuing Bank may be
replaced at any time by written agreement (an “Issuing Bank Agreement”) among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank, which shall set forth the LC Commitment of such Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of an Issuing Bank.  At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)       Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall (or shall cause Subsidiary Loan
Parties to) deposit in an account with the Administrative Agent, in the name of
the Administrative Agent and for the benefit of the Lenders, an amount in cash
equal to the total LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower or any Subsidiary Loan
Party described in clause (h) or (i) of Article VII.  The Borrower also shall
(or shall cause Subsidiary Loan Parties to) deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.11(b), and any such
cash collateral so deposited and held by the Administrative Agent hereunder
shall constitute part of the Borrowing Base Amount for purposes of determining
compliance with Section 2.11(b).  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  The Administrative Agent shall, at the
Borrower’s risk and expense, invest all such deposits in Permitted Investments
chosen in the sole discretion of the Administrative Agent after consultation
with the Borrower, provided that no consultation shall be required if a Default
has occurred and is continuing.  Other than any interest earned in respect of
the investment of such deposits, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied,

 

65

--------------------------------------------------------------------------------


 

shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to (i) the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure and (ii) in the
case of any such application at a time when any Revolving Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy the Senior Obligations.  If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived (or, during a Cash
Sweep Period, paid into the Citibank Concentration Account).  If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.11(b), no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or the remaining cash collateral and no Default shall have occurred and be
continuing.  Unless and except to the extent that the deposit of cash collateral
directly by the Borrower would not result in an obligation to grant a security
interest in such cash collateral to the holders of other outstanding
Indebtedness of the Borrower, the Borrower will cause Subsidiary Loan Parties to
deposit all cash collateral required to be deposited pursuant to this
Section 2.05(j) or Section 2.11(b).

 

(k)      Additional Issuing Banks.  The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement.  Any Lender
designated as an issuing bank pursuant to this clause (k) shall be deemed to be
an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Banks and such
Lender in its capacity as an Issuing Bank.

 

(l)       Reporting by Issuing Banks to the Administrative Agent.  At the end of
each week and otherwise upon request of the Administrative Agent, each Issuing
Bank shall provide the Administrative Agent with a certificate identifying the
Letters of Credit issued by such Issuing Bank and outstanding on such date, the
amount and expiration date of each such Letter of Credit, the beneficiary
thereof, the amount, if any, drawn under each such Letter of Credit and any
other information reasonably requested by the Administrative Agent with respect
to such Letters of Credit.  The Administrative Agent shall promptly enter all
such information received by it pursuant to this Section 2.05(l) in the
Register.

 

(m)     Letters of Credit also may be made available for the account of the
Borrower pursuant to any Other Revolving Commitment established by any Loan
Modification Agreement or Refinancing Amendment, in each case as provided in
such Loan Modification Agreement or Refinancing Amendment.

 

66

--------------------------------------------------------------------------------


 

SECTION 2.06.            Funding of Borrowings.  (a)  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04.  The Administrative Agent will make such Loans
available to the Borrower by wire transfer, in like funds, to an account
designated by the Borrower in the applicable Borrowing Request.  Wire transfers
to the Borrower of all Loans (other than Swingline Loans and same-day ABR
Revolving Borrowings) shall be made no later than 1:00 p.m., New York City
time.  Wire transfers to the Borrower of Swingline Loans and same-day ABR
Revolving Borrowings shall be made no later than 4:00 p.m., New York City time.

 

(b)      Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Revolving Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

SECTION 2.07.            Interest Elections.  (a)  Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)      To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required to be made under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or

 

67

--------------------------------------------------------------------------------


 

telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c)      Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (f) of this
Section:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)      Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)      If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

(f)       A Revolving Borrowing, Other Revolving Borrowing or Term Borrowing may
not be converted to or continued as a Eurodollar Borrowing if after giving
effect thereto the Interest Period therefor would end after the maturity date
for such Class.

 

68

--------------------------------------------------------------------------------


 

SECTION 2.08.            Termination and Reduction of Commitments.  (a)  Unless
previously terminated in accordance with the terms of this Agreement, (i) the
Revolving Commitments shall terminate on the Revolving Maturity Date and
(ii) the Tranche 6 Term Commitments shall terminate at 5:00 p.m., New York City
time on the 2013 Restatement Effective Date.

 

(b)      The Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce (A) the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the total Revolving Exposures would exceed the total Revolving Commitments or
(B) except as otherwise provided in the applicable Refinancing Amendment or Loan
Modification Agreement, the Other Revolving Commitments of any Class if, after
giving effect to any concurrent repayment of the Other Revolving Loans of such
Class, the Other Revolving Exposures of such Class would exceed the Other
Revolving Commitments of such Class.

 

(c)      The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of voluntary termination or
reduction of the Revolving Commitments delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
other financings, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
Commitments of such Class.

 

(d)      Reductions and terminations of any Other Revolving Commitments shall be
as provided for in the applicable Refinancing Amendment or Loan Modification
Agreement.

 

SECTION 2.09.            Repayment of Loans; Evidence of Indebtedness.  (a)  The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan of such Lender on the Revolving Maturity Date, (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of (A) the Revolving Maturity Date and (B) the date that is seven days
after the date on which such Swingline Loan was made; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested, (iii) to the
Administrative Agent for the

 

69

--------------------------------------------------------------------------------


 

account of each Tranche 6 Term Lender the then unpaid principal amount of the
Tranche 6 Term Loan of such Lender as provided in Section 2.10 and (iv) to the
Administrative Agent for the account of each Other Term Lender with Other Term
Loans of any Class the then unpaid principal amount of the Other Term Loans of
such Lender of such Class as provided in the applicable Refinancing Amendment or
Loan Modification Agreement.

 

(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

 

(c)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)      The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)      Any Lender may request that Loans of any Class made by it be evidenced
by a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit A-1 or A-2, as applicable, or in such other form
approved by the Administrative Agent and the Borrower.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10.            Amortization and Repayment of Term Loans. 
(a)  [Intentionally omitted].

 

(b)      The Borrower shall repay to the Administrative Agent for the ratable
account of the Tranche 6 Term Lenders 0.25% of the initial aggregate principal
amount of the Tranche 6 Term Loans on the last Business Day of each March, June,
September and December, commencing on June 30, 2013 (which installments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in paragraph (d) of this Section).

 

(c)      To the extent not previously paid, all Tranche 6 Term Loans shall be
due and payable on the Tranche 6 Term Maturity Date.

 

70

--------------------------------------------------------------------------------


 

(d)      Any prepayment of a Tranche 6 Term Borrowing or (except as otherwise
provided in the applicable Refinancing Amendment or Loan Modification Agreement)
an Other Term Borrowing pursuant to Section 2.11(b), (c) or (d) shall be applied
to reduce the subsequent scheduled repayments of such Borrowings to be made
pursuant to this Section as follows: first, in order of their maturity for the
next fiscal year after such prepayment and second, to the extent of any excess,
on a pro rata basis to the remaining scheduled repayments.

 

(e)      Prior to any repayment of any Term Borrowing hereunder, the Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., New York City time, three Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing.  Repayments of
Term Borrowings shall be accompanied by accrued interest on the amount repaid.

 

(f)       Following any conversion or exchange of any Affected Class of Term
Loans pursuant to Section 9.19, the amortization schedule set forth above or in
the applicable Refinancing Amendment for such Affected Class will be deemed
modified by eliminating pro rata from each of the remaining scheduled
amortization payments for such Class an aggregate amount equal to the principal
amount of Term Loans of Accepting Lenders of such Affected Class that accepted
the related Loan Modification Offer.

 

SECTION 2.11.            Prepayment of Loans.  (a)  The Borrower shall have the
right, at any time and from time to time, to prepay any Borrowing in whole or in
part, subject to the requirements of this Section; provided, however, that any
partial prepayment made pursuant to this Section 2.11(a) shall be in a principal
amount that is a multiple of $1,000,000 and not less than $5,000,000 (except in
the case of any Other Term Borrowing or Other Revolving Borrowing, to the extent
provided in the applicable Refinancing Amendment or Loan Modification
Agreement).

 

(b)      (i)  In the event and on each date that the sum of (A) the total
Revolving Exposures on such date, (B) the outstanding Tranche 6 Term Loans on
such date, (C) the outstanding Other Term Loans on such date, (D) the Other
Revolving Exposures on such Date and (E) the Additional Senior Debt on such date
exceed the then-current Borrowing Base Amount, the Borrower shall on each such
date apply an amount equal to such excess as follows: first, to prepay Revolving
Borrowings or Swingline Loans (and/or Other Revolving Borrowings or swingline
loans relating to Other Revolving Commitments), second, to the extent of any
remaining excess or, if no Revolving Borrowings or Swingline Loans (or Other
Revolving Borrowings or swingline loans relating to Other Revolving Commitments)
are outstanding, to make a deposit in a cash collateral account maintained by
the Administrative Agent pursuant to Section 2.05(j) to be held as security for
the Borrower’s obligations in respect of Letters of Credit (and/or letters of
credit relating to Other Revolving Commitments) and third, to the extent of any
remaining excess, to prepay Term Borrowings (including Other Term

 

71

--------------------------------------------------------------------------------


 

Borrowings) on a pro rata basis (determined based upon the sum of the
outstanding Term Loans at such time).

 

(ii)  In the event and on each date that the total Revolving Exposures exceed
the total Revolving Commitments, the Borrower shall on such date apply an amount
equal to such excess first, to prepay Revolving Borrowings or Swingline
Borrowings and second, to the extent of any remaining excess, or if no Revolving
Borrowings or Swingline Loans are outstanding, to a cash collateral account
maintained by the Administrative Agent pursuant to Section 2.05(j) to be held as
security for the Borrower’s obligations in respect of Letters of Credit.

 

(c)      In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, within three Business Days after such Net Proceeds
are received, prepay Tranche 6 Term Borrowings and Other Term Borrowings of each
Class, on a pro rata basis, in an aggregate amount equal to 100% of the Net
Proceeds resulting from such Prepayment Event; provided that if at the time any
(x) Net Proceeds resulting from prepayment events described in clause (a) of the
definition of the term “Prepayment Events” are received and the Revolver
Availability is less than $900,000,000 or (y) Net Proceeds resulting from any
Prepayment Event are received during a Cash Sweep Period, such Net Proceeds will
be applied as follows: first, to prepay Revolving Borrowings, Other Revolving
Borrowings or Swingline Loans and second, to the extent of any remaining excess,
to prepay Tranche 6 Term Borrowings and Other Term Borrowings of each Class, on
a pro rata basis; provided further that, in the case of any Prepayment Event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
(x) the Borrower may reserve and apply a portion of the Net Proceeds received by
or on behalf of the Borrower or any Subsidiary in respect of such Prepayment
Event (excluding any portion of such Net Proceeds applied to prepay Revolving
Borrowings, Other Revolving Borrowings or Swingline Loans pursuant to clause
“first” above) to prepay or repurchase Permitted First Priority Debt, on or
prior to the date on which the Applicable Senior Debt Document requires such
prepayment or repurchase to have been made, to the extent such Additional Senior
Debt Document requires the issuer of such Permitted First Priority Debt to
prepay or make an offer to prepay or purchase such Permitted First Priority Debt
with the proceeds of such Prepayment Event, in each case in an amount not to
exceed the product of (1) the amount of such Net Proceeds multiplied by (2) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted First Priority Debt with respect to which such a requirement to prepay
or make an offer to prepay or purchase exists and the denominator of which is
the sum of the outstanding principal amount of all such Permitted First Priority
Debt and the outstanding principal amount of all Term Loans; provided that, to
the extent that the amount so reserved is not so applied to prepay or purchase
Permitted First Priority Debt on or prior to the date on which the Applicable
Senior Debt Document requires such prepayment or repurchase to have been made,
the remaining amount not so applied shall be applied in accordance with this
Section 2.11(c) (without giving effect to this clause (x)) and (y) if the
Borrower shall elect to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days after receipt of such
Net Proceeds, to acquire real property, equipment or other tangible assets to be
used in the business of the Borrower and the

 

72

--------------------------------------------------------------------------------


 

Subsidiaries, and certifying that no Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds in respect of such event (or the portion of such Net Proceeds
specified in such certificate, if applicable), except to the extent of any such
Net Proceeds therefrom that have not been so applied by the end of such 365 day
period, at which time a prepayment shall be required in an amount equal to such
Net Proceeds that have not been so applied.

 

(d)      Following the end of each fiscal year of the Borrower, the Borrower
shall prepay Tranche 6 Term Borrowings and Other Term Borrowings of each Class,
on a pro rata basis, in an aggregate amount equal to (i) if on the last day of
such fiscal year the Leverage Ratio is greater than or equal to 4.50 to 1.00,
50% of the Excess Cash Flow for such fiscal year, (ii) if on the last day of
such fiscal year the Leverage Ratio is greater than or equal to 4.00 to 1.00 but
less than 4.50 to 1.00, 25% of the Excess Cash Flow for such fiscal year and
(iii) if on the last day of such fiscal year the Leverage Ratio is less than
4.00 to 1.00, 0% of the Excess Cash Flow for such fiscal year.  Each prepayment
pursuant to this paragraph shall be made on or before the date on which
financial statements are delivered pursuant to Section 5.01 with respect to the
fiscal year for which Excess Cash Flow is being calculated (and in any event
within 90 days after the end of such fiscal year); provided that no such
prepayment shall be required to be made pursuant to this Agreement with respect
to Excess Cash Flow for the fiscal year ended March 2, 2013.

 

(e)      Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(f) of this Section.

 

(f)       The Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowings to be prepaid and the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment delivered by the Borrower pursuant
to this Section may state that it is conditioned on the effectiveness of other
credit facilities or other financing, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a

 

73

--------------------------------------------------------------------------------


 

mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

(g)      All prepayments of Tranche 6 Term Loans effected on or prior to the
date that is six months after the 2013 Restatement Effective Date with the
proceeds of a substantially concurrent incurrence of new loans or other
Indebtedness incurred for the primary purpose of repaying, refinancing or
replacing the Tranche 6 Term Loans, in whole or in part (such new loans or
Indebtedness, “Tranche 6 Refinancing Indebtedness”), and having an initial yield
(calculated as (a) the applicable rate of such Tranche 6 Refinancing
Indebtedness (increased by the amount that any applicable “LIBOR floor” of such
Indebtedness exceeds the Adjusted LIBO Rate for a one-month interest period on
the date of incurrence of such Indebtedness) plus (b) an amount equal to (i) the
sum of all upfront fees and original issue discount in respect of such Tranche 6
Refinancing Indebtedness, expressed as a percentage of the face amount of such
Indebtedness, divided by (ii) the lesser of (A) the actual weighted average life
to maturity of such Tranche 6 Refinancing Indebtedness and (B) four) that is
less than the yield then applicable to the Tranche 6 Term Loans (calculated in
the manner set forth above) shall be accompanied by a prepayment fee equal to
1.00% of the aggregate principal amount of such prepayment.  Such fee shall be
paid by the Borrower to the Administrative Agent, for the account of the Tranche
6 Term Lenders, on the date of such prepayment.

 

SECTION 2.12.            Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the Applicable Rate per annum on the daily unused amount
of the Revolving Commitment of such Lender during the period from and including
the Original Restatement Effective Date to but excluding the date on which such
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the Original Restatement Effective Date.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees pursuant to this
Section 2.12(a), a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

 

(b)      The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as in effect from time to time for interest on Eurodollar Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Original Restatement Effective Date to but excluding the later of
the date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate of 0.25% per annum on

 

74

--------------------------------------------------------------------------------


 

the daily outstanding amount of such Issuing Bank’s Letters of Credit during the
period from and including the Original Restatement Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Original Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)      The Borrower agrees to pay to the Administrative Agent and the
Collateral Agent, for their own accounts, fees payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent
or the Collateral Agent, as the case may be.

 

(d)      All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.

 

(e)      The fees to be paid in respect of Other Revolving Commitments and any
Letters of Credit issued pursuant to any Other Revolving Commitments shall be as
set forth in the Refinancing Amendment or Loan Modification Agreement relating
thereto.

 

SECTION 2.13.            Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)      The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)      Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default, at the option of the Administrative Agent
or at the request of the Required Lenders, the Borrower shall pay interest on
all of the Senior Loan Obligations to but excluding the date of actual payment,
after as well as before judgment, (i) in the case of principal, at a rate per
annum equal to 2% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section and (ii) in

 

75

--------------------------------------------------------------------------------


 

the case of any other amount, at a rate per annum equal to 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

 

(d)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and (i) in the case of Term Loans of any
Class, on the maturity date for the Term Loans of such Class and, (ii) in the
case of Revolving Loans or Other Revolving Loans, the earlier of the maturity
date for such Class of Loans and the date on which all Revolving Commitments or
Other Revolving Commitments of such Class, as the case may be, are terminated;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or ABR
Other Revolving Loan prior to the end of the Revolving Availability Period or
the applicable Other Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion, together with any amounts due and payable pursuant to Section 2.16.

 

(e)      All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Citibank Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14.            Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)      the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

76

--------------------------------------------------------------------------------


 

SECTION 2.15.            Increased Costs.  (a)  If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)      If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital or liquidity adequacy), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to compensation pursuant to this Section 2.15; provided that the
failure to provide such notification will not affect such Lender’s rights to
compensation hereunder.

 

(c)      A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

77

--------------------------------------------------------------------------------


 

(d)      Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.            Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
consist of an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.17.            Taxes.  (a)  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Senior Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Lender or Issuing Bank (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the

 

78

--------------------------------------------------------------------------------


 

Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)      In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)      The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Senior Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d)      As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)      Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from the Borrower advising it of the availability of
such exemption or reduction and supplying all applicable documentation.

 

(f)       If a payment made to a Lender under any Senior Loan Document (or a
payment made to a Participant pursuant to a participation granted by any Lender)
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
(or Participant) were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent (or, in the case of a Participant, to the Lender
who granted the participation only) at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent (or, in the case of a Participant, the Lender who granted the
participation) such documentation prescribed by applicable law (including as
prescribed

 

79

--------------------------------------------------------------------------------


 

by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent (or, in the
case of a Participant, the Lender who granted the participation) as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Each Lender (or Participant) agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent (or, in the case of a
Participant, the Lender who granted the participation) in writing of its legal
inability to do so.  Solely for purposes of this paragraph (f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

SECTION 2.18.            Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  The Borrower shall make each payment required to be made by it
hereunder or under any other Senior Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Senior Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 388 Greenwich
Street, New York, NY 10013, except payments to be made directly to an Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Senior Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Senior Loan Document shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension.  All payments under each Senior Loan Document
shall be made in dollars.

 

(b)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

80

--------------------------------------------------------------------------------


 

(c)      If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate relative amounts of principal of and accrued interest on their Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)      Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or an Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)      If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

81

--------------------------------------------------------------------------------


 

SECTION 2.19.            Mitigation Obligations; Replacement of Lenders. (a)  If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)      If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender refuses to
consent to any amendment or waiver of any Senior Loan Document requested by the
Borrower that requires the consent of all Lenders, and such amendment or waiver
is consented to by the Supermajority Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Banks and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such  assignment and delegation cease to apply.

 

SECTION 2.20.            Adjustments to Borrowing Base Advance Rates. (a)  As of
the 2013 Restatement Effective Date, (i) the Accounts Receivable Advance Rate
will be 85%, (ii) the Pharmaceutical Inventory Advance Rate will be 90%,
(iii) the Other Inventory Advance Rate will be 90%, (iv) the Scripts List
Advance Rate will be 30% and (v) the Credit Card Receivable Advance Rate will be
85%.

 

(b)      Any increase in the Pharmaceutical Inventory Advance Rate, the Other
Inventory Advance Rate, the Accounts Receivable Advance Rate, the Script Lists

 

82

--------------------------------------------------------------------------------


 

Advance Rate or the Credit Card Receivable Advance Rate above that would result
in any rate in excess of the initially applicable rate set forth in
Section 2.20(a) will in each case require the consent of all the Lenders.

 

(c)      The Borrowing Base Agent, in the exercise of its commercially
reasonable judgment to reflect Borrowing Base Factors, may (i) reduce the
Accounts Receivable Advance Rate, the Pharmaceutical Inventory Advance Rate, the
Other Inventory Advance Rate, the Script Lists Advance Rate and the Credit Card
Receivable Advance Rate from time to time and (ii) thereafter increase such rate
to a rate not in excess of the applicable rate set forth in Section 2.20(a).

 

(d)      The Administrative Agent will give prompt written notice to the
Borrower and the Lenders of any adjustments effected pursuant to this
Section 2.20.

 

(e)      Notwithstanding anything herein or in any other Senior Loan Document to
the contrary, any waiver, amendment or modification to (i) the definition of
“Borrowing Base Amount”, “Borrowing Base Factors”, “Estimated Borrowing Base
Amount”, “Accounts Receivable Advance Rate”, “Pharmaceutical Inventory Advance
Rate”, “Other Inventory Advance Rate”, “Script Lists Advance Rate”, “Credit Card
Receivable Advance Rate”, “Eligible Accounts Receivable”, “Eligible Credit Card
Accounts Receivable”, “Eligible Inventory”, “Eligible Other Inventory Value”,
“Eligible Pharmaceutical Inventory Value”, “Eligible Script Lists”, “Eligible
Script Lists Value”, “Account”, “Credit Card Accounts Receivable”, “Other
Inventory”, “Net Orderly Liquidation Rate” or “Pharmaceutical Inventory”,
(ii) the definition of “Revolver Availability” or the calculation thereof
pursuant to Section 2.01(a) or Section 2.11(b), the calculation of availability
for Swingline Loans, including as set forth under Section 2.04(a), or the
calculation of availability for the issuance, amendment, renewal or extension of
any Letters of Credit, including as set forth in Section 2.05(b), in each case
that would have the effect of increasing either (A) the Borrowing Base Amount or
(B) the aggregate amount of Loans, Revolving Exposures, Other Revolving
Exposures and Additional Senior Debt that may be outstanding relative to the
Borrowing Base Amount, (iii) Section 5.16, Section 6.15 or Section 9.15,
(iv) the cash management arrangements set forth in the Senior Subsidiary
Security Agreement, including as set forth in Schedule 3 thereto, in the case of
each of clauses (i) through (iv) will require the consent of each Person
constituting a “Borrowing Base Agent”.  This Section 2.20(e) may not be amended,
modified or waived without the prior written consent of the Borrowing Base
Agent.

 

SECTION 2.21.            Incremental Loans.  At any time after the 2013
Restatement Effective Date prior to the Latest Maturity Date, the Borrower may,
by notice to the Administrative Agent (which shall promptly deliver a copy to
each of the Lenders), request the addition to this Agreement of (i) an
incremental revolving credit facility, (ii) Incremental Securitization
Refinancing Facilities (as defined below) in the form of a new tranche of term
loans or an incremental revolving credit facility, or (iii)  one or more new
tranches of term loans constituting Refinancing Indebtedness in respect of
Existing Additional Senior Debt or Permitted First Priority Debt (an
“Incremental Senior Debt Refinancing Facility”), or any combination thereof (the
“Incremental

 

83

--------------------------------------------------------------------------------


 

Facilities”); provided, however, that both (x) at the time of any such request
and (y) upon the effectiveness of any such Incremental Facility, no Default
shall exist and the Borrower shall, if a Financial Covenant Effectiveness Period
is then occurring, be in compliance with Section 6.12 (calculated, in the case
of clause (y), on a pro forma basis to give effect to (1) any borrowing under
the Incremental Facility, (2) any substantially simultaneous repayments of
Revolving Loans, Other Revolving Loans or Existing Additional Senior Debt,  and
(3) in the case of any Incremental Securitization Refinancing Facility, any
substantially simultaneous repayments or repurchases of Third Party Interests or
Indebtedness incurred under Section 6.01(a)(xvi)(A) (and the related repurchases
of Securitization Assets and cessation of future purchases of Securitization
Assets)).  The Incremental Facilities shall (i) in the case of any incremental
revolving credit facilities, be in an aggregate principal amount (excluding the
aggregate principal amount of Incremental Securitization Refinancing Facilities)
not in excess of $500,000,000, (ii) rank pari passu in right of payment and of
security with the other Loans, (iii) if such Incremental Facility is a term loan
facility, amortize in a manner, and be subject to mandatory prepayments (if any)
on terms, acceptable to the Agents, and mature no earlier than the Tranche 6
Term Loan Maturity Date, (iv) bear interest at the market interest rate, as
determined at the time such Incremental Facility becomes effective, (v) have
such other pricing as may be agreed by the Borrower and the Administrative Agent
and (vi) otherwise be treated hereunder no more favorably than, in the case of
revolving facilities, the Revolving Loans and Revolving Commitments, and in the
case of term loans, the Tranche 6 Term Loans; provided, that the terms and
provisions applicable to any Incremental Facility may provide for additional or
different financial or other covenants applicable only during periods after the
Latest Maturity Date that is in effect on the date of effectiveness of such
Incremental Facility.  At no time shall the sum of (i) the aggregate amount of
loans outstanding under the Incremental Facilities at such time, (ii) the total
Revolving Exposure at such time, (iii) the outstanding Tranche 6 Term Loans at
such time, (iv) the outstanding Other Term Loans at such time, (v) the Other
Revolving Exposures at such time and (vi) the Additional Senior Debt at such
time exceed the Borrowing Base Amount in effect at such time, and the proceeds
of the Incremental Facilities shall be used solely for the purposes set forth in
Section 5.10 and the preamble, provided that the proceeds of Incremental
Securitization Refinancing Facilities shall be used solely for the purposes
specified in the penultimate sentence of this Section 2.21 and the proceeds of
any Incremental Senior Debt Refinancing Facility shall be used solely to repay
Existing Additional Senior Debt or Permitted First Priority Debt and interest
and other amounts relating thereto that can be financed with Refinancing
Indebtedness relating to such Existing Additional Senior Debt or Permitted First
Priority Debt, as the case may be.  Such notice shall set forth the requested
amount and class of Incremental Facilities, and shall offer each Lender the
opportunity to offer a commitment (the “Incremental Commitment”) to provide a
portion of the Incremental Facility by giving written notice of such offered
commitment to the Administrative Agent and the Borrower within a time period
(the “Offer Period”) to be specified in the Borrower’s notice; provided,
however, that no existing Lender will be obligated to subscribe for any portion
of such commitments.  In the event that, at the expiration of the Offer Period,
Lenders shall have provided commitments in an aggregate amount less than the
total amount of the Incremental Facility initially requested by the Borrower,
the

 

84

--------------------------------------------------------------------------------


 

Borrower may request that Incremental Facility commitments be made in a lesser
amount equal to such commitments and/or shall have the right to arrange for one
or more Additional Lenders to extend commitments to provide a portion of the
Incremental Facility in an aggregate amount equal to the unsubscribed amount of
the initial request; provided that the Additional Lenders shall be offered the
opportunity to provide the Incremental Facility only on terms previously offered
to the existing Lenders pursuant to the immediately preceding sentence. 
Commitments in respect of Incremental Facilities will become Commitments under
this Agreement pursuant to an amendment to this Agreement (such an amendment, an
“Incremental Facility Amendment”) executed by each of the Borrower and each
Subsidiary Loan Party, each Lender agreeing to provide such Commitment, if any,
each Additional Lender, if any, and the Administrative Agent.  The effectiveness
of any Incremental Facility Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Section 4.02 of this
Agreement as in effect on the 2013 Restatement Effective Date.  For purposes of
this Section 2.21, “Incremental Securitization Refinancing Facility” means any
Incremental Facility to the extent that the proceeds of the Loans incurred
thereunder are used by the Borrower or a Subsidiary Guarantor on the date such
Loans are made to repay or repurchase Third Party Interests or Indebtedness
incurred pursuant to Section 6.01(a)(xvi)(A) (or repurchase Securitization
Assets that have been sold, conveyed or otherwise transferred pursuant to any
Securitization), provided that, upon such repayment or repurchase, (x) no Third
Party Interests or Indebtedness incurred pursuant to
Section 6.01(a)(xvi)(A) remains outstanding, (y) all commitments of the Borrower
and the Subsidiaries to sell, convey or otherwise transfer Securitization Assets
pursuant to any Securitization are terminated and (z) all Securitization Assets
that remain outstanding and were previously sold, conveyed or otherwise
transferred pursuant to any Securitization are repurchased by the Borrower or a
Subsidiary Guarantor.  For the avoidance of doubt, Securitization Refinancing
Indebtedness shall not constitute an Incremental Facility.

 

SECTION 2.22.            Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Lender is a Defaulting Lender:

 

(a)      commitment fees shall cease to accrue on the unused amount of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)      the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Senior Loan Document (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 9.02, require
the consent of such Defaulting Lender in accordance with the terms hereof;

 

85

--------------------------------------------------------------------------------


 

(c)      if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:

 

(i)  the Swingline Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.04(e)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(e) and 2.05(g)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that the sum of all Non-Defaulting Lenders’ Revolving Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
sum of all Non-Defaulting Lenders’ Revolving Commitments;

 

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(j) for so long as such
LC Exposure is outstanding;

 

(iii)  if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

 

(iv)  if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted to give effect to such reallocation; and

 

(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

86

--------------------------------------------------------------------------------


 

(d)      so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the Borrower in accordance with
Section 2.22(c), and participating interests in any such funded Swingline Loan
or in any such issued, amended, renewed or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

 

In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue or (y) the Swingline Lender or any Issuing Bank
has a good faith belief that any Revolving Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan, and such Issuing Bank shall not be required to issue, amend,
renew or extend any Letter of Credit, unless the Swingline Lender or such
Issuing Bank, as the case may be, shall have entered into arrangements with the
Borrower or the applicable Revolving Lender satisfactory to the Swingline Lender
or such Issuing Bank, as the case may be, to defease any risk to it in respect
of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Revolving Lender to hold such Loans in accordance with its
Applicable Percentage.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.            Organization; Powers.  Each of the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

87

--------------------------------------------------------------------------------


 

SECTION 3.02.            Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action.  This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Senior Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.            Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Senior Loan Documents, (b) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument evidencing or governing Indebtedness or
any other material agreement binding upon the Borrower or any Subsidiary or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any Subsidiary, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any Subsidiary, except
Liens created under the Senior Loan Documents and the Second Priority Collateral
Documents.

 

SECTION 3.04.            Financial Condition; No Material Adverse Change. (a) 
The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended March 3, 2012, reported on by Deloitte & Touche LLP.  Such
financial statements present fairly the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

 

(b)      Except as disclosed (i) in the financial statements referred to in
paragraph (a) above or the notes thereto, (ii) in the Borrower’s report or
Form 10-K for the fiscal year ended March 3, 2012 or (iii) on Schedule 3.04,
after giving effect to the Transactions, none of the Borrower or the
Subsidiaries has, as of the 2013 Restatement Effective Date, any material
contingent liabilities, unusual long-term loan commitments or unrealized losses.

 

(c)      Since March 3, 2012, there has been no material adverse change in the
business, assets, operations, properties, condition (financial or otherwise), or
prospects of the Borrower and the Subsidiaries, taken as a whole.

 

SECTION 3.05.            Properties.  (a)  Each of the Borrower and the
Subsidiaries has good and marketable title to, or valid leasehold interests in,
all its real

 

88

--------------------------------------------------------------------------------


 

and personal property material to its business, except (i) for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) as set forth on Schedule 3.05(a).  All such real and personal property
are free and clear of all Liens, other than Liens permitted by Section 6.02.

 

(b)      Each of the Borrower and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(c)      Schedule 3.05(c) sets forth the address of every leased warehouse or
distribution center in which inventory owned by the Borrower or any Subsidiary
is located as of the Second Restatement Effective Date.

 

SECTION 3.06.            Litigation and Environmental Matters.  (a)  Except as
set forth on Schedule 3.06(a), there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of the Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any of the Senior Loan Documents or the
Transactions.

 

(b)      Except as set forth on Schedule 3.06(b) and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
the Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07.            Compliance with Laws and Agreements.  Except as set
forth on Schedule 3.07, each of the Borrower and the Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property (including, without limitation, the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and all other
material healthcare laws and regulations) and all indentures, agreements and
other instruments binding upon it or its property or assets, except where the
failure to be so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08.            Investment and Holding Company Status.  Neither the
Borrower nor any of the Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

89

--------------------------------------------------------------------------------


 

SECTION 3.09.            Taxes.  Each of the Borrower and the Subsidiaries has
timely filed or caused to be filed all United States Federal income tax returns
and reports and all other material tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any
Subsidiary, except (i) where the payment of any such Taxes is being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves and
(ii) as set forth on Schedule 3.09.  The charges, accruals and reserves on the
books of the Borrower and its Consolidated Subsidiaries in respect of Taxes or
charges imposed by a Governmental Authority are, in the opinion of the Borrower,
adequate.

 

SECTION 3.10.            ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events for
which liability is reasonably expected to result, could reasonably be expected
to result in liability exceeding $50,000,000.  The minimum funding standards of
ERISA and the Code with respect to each Plan have been satisfied.  The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $50,000,000 the fair market value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $50,000,000 the fair market value of the assets of all such underfunded
Plans.

 

SECTION 3.11.            Disclosure; Accuracy of Information.  (a)  As of the
2013 Restatement Effective Date, none of the reports, financial statements,
certificates or other information, other than projections and other information
of a general economic or industry-specific nature, furnished by or on behalf of
any Loan Party to any Agent or any Lender in connection with the negotiation of
this Agreement or any other Senior Loan Document or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, financial estimates, forecasts and
other forward-looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

(b)      Each Borrowing Base Certificate that has been or will be delivered to
each Borrowing Base Agent, the Administrative Agent or any Lender is and will be
complete and correct in all material respects.

 

SECTION 3.12.            Subsidiaries.  Schedule 3.12 sets forth the name of,
and the ownership interest of the Borrower in, each Subsidiary and identifies
each Subsidiary that is a Subsidiary Loan Party, in each case as of the 2013
Restatement Effective Date.  As of the 2013 Restatement Effective Date, each of
the Subsidiaries is an “Unrestricted Subsidiary” as defined in, and for all
purposes of, the Effective Date Indentures.

 

90

--------------------------------------------------------------------------------


 

SECTION 3.13.            Insurance.  Schedule 3.13 sets forth a description of
all liability, property and casualty insurance maintained by or on behalf of the
Borrower and the Subsidiaries as of the 2013 Restatement Effective Date.  As of
the 2013 Restatement Effective Date, all premiums in respect of such insurance
have been paid.  The Borrower and the Subsidiaries have insurance in such
amounts and covering such risks and liabilities as are in accordance with normal
industry practice and as required by the Senior Loan Documents.  The Borrower
reasonably believes that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is adequate.

 

SECTION 3.14.            Labor Matters.  Except as set forth on Schedule 3.14,
as of the 2013 Restatement Effective Date, there are no strikes, lockouts or
slowdowns against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower, threatened which could reasonably be expected to result in a
Material Adverse Effect.  Except as set forth on Schedule 3.14, the hours worked
by and payments made to employees of the Borrower and the Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such
matters.  Except as set forth on Schedule 3.14, all payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary.  Except as set forth on Schedule 3.14,
the consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.

 

SECTION 3.15.            Solvency.  Immediately after the consummation of the
Transactions to occur on the 2013 Restatement Effective Date (including the
making of each Loan made on the 2013 Restatement Effective Date and after giving
effect to the application of the proceeds of such Loans), (a) the fair value of
the assets of the Borrower and the other Loan Parties, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and the other Loan Parties, taken as a whole, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and the other
Loan Parties taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and the other Loan Parties will not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted
following the Second Restatement Effective Date.

 

SECTION 3.16.            Federal Reserve Regulations.  (a)  Neither the Borrower
nor any Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)      No part of the proceeds of any Loan or any Letter of Credit will be
used by the Borrower or any Subsidiary, whether directly or indirectly, and
whether

 

91

--------------------------------------------------------------------------------


 

immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of Regulation T, U or
X of the Board.

 

SECTION 3.17.            Security Interests.  (a)  The Senior Subsidiary
Security Agreement is effective to create in favor of the Collateral Agent, for
the ratable benefit of the Senior Secured Parties, a legal, valid and
enforceable security interest in the Senior Collateral subject to such agreement
and, when financing statements in appropriate form are filed in the offices
specified on Schedule 6 to the Perfection Certificate, such security interest
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in the Senior Collateral, to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other Person to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, other than with respect to the rights of Persons pursuant to Liens
expressly permitted by Section 6.02.

 

SECTION 3.18.            Use of Proceeds.  The Borrower will use the proceeds of
the Loans and will request the issuance of Letters of Credit only for the
purposes specified in the preamble to this Agreement and set forth in
Section 5.10.

 

SECTION 3.19.            Anti-Terrorism Laws.  (a) No Loan Party (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative in any
material respect of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

SECTION 3.20.            Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).  No part of the proceeds of the Loans will be used to make
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

92

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01.            2013 Restatement Effective Date.  Without affecting the
rights of the Borrower or any Subsidiary under the Original (Second) Restated
Agreement at all times prior to the 2013 Restatement Effective Date, the
amendment and restatement in the form hereof of the Original (Second) Restated
Agreement and the obligations of the Lenders to make Loans and acquire
participations in Letters of Credit and Swingline Loans and of the Issuing Banks
to issue Letters of Credit hereunder shall not become effective until the date
on which the conditions set forth in Sections 1.4 and 1.5 of the 2013 Amendment
and Restatement Agreement shall have been satisfied.

 

It is understood and agreed that no term of the amendment and restatement
contemplated hereby shall be effective until the 2013 Restatement Effective Date
occurs, and that the Original (Second) Restated Agreement shall continue in full
force and effect without regard to the amendment and restatement contemplated
hereby until the 2013 Restatement Effective Date.

 

SECTION 4.02.            Each Credit Event.  The obligation of each Revolving
Lender to make a Revolving Loan on the occasion of any Revolving Borrowing after
the 2013 Restatement Effective Date, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit after the 2013 Restatement Effective Date,
is subject to receipt of the request therefore in accordance herewith and to the
satisfaction of the following conditions (each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit (for purposes of this
Section, an “issuance”) shall be deemed to constitute a representation and
warranty by Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section):

 

(a)      the representations and warranties of the Loan Parties contained in
each Senior Loan Document are true and correct in all material respects on and
as of the date of such Borrowing or issuance, before and after giving effect to
such Borrowing or issuance and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent any such representation
or warranty expressly relates to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such earlier date);

 

(b)      no event has occurred and is continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default and such Borrowing or issuance
would not result in a violation of the amount of secured Indebtedness permitted
under the Second Priority Debt Documents;

 

(c)      after giving effect to such Borrowing or issuance the Borrowing Base
Amount shall be equal to or greater than the sum of (i) the total Revolving

 

93

--------------------------------------------------------------------------------


 

Exposures, (ii) the total Other Revolving Exposures, (iii) the outstanding
Tranche 6 Term Loans and (iv) the outstanding Other Term Loans; and

 

(d)      in the case of any Revolving Borrowing any portion of the proceeds of
which will be used to repay all or any portion of the 2017 7.5% Notes or all or
any portion of the 2017 9.50% Notes, (i) Revolver Availability, calculated on a
pro forma basis for the entirety of the period commencing 180 days prior to the
date of such Revolving Borrowing and ending on the date of such Borrowing to
give effect to such Borrowing and the use of proceeds thereof, shall not be less
than $375,000,000 on any date during such period, (ii) the amount of Revolver
Availability on each day during the period commencing on the date of such
Revolving Borrowing and ending on the day that is 180 days thereafter, as
reasonably anticipated by the Borrower taking into account reasonably expected
sources and uses of funds during such period, will not be less than $375,000,000
and (iii) the Borrower shall have furnished to the Administrative Agent a
certificate of a Financial Officer, dated the date of such Revolving Borrowing,
setting forth or attaching calculations and projections (including any
underlying assumptions) in reasonable detail, and otherwise reasonably
satisfactory to the Administrative Agent, demonstrating compliance with the
conditions set forth in clauses (i) and (ii) of this paragraph (d) (it being
understood and agreed, however, that so long as the projections of Revolver
Availability referred to in clause (ii) above and reflected in such certificate
were made reasonably and in good faith based on the information then available
to the Borrower, any subsequent deviation of Revolver Availability from such
projected amounts shall not provide the basis for any Event of Default under
clause (c) of Article VII).

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01.            Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent, the Borrowing Base Agent (in
the case of paragraph (f) below) and each Lender:

 

(a)      as soon as available and in any event within 105 days (or such earlier
date that is 10 days after the then-current filing deadline for the Borrower’s
Annual Report on Form 10-K) after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of income and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or another registered independent public accounting firm
of recognized

 

94

--------------------------------------------------------------------------------


 

national standing (without a “going concern” or like qualification or exception
and without any material qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial position, results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries on a consolidated basis
in accordance with GAAP;

 

(b)                  as soon as available and in any event within 50 days (or
such earlier date that is five days after the then-current filing deadline for
the Borrower’s Quarterly Report on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its consolidated
balance sheet as of the end of such fiscal quarter and related statements of
income for such fiscal quarter and of income and cash flows for the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year;

 

(c)                   concurrently with any delivery of financial statements
under clause (a) or (b) above, a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating (x) compliance with Section 6.08(c) and (y) the Borrower’s ratio
under Section 6.12, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, (iv) identifying any Subsidiary formed or
acquired since the end of the fiscal quarter immediately preceding the most
recent fiscal quarter covered by such financial statements, (v) identifying any
change in a Subsidiary Loan Party’s name, form of organization or jurisdiction
of organization, including as a result of any merger transaction, since the end
of the fiscal quarter immediately preceding the most recent fiscal quarter
covered by such financial statements, (vi) setting forth the aggregate amount of
Optional Debt Repurchases made by the Borrower during the most recent fiscal
quarter covered by such financial statements, identifying the Indebtedness
repurchased, redeemed, retired or defeased and specifying the provisions of
Section 6.08(b) or (c) pursuant to which each such Optional Debt Repurchase was
effected and quantifying the amounts effected under each such provision,
(vii) setting forth the amount and type of Indebtedness issued or incurred and
Securitizations (or increases in the amounts thereof) and Factoring Transactions
consummated during the most recent fiscal quarter covered by such financial
statements, (viii) identifying, with respect to all Indebtedness of the Borrower
and the Subsidiaries outstanding on the date of the most recent balance sheet
included in such financial statements, the clause of Section 6.01(a) pursuant to
which such Indebtedness is then permitted to be outstanding, (ix) setting forth
the amount of Restricted Payments made during the most recent fiscal quarter
covered by such financial statements and the provision of Section 6.08(a)

 

95

--------------------------------------------------------------------------------


 

pursuant to which such Restricted Payments were made, and (x) setting forth the
aggregate sale price of Eligible Script Lists sold since the most recent date on
which the Eligible Script Lists Value was provided to the Lenders in the event
aggregate sale price for all Eligible Script Lists sold since such date of
determination exceeds 5% of the most recently determined Eligible Script Lists
Value;

 

(d)                  concurrently with any delivery of financial statements
under clause (a) above, a certificate of the accounting firm that reported on
such financial statements (i) stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default and
(ii) confirming the calculations set forth in the officer’s certificate
delivered simultaneously therewith pursuant to clause (c)(ii) above (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e)                   within three Business Days after the end of each fiscal
month of the Borrower, a certificate of a Financial Officer setting forth in
reasonable detail a description of each disposition of assets not in the
ordinary course of business for which the book value or fair market value of the
assets of the Borrower or the Subsidiaries disposed or the consideration
received therefor was greater than $10,000,000;

 

(f)                    within 14 Business Days after the end of each fiscal
month of the Borrower, a Borrowing Base Certificate showing the Borrowing Base
Amount as of the close of business on the last day of such fiscal month,
certified as complete and correct by a Financial Officer; provided that a
Borrowing Base Certificate shall be delivered by the Borrower to the
Administrative Agent, the Borrowing Base Agent and each Lender within four
Business Days after the end of a fiscal week of the Borrower if at any time
during such fiscal week the Revolver Availability is less than or equal to
$200,000,000 (with the amount with respect to Eligible Inventory, Eligible
Accounts Receivable and Eligible Credit Card Accounts Receivable included in the
Borrowing Base Amount shown on such Borrowing Base Certificate delivered under
this proviso, being the amount computed as of the close of business on the last
day of the Borrower’s most recent fiscal week for which such amount is
available, which computation shall be completed within four Business Days after
the end of each fiscal week of the Borrower);

 

(g)                   no later than 60 days following the end of each fiscal
year of the Borrower (or, in the reasonable discretion of the Administrative
Agent and the Borrowing Base Agent, no later than 30 days thereafter), forecasts
for the Borrower and its Consolidated Subsidiaries of (i) quarterly consolidated
balance sheet data and related consolidated statements of income and cash flows
for each quarter in the next succeeding fiscal year, (ii) consolidated balance
sheet data and related consolidated statements of income and cash flows for each
of the five fiscal years immediately following such fiscal year (but excluding
any fiscal year

 

96

--------------------------------------------------------------------------------


 

ending after 2013) and (iii) month-end Revolver Availability for each of the 12
months in the next succeeding fiscal year;

 

(h)                  promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

 

(i)                      promptly following any request therefor, such other
information regarding the financial condition, business or identity of the
Borrower or any Subsidiary, or compliance with the terms of any Senior Loan
Document, as any Agent, at the request of any Lender, may reasonably request,
including any information to be provided pursuant to Section 9.17.

 

Information required to be delivered pursuant to clauses (a), (b) and (h) shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at www.riteaid.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to clause (c) and
(ii) the Borrower shall deliver paper copies of the information referred to in
clauses (a), (b) and (h) to any Lender which requests such delivery.

 

SECTION 5.02.                                   Notices of Material Events.  The
Borrower will furnish to the Administrative Agent, the Borrowing Base Agent and
each Lender prompt written notice after any officer of the Borrower obtains
knowledge of any of the following:

 

(a)                  the occurrence of any Default;

 

(b)                  the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                   the occurrence of any ERISA Event;

 

(d)                  any Lien (other than security interests created under any
Senior Loan Document or Second Priority Debt Document or Permitted Encumbrances)
on any material portion of the Senior Collateral;

 

(e)                   the occurrence of any other event which could reasonably
be expected to have a material adverse effect on the security interests created
by the Senior Loan Documents or on the aggregate value of the Senior Collateral;
and

 

(f)                    any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

 

97

--------------------------------------------------------------------------------


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.                                   Information Regarding
Collateral.  (a)  The Borrower will furnish to the Administrative Agent and the
Borrowing Base Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the location of any Loan Party’s jurisdiction of
incorporation or organization, (iii) in any Loan Party’s form of organization or
(iv) in any Loan Party’s Federal Taxpayer Identification Number or other
identification number assigned by such Loan Party’s jurisdiction of
incorporation or formation.  The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Senior Collateral.  The
Borrower also agrees promptly to notify the Agents if any material portion of
the Senior Collateral is damaged or destroyed.

 

(b)                  Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Borrower shall deliver to the Agents a certificate of the
chief legal officer of the Borrower (i) setting forth the information required
pursuant to Section 1 of the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Second Restatement Effective Date or the date of the most
recent certificate delivered pursuant to this Section and (ii) certifying that
all Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Senior Collateral have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above to the extent necessary to protect and perfect the security interests
under the Senior Subsidiary Security Agreement for a period of not less than 18
months after the date of such certificate (except as noted therein with respect
to any continuation statements to be filed within such period).

 

SECTION 5.04.                                   Existence; Conduct of Business. 
Except as otherwise permitted by this Agreement, the Borrower will continue, and
will cause each Subsidiary to continue, to engage in business of the same
general type as now conducted by the Borrower and the Subsidiaries.  The
Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, in each case material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution or sale of assets permitted
under Section 6.03.

 

SECTION 5.05.                                   Payment of Obligations.  The
Borrower will, and will cause each of the Subsidiaries to, pay its Indebtedness
and other obligations, including Tax liabilities, which, if unpaid, could result
in a material Lien on any of their properties

 

98

--------------------------------------------------------------------------------


 

or assets, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.06.                                   Maintenance of Properties.  The
Borrower will, and will cause each of the Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

SECTION 5.07.                                   Insurance.  (a)  The Borrower
will, and will cause each of the Subsidiaries to, maintain (either in the name
of the Borrower or in such Subsidiary’s own name), with financially sound and
reputable insurance companies insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations.  The Borrower will furnish to the Lenders, upon
request of the Agents, information in reasonable detail as to the insurance so
maintained.

 

(b)                  The Borrower will, and will cause each of the Subsidiaries
to, maintain such insurance in a coverage amount of not less than 90% of the
coverage amount as of the Original Restatement Effective Date, with deductibles,
risks covered and other provisions (other than the amount of premiums) not
materially less favorable to the Borrower and the Subsidiaries as of the
Original Restatement Effective Date.

 

(c)                   The Borrower will, and will cause each of the Subsidiary
Loan Parties  to, (i) cause all such policies to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance satisfactory to the Agents, which endorsement shall
provide that, from and after the Original Restatement Effective Date if the
insurance carrier shall have received written notice from the Administrative
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to the Borrower and any other Loan Party under
such policies directly to the Collateral Agent for application pursuant to the
Collateral Trust and Intercreditor Agreement; (ii) cause all such policies to
provide that none of  the Borrower, the Administrative Agent, the Collateral
Agent, any Borrowing Base Agent or any other party shall be a coinsurer
thereunder and to contain a “Replacement Cost Endorsement”, without any
deduction for depreciation, and such other provisions as the Agents may
reasonably require from time to time to protect their interests; (iii) deliver
broker’s certificates to the Collateral Agent naming it as “additional insured”
under the applicable policy; (iv) cause each such policy to provide that it
shall not be canceled or not renewed by reason of nonpayment of premium upon not
less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or for any other reason upon not less than 30 days’
prior written notice thereof by the insurer to the Administrative Agent; and
(v) deliver to the Administrative Agent, before the cancellation or nonrenewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent), together with evidence reasonably satisfactory to the
Agents of payment of the premium therefor.

 

(d)                  In connection with the covenants set forth in this Section,
it is agreed that:

 

(i) none of the Agents, the Lenders, or their agents or employees shall be
liable for any payment of the premiums for such insurance policies or any loss
or damage insured by the insurance policies required to be maintained under this
Section, and (A) the Borrower and each Subsidiary Loan Party shall look solely
to their insurance companies or any other parties other than the aforesaid
parties for the recovery of such loss or damage and (B) such insurance companies
shall have no rights of subrogation against the Agents, the Lenders or their
agents or employees.  If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Borrower
hereby agrees, to the extent permitted by law, to waive its right of recovery,
if any, against the Agents, the Lenders and their agents and employees; and

 

(ii) the designation of any form, type or amount of insurance coverage by the
Agents or the Required Lenders under this Section shall in no event be deemed a
representation, warranty or advice by the Agents or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower and the
Subsidiaries or the protection of their properties.

 

(e)                   The Borrower will, and will cause each of the Subsidiaries
to, permit any representatives that are designated by any Borrowing Base Agent
to inspect the insurance policies maintained by or on behalf of the Borrower and
the Subsidiaries and inspect books and records related thereto and any
properties covered thereby.  The Borrower shall pay the reasonable fees and
expenses of any representatives retained by a the Borrowing Base Agent to
conduct any such inspection.

 

SECTION 5.08.                                   Books and Records; Inspection
and Audit Rights; Collateral and Borrowing Base Reviews.  (a)  The Borrower
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
any Lender (at such Lender’s expense, unless a Default has occurred and is
continuing, in which case at the Borrower’s expense), and after such Lender has
consulted the Administrative Agent with respect thereto, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

(b)                  The Borrower will, and will cause each of the Subsidiaries
to, permit any representatives designated by the Borrowing Base Agent (including
any consultants, field examiners, accountants, lawyers and appraisers retained
by the Borrowing Base Agent) to conduct (i) (A) two field examinations of the
Senior Collateral in any fiscal

 

100

--------------------------------------------------------------------------------


 

year of the Borrower and (B) an additional field examination of the Senior
Collateral anytime during such fiscal year if Average Revolver Availability at
the time of the commencement of such examination is less than or equal to
$500,000,000, (ii) an appraisal of the Borrower’s computation of the assets
included in the Borrowing Base Amount and the Estimated Borrowing Base Amount
(A) once in each fiscal year of the Borrower and (B) in addition, on a second
occasion during such fiscal year if Average Revolver Availability is less than
or equal to $500,000,000 at the time of the commencement of such second
appraisal, (iii) an appraisal of the Eligible Script Lists (A) once in each
fiscal year of the Borrower and (B) in addition, on a second occasion during
such fiscal year if Average Revolver Availability is less than or equal to
$500,000,000 at the time of the commencement of such second appraisal and
(iv) other evaluations and appraisals of the Borrower’s computation of the
Borrowing Base Amount and the Estimated Borrowing Base Amount and the assets
included in therein, all at such reasonable times and as often as reasonably
requested or at any time if a Default shall have occurred and be continuing. 
The Borrower shall pay the reasonable fees and expenses of any representatives
retained by the Borrowing Base Agent to conduct any such evaluation or appraisal
(it being understood that the third party representatives retained by the
Borrowing Base Agent shall conduct any such evaluation or appraisal on behalf of
each Borrowing Base Agent and no individual Borrowing Base Agent may retain its
own representative to conduct any such evaluation or appraisal). The
Administrative Agent shall promptly deliver to the Lenders copies of all such
appraisals and other information provided to the Borrower in connection with
such evaluations and appraisals; provided that in any event the Administrative
Agent shall provide the other Borrowing Base Agents with copies of all such
appraisals and other information provided to the Borrower in connection with
such evaluations and appraisals within three Business Days after the date
thereof.

 

(c)                   The Borrower will, and will cause each of the Subsidiaries
to, in connection with any evaluation and appraisal relating to the computation
of the Borrowing Base Amount or the Estimated Borrowing Base Amount, maintain
such additional reserves (for purposes of computing the Borrowing Base Amount or
the Estimated Borrowing Base Amount) in respect of Eligible Accounts Receivable
and Eligible Inventory and make such other adjustments to its parameters for
including Eligible Accounts Receivable, Eligible Inventory and Eligible Script
Lists in the Borrowing Base Amount and the Estimated Borrowing Base Amount as
the Borrowing Base Agent shall require based upon the results of such evaluation
and appraisal in its commercially reasonable judgment to reflect Borrowing Base
Factors.

 

SECTION 5.09.                                   Compliance with Laws.  The
Borrower will, and will cause each of the Subsidiaries to, comply in all
material respects with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including all
Environmental Laws, HIPAA and all other material healthcare laws and
regulations, except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings or to the extent that any failures so to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

101

--------------------------------------------------------------------------------


 

SECTION 5.10.                                   Use of Proceeds and Letters of
Credit.  (a)  [Intentionally omitted].

 

(b)                  The proceeds of the Revolving Loans, Swingline Loans,
Tranche 6 Term Loans and loans under the Incremental Facilities made on or after
the Second Restatement Effective Date will be used by the Borrower as set forth
in the preamble and (in the case of such proceeds other than from the Tranche 6
Term Loans) for general corporate purposes, including:

 

(i) the repayment, repurchase, redemption and/or satisfaction and discharge of
the Borrower’s 9.75%  senior secured notes dues 2016;

 

(ii) payment of fees and expenses (including any premiums and amendment fees)
incurred in connection with the Transactions;

 

(iii) loans or other transfers to Rite Aid Hdqtrs. Corp. for purposes of
financing inventory purchases pursuant to the Intercompany Inventory Purchase
Agreement and advancing funds to Subsidiary Loan Parties for their general
corporate purposes, including working capital, Consolidated Capital Expenditures
and Business Acquisitions permitted pursuant to Section 6.04;

 

(iv) transfers to an operating account for the payment of operating expenses
(including rent, utilities, taxes, wages, repair and similar expenses) of, and
intercompany Investments permitted under Section 6.04 in, the Borrower or any
Subsidiary Loan Party;

 

(v) payment by the Borrower of principal, interest, fees and expenses with
respect to its Indebtedness when due (including associated costs, fees and
expenses) and payment of the Borrower’s taxes, administrative, operating and
other expenses;

 

(vi) dividends permitted to be made in respect of the Equity Interests listed on
Schedule 6.08(a) or described in Section 6.08(a);

 

(vii) repurchase shares of the Borrower’s Preferred Stock pursuant to
Section 6.08(a);

 

(viii) payment of principal, interest, fees and expenses with respect to Third
Party Interests in accordance with the terms thereof; and

 

(ix) the financing of Optional Debt Repurchases, permitted capital expenditures,
the repurchase of the Borrower’s and/or its Subsidiaries’ (including Rite Aid
Lease Management Company’s) Preferred Stock and permitted Restricted Payments.

 

(c)                   Letters of Credit will be used solely to support payment
obligations of the Borrower and the Subsidiaries incurred in the ordinary course
of business.

 

102

--------------------------------------------------------------------------------


 

(d)                  No proceeds of Loans will be used to prepay commercial
paper prior to the maturity thereof and no such proceeds will be used, directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock.  The Borrower will ensure that no such use
of Loan proceeds and no issuance of Letters of Credit will entail any violation
of Regulation T, U or X of the Board.

 

SECTION 5.11.                                   Additional Subsidiaries.  If any
additional wholly-owned Domestic Subsidiary is formed or acquired after the
Second Restatement Effective Date, and if such Subsidiary is required to become
a Subsidiary Loan Party hereunder, the Borrower will, within three Business Days
after such Subsidiary is formed or acquired, (or if the Borrower elects to cause
such Subsidiary to become a Subsidiary Loan Party, the Borrower will) notify the
Administrative Agent, the Borrowing Base Agent the Lenders thereof and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary, including each Securitization Vehicle which is a Domestic
Subsidiary, but excluding any Subsidiary that engages solely in the pharmacy
benefits management business.  Notwithstanding any other provision of this
Agreement, (i) no Domestic Subsidiary listed on Schedule 5.11 shall be required
to become a Subsidiary Loan Party (it being understood and agreed that Schedule
5.11 shall not include any Securitization Vehicle that is a Domestic Subsidiary)
and (ii) no Domestic Subsidiary shall be required to become a Subsidiary Loan
Party unless and until such time as such Subsidiary has assets in excess of
$1,000,000 or acquires assets in excess of $1,000,000 or has revenue in excess
of $500,000 per annum.

 

SECTION 5.12.                                   Further Assurances.  The
Borrower will, and will cause each Subsidiary Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, deeds of trust and other documents), which may be
required under any applicable law, or which the Collateral Agent, the Borrowing
Base Agent or the Required Lenders may reasonably request, to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.  The Borrower also agrees to provide to the
Collateral Agent or the Borrowing Base Agent, from time to time upon request by
either of them, evidence reasonably satisfactory to the Collateral Agent or the
Borrowing Base Agent, as applicable, as to the perfection and priority of the
Liens created or intended to be created by the Senior Collateral Documents.

 

SECTION 5.13.                                   Subsidiaries.  The Borrower will
cause all of the Subsidiaries that own Eligible Accounts Receivable, Eligible
Inventory or Eligible Script Lists to be and at all times remain “Unrestricted
Subsidiaries” as defined in, and for all purposes of, each of the Effective Date
Indentures and will deliver such documents to the trustees under each such
Effective Date Indenture and take such actions thereunder as may be necessary to
effect the foregoing.

 

SECTION 5.14.                                   Intercompany Transfers.  The
Borrower shall maintain accounting systems capable of tracing intercompany
transfers of funds and other assets.

 

103

--------------------------------------------------------------------------------


 

SECTION 5.15.                                   Inventory Purchasing.  (a)  The
Borrower shall, and shall cause each Subsidiary party to the Intercompany
Inventory Purchase Agreement to, at all times maintain in all material respects
the vendor inventory purchasing system and the intercompany inventory purchasing
system in accordance with the terms of the Intercompany Inventory Purchase
Agreement.  The Borrower shall cause each Subsidiary which owns or acquires any
Senior Collateral consisting of inventory to be party to the Intercompany
Inventory Purchase Agreement.

 

(b)                  The Borrower shall not permit any Operating Subsidiary to
purchase any Inventory from any Direct Delivery Vendor other than (i) the
acquisition of inventory from McKesson Corporation (or any Persons that replace
McKesson Corporation, in whole or in part, and sell or otherwise provide
inventory substantially similar to inventory sold or otherwise provided by
McKesson Corporation) consistent with past practice and (ii) food-stuffs,
beverages, periodicals, greeting cards and similar items which are either paid
for in cash substantially concurrently with the time of delivery or otherwise
consistent with past practice.

 

SECTION 5.16.                                   Cash Management System.  (a) 
The Borrower will cause each Subsidiary Loan Party to at all times maintain a
Cash Management System that complies with Schedule 3 of the Senior Subsidiary
Security Agreement.  The Borrower will cause each Subsidiary Loan Party to
comply with each obligation thereof under the Cash Management System.  The
Borrower will cause each Subsidiary Loan Party to comply with each of its
obligations under the Cash Management System, and shall cause each Subsidiary
Loan Party to use its best efforts to cause any applicable third party to
effectuate the Cash Management System.

 

(b)                  Each party hereto authorizes the Administrative Agent and
the Collateral Agent to (i) permit the creation by the Grantors of accounts that
receive payments in respect of the Securitization Assets and/or Factoring Assets
(but not other payments) and (ii) release the security interest of the
Collateral Agent for the ratable benefit of the Senior Secured Parties in the
Lockbox Account, the Governmental Lockbox Account and/or any accounts created
pursuant to clause (i) of this paragraph from the Cash Management System and
transfer control of the Lockbox Account, the Governmental Lockbox Account and/or
any accounts created pursuant to clause (i) of this paragraph to (A) any Person
in connection with a Factoring Transaction permitted by this Agreement for so
long as a Factoring Transaction is ongoing or (B) any Person for the benefit of
holders of Third Party Interests in respect of a Securitization permitted by
this Agreement for as long as any Third Party Interests are outstanding.

 

SECTION 5.17.                                   Termination of Factoring
Transactions.  If an Event of Default has occurred and the Collateral Agent has
elected to exercise any remedies under the Senior Collateral Documents as a
result thereof, the Borrower shall, and shall cause each of its Subsidiaries to,
terminate all existing Factoring Transactions and cease to engage in any further
Factoring Transactions; provided, however, that neither the Borrower nor any
such Subsidiary shall be required hereby to repurchase any Factoring Assets
previously sold, transferred or otherwise conveyed pursuant to any such
Factoring Transaction.

 

104

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cash collateralized and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.01.            Indebtedness; Certain Equity Securities.  (a)  The
Borrower will not, and will not permit any Subsidiary to, create, incur, assume
or permit to exist any Indebtedness, any Attributable Debt in respect of any
Sale and Leaseback Transaction or any Third Party Interests except:

 

(i) (A) Indebtedness under the Senior Loan Documents (including Indebtedness
incurred pursuant to any Refinancing Amendment executed in accordance with
Section 6.01(c)) and, in each case, Refinancing Indebtedness in respect thereof
(including (x) Refinancing Indebtedness in respect of Revolving Commitments or
Other Revolving Commitments and (y) Refinancing Indebtedness consisting of
Permitted First Priority Debt) and (B) Existing Additional Senior Debt,
Permitted First Priority Debt and Refinancing Indebtedness in respect thereof
(including Indebtedness under an Incremental Senior Debt Refinancing Facility
incurred pursuant to an Incremental Facility Amendment entered into pursuant to
Section 2.21);

 

(ii) unsecured Indebtedness of the Borrower that is not Guaranteed by any
Subsidiary, that does not mature or require scheduled payments of principal
prior to the date that is 90 days after the Tranche 6 Maturity Date, and that
has covenants and events of default which are determined in good faith by the
senior management of the Borrower to be on market terms, and Refinancing
Indebtedness issued in respect of such Indebtedness;

 

(iii) Indebtedness of the Borrower and the Subsidiaries in respect of
intercompany Investments permitted under Section 6.04; provided that such
Indebtedness is subordinated to the Senior Loan Obligations pursuant to terms
substantially the same as those forth on Annex 2 hereto;

 

(iv) Existing Non-Guaranteed Indebtedness;

 

(v) Existing Second Priority Debt;

 

(vi) Existing Guaranteed Unsecured Indebtedness;

 

(vii)  Permitted Second Priority Debt incurred after the 2013 Restatement
Effective Date in an aggregate principal amount, together with the aggregate
principal amount of Indebtedness incurred pursuant to clause (viii) of this
Section 6.01(a), not in excess of $1,500,000,000 at any time outstanding;
provided that

 

105

--------------------------------------------------------------------------------


 

the aggregate principal amount of Permitted Second Priority Debt incurred under
this clause which matures or requires scheduled payments of principal prior to
the date that is 90 days after the Tranche 6 Term Maturity Date, together with
the aggregate principal amount of any Permitted Unsecured Indebtedness incurred
under clause (viii) of this Section 6.01(a) which matures or requires scheduled
payments of principal prior to the date that is 90 days after the Tranche 6 Term
Maturity Date, shall not exceed $750,000,000 at any time outstanding;

 

(viii)  Permitted Unsecured Indebtedness incurred after the 2013 Restatement
Effective Date in an aggregate principal amount, together with the aggregate
principal amount of Indebtedness incurred pursuant to clause (vii) of this
Section 6.01(a), not in excess of $1,500,000,000 at any time outstanding;
provided that the aggregate principal amount of Permitted Unsecured Indebtedness
incurred under this clause which matures or requires scheduled payments of
principal prior to the date that is 90 days after the Tranche 6 Term Maturity
Date, together with the aggregate principal amount of any Permitted Second
Priority Debt incurred under clause (vii) of this Section 6.01(a) which matures
or requires schedule payments of principal prior to the date that is 90 days
after the Tranche 6 Term Maturity Date, shall not exceed $750,000,000 at any
time outstanding;

 

(ix) Indebtedness secured by Liens on real property or Attributable Debt
incurred in connection with Sale and Leaseback Transactions involving real
property; provided that any such Indebtedness, or any such lease entered into in
connection with the Sale and Leaseback Transaction giving rise to such
Attributable Debt, shall have a maturity date or termination date, as the case
may be, after the date that is 90 days after the Tranche 6 Term Maturity Date;
and provided further that the aggregate principal amount of Indebtedness and
Attributable Debt incurred pursuant to this clause (ix) shall not exceed
$600,000,000 at any time outstanding;

 

(x) Refinancing Indebtedness issued in respect of Indebtedness or Attributable
Debt permitted under this clause (x) and clauses (iv), (v), (vi) and (xv);

 

(xi) endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

(xii) Indebtedness for borrowed money and Capital Lease Obligations existing on
the Second Restatement Effective Date (other than Second Priority Debt and
Indebtedness referred to in clauses (ii), (iv), (v) and (vi) above) and set
forth on Schedule 6.01(a)(xii), but not any extensions, renewals, refinancings
or replacements of such Indebtedness;

 

(xiii) Capital Lease Obligations with respect to leases existing on the Second
Restatement Effective Date that were accounted for as operating leases on

 

106

--------------------------------------------------------------------------------


 

the Original Restatement Effective Date and thereafter reclassified as Capital
Lease Obligations;

 

(xiv) Indebtedness (including Capital Lease Obligations) and Attributable Debt
in respect of Sale and Leaseback Transactions in respect of equipment financing
or leasing in the ordinary course of business of the Borrower and the
Subsidiaries consistent with past practices;

 

(xv) purchase money Indebtedness (including Capital Lease Obligations) and
Attributable Debt in respect of Sale and Leaseback Transactions in each case
incurred to finance the acquisition, development, construction or opening of any
Store after the Second Restatement Effective Date; provided that such
Indebtedness or Attributable Debt (A) is incurred not later than 24 months
following the completion of the acquisition, development, construction or
opening of such Store, (B) any Lien securing such Indebtedness or Attributable
Debt is limited to the Store financed with the proceeds thereof, and (C) is
incurred in connection with a transaction that is substantially consistent with
the business plan of the Borrower provided to the Lenders prior to the Second
Restatement Effective Date;

 

(xvi)  (A) Third Party Interests issued by Securitization Vehicles in
Securitizations permitted by Section 6.05, and Indebtedness represented by such
Third Party Interests, (B) Indebtedness of the Borrower or its Subsidiaries that
may be deemed to exist solely by virtue of a Factoring Transaction permitted by
this Agreement and (C) Securitization Refinancing Indebtedness in respect of any
Third Party Interests or Indebtedness permitted by clause (A) above; provided
that the aggregate amount of all Securitizations plus the aggregate amount of
Indebtedness permitted by clauses (B) and (C) shall not at any time exceed an
amount equal to (x) $950,000,000 minus (i) the then outstanding aggregate
principal amount of all Incremental Securitization Refinancing Facilities;

 

(xvii) Indebtedness of Subsidiaries other than Securitization Vehicles that may
be deemed to exist solely by virtue of Standard Securitization Undertakings
entered into by such Subsidiaries as sellers of Securitization Assets in
Securitizations permitted by paragraph (xvi) above;

 

(xviii) [intentionally omitted]; and

 

(xix) Guarantees by Subsidiaries of the Existing Second Priority Debt (and
Refinancing Indebtedness of Existing Second Priority Debt), the Existing
Guaranteed Unsecured Indebtedness (and Refinancing Indebtedness of Existing
Guaranteed Unsecured Indebtedness) and any Indebtedness under clause (vii) or
(viii) of this Section 6.01(a).

 

(b)      The Borrower will not, nor will it permit any Subsidiary to, issue any
Preferred Stock or other preferred Equity Interests, other than Qualified
Preferred Stock of the Borrower, Third Party Interests issued by Securitization
Vehicles, and other

 

107

--------------------------------------------------------------------------------


 

preferred Equity Interests issued and outstanding on the Second Restatement
Effective Date and set forth on Schedule 6.01(b).

 

(c)      At any time after the 2013 Restatement Effective Date, the Borrower may
obtain from any Lender or Additional Lender Refinancing Indebtedness in respect
of any Indebtedness outstanding under this Agreement or any outstanding
Revolving Commitments or Other Revolving Commitments, in the form of Other Term
Loans, Other Term Commitments, Other Revolving Loans or Other Revolving
Commitments (or, if all then outstanding Revolving Commitments are to be
replaced at such time, in the form of new Revolving Commitments), in each case
pursuant to a Refinancing Amendment; provided that (i) such Refinancing
Indebtedness (A) will rank pari passu in right of payment and of security (but
without regard to control of remedies) with the other Loans, (B) if such
Refinancing Indebtedness is a term loan, amortize in a manner, and be subject to
mandatory prepayments (if any) on terms, reasonably acceptable to the
Administrative Agent, (C) have such pricing (other than interest rate, which
shall comply with the requirements set forth in the definition of the term
“Refinancing Indebtedness”) as may be agreed by the Borrower and the
Administrative Agent and (D) otherwise be treated hereunder no more favorably
than, in the case of revolving facilities, the Revolving Loans and Revolving
Commitments, and, in the case of term loans, the Tranche 6 Term Loans; provided
that the terms and provisions applicable to such Refinancing Indebtedness may
provide for additional or different financial or other covenants applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Refinancing Indebtedness is issued, incurred or obtained.  The effectiveness of
any Refinancing Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.02.  Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower, or the provision to the Borrower of Swingline Loans, in each case
on terms substantially equivalent to the terms applicable to Letters of Credit
and Swingline Loans under the Revolving Commitments, pursuant to any Other
Revolving Commitments established thereby.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Commitments).  Notwithstanding the foregoing, no Refinancing
Amendment shall become effective under this Section 6.01(c) unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions
and/or officers’ certificates consistent with those delivered on the 2013
Restatement Effective Date under Section 1.4 of the 2013 Amendment and
Restatement Agreement other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent.

 

SECTION 6.02.            Liens.  (a)  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or

 

108

--------------------------------------------------------------------------------


 

asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(i) Liens created under the Senior Loan Documents;

 

(ii) Permitted Encumbrances;

 

(iii) any Lien created or permitted by the Second Priority Collateral Documents
with respect to the Second Priority Debt Obligations in favor of the Second
Priority Debt Parties; provided that (A) such Lien is created simultaneously
with or after an equivalent Lien under the Senior Collateral Documents on the
applicable Senior Collateral, (B) such Lien is subject to the Collateral Trust
and Intercreditor Agreement, (C) any Lien on the proceeds of such Senior
Collateral is permitted by the Collateral Trust and Intercreditor Agreement and
(D) such Second Priority Debt Obligations are permitted to be incurred under
Section 6.01(a);

 

(iv) [intentionally omitted];

 

(v) any Lien securing Indebtedness of a Subsidiary owing to a Subsidiary Loan
Party;

 

(vi) any Lien securing Attributable Debt and other payment obligations under
leases incurred in connection with a Sale and Leaseback Transaction permitted
pursuant to Section 6.01(a)(xiv) or (xv) and Section 6.06; provided that such
Liens attach only to the equipment, real property or other assets subject to
such Sale and Leaseback Transaction;

 

(vii) any Lien on real property securing Indebtedness permitted and incurred
under Section 6.01(a)(ix);

 

(viii) any Lien securing Capital Lease Obligations permitted and incurred under
Section 6.01(a)(xiii), provided that such Lien is limited to the equipment or
other property subject to leases existing on the Original Restatement Effective
Date that were subsequently reclassified as Capital Lease Obligations;

 

(ix) any Lien on equipment securing Indebtedness incurred to finance such
equipment pursuant to Section 6.01(a)(xiv);

 

(x) Liens securing Indebtedness permitted and incurred under
Section 6.01(a)(xv), provided that such Liens apply only to the property or
other assets acquired, developed or constructed, as the case may be, with the
proceeds of such Indebtedness;

 

(xi) Liens existing on the Second Restatement Effective Date and identified on
Schedule 6.02(xi); provided, that such Liens do not attach to any property other
than the property identified on such Schedule and secure only the obligations
they secured on the Second Restatement Effective Date;

 

109

--------------------------------------------------------------------------------


 

(xii) any Lien (A) on Net Cash Proceeds that are required to be applied to the
repayment of Second Priority Debt Obligations in accordance with the Collateral
Trust and Intercreditor Agreement or (B) that arises pursuant to any provisions
in any Second Priority Debt Document equivalent to Section 10.14 of the 12.5%
Note Indenture;

 

(xiii) Liens securing Refinancing Indebtedness permitted under Section 6.01(a),
to the extent that the Indebtedness being refinanced was originally secured in
accordance with this Section 6.02; provided that such Lien does not apply to any
additional property or assets of the Borrower or any Subsidiary (other than
(i) property or assets acquired after the issuance or incurrence of such
Refinancing Indebtedness that would have been subject to the Lien securing
refinanced Indebtedness if such Indebtedness had not been refinanced,
(ii) additions to the property or assets subject to the Lien and (iii) the
proceeds of the property or assets subject to the Lien); provided further that,
if the Indebtedness being refinanced constitutes (A) Second Priority Debt, then
such Refinancing Indebtedness must constitute Permitted Second Priority Debt and
(B) Senior Loan Obligations or Additional Senior Debt Obligations, then such
Refinancing Indebtedness must constitute Senior Loan Obligations, Additional
Senior Debt or Permitted Second Priority Debt;

 

(xiv) Liens on property or assets acquired pursuant to Section 6.04(vi), (x) or
(xiii); provided that (A) such Liens apply only to the property or other assets
subject to such Liens at the time of such acquisition and (B) such Liens existed
at the time of such acquisition and were not created in contemplation thereof;

 

(xv) put and call agreements with respect to Equity Interests acquired or
created in connection with Joint Ventures permitted pursuant to
Section 6.04(x) or (xiii); provided that neither the Borrower nor any Subsidiary
shall be permitted to enter into any such agreement that requires or, upon the
occurrence of any event or condition, contingent or otherwise, may require the
Borrower or any Subsidiary Loan Party to repurchase Equity
Interests, Indebtedness or otherwise expend any amounts on or prior to the
Tranche 2/Tranche 3 Term Maturity Date or any Latest Maturity Date thereafter
that was in effect at the time of entry into such put or call arrangement (in
each case other than as permitted under Section 6.04(x) or (xiii));

 

(xvi) (A) Liens on Securitization Assets transferred or purported to be
transferred to Securitization Vehicles securing Third Party Interests issued in
Securitizations permitted by Sections 6.01 and 6.05, (B) Liens on account
receivables not purchased by a Securitization Vehicle, which Liens (i) are
granted in connection with Securitizations permitted by Sections 6.01 and 6.05,
(ii) are granted pursuant to Standard Securitization Undertakings, (iii) are
perfected prior to an Event of Default and (iv) secure Third Party Interests
issued in Securitizations permitted by Sections 6.01 and 6.05 and (C) Liens on
Factoring Assets transferred or purported to be transferred in Factoring
Transactions permitted by this Agreement; and

 

110

--------------------------------------------------------------------------------


 

(xvii) Liens (other than Liens securing Indebtedness) that are not otherwise
permitted under any other provision of this Section 6.02(a); provided, that the
fair market value of the property and assets with respect to which such Liens
are granted shall not at any time exceed $40,000,000.

 

(b)      Notwithstanding anything in clause (a) of this Section 6.02, the
Borrower may not grant or otherwise permit to exist (except in the case of
clause (ii), pursuant to the Collateral Documents) Liens on any cash or cash
equivalents that secure the Senior Loan Obligations or are otherwise held by the
Lenders or the Administrative Agent pursuant to (i) Section 2.05(j) or
(ii) Section 9.15.

 

SECTION 6.03.            Fundamental Changes.  Without limiting the restrictions
on Business Acquisitions set forth in Section 6.04, the Borrower will not, and
will not permit any Subsidiary Loan Party to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto (other than in the case of clause (iv) below) no
Default shall have occurred and be continuing (i) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
provided, that if such other Person is a Subsidiary Loan Party, it shall have no
assets that constitute Senior Collateral, (ii) any Person may merge into a
Subsidiary Loan Party in a transaction in which such Subsidiary Loan Party is
the surviving corporation, (iii) any Subsidiary Loan Party may liquidate or
dissolve if such liquidation or dissolution is not materially disadvantageous to
the Lenders and (iv) any Asset Sale of the Equity Interests in any Subsidiary
Loan Party that is permitted under Section 6.05 may be effected through a
merger, consolidation, liquidation or dissolution of such Subsidiary Loan Party;
provided that (A) any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted to engage in
such merger unless also permitted by Section 6.04 and (B) the Borrower and the
applicable Subsidiary Loan Party shall comply with the provisions of
Section 5.11 with respect to any Subsidiary acquired pursuant to this
Section 6.03.

 

SECTION 6.04.            Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any of the
Subsidiaries to, make any Investment in, or Guarantee any obligations of, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

 

(i) Permitted Investments;

 

(ii) Investments of the Borrower and the Subsidiary Loan Parties and set forth
on Schedule 6.04;

 

(iii) Guarantees of Indebtedness and/or Guarantees consisting of Indebtedness
permitted by Section 6.01;

 

111

--------------------------------------------------------------------------------


 

(iv) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

(v) Investments by the Borrower or any Subsidiary Loan Party in Subsidiary Loan
Parties; provided that the Borrower and such Subsidiary Loan Party, as the case
may be, shall comply with the applicable provisions of Section 5.11 with respect
to any newly formed Subsidiary;

 

(vi) Investments consisting of non-cash consideration received in connection
with any Asset Sale permitted by Section 6.05;

 

(vii) Investments by the Subsidiaries in the Borrower; provided that the
proceeds of such Investments are used for a purpose set forth in
Section 5.10(b);

 

(viii) [intentionally omitted];

 

(ix) usual and customary loans and advances to employees, officers and directors
of the Borrower and the Subsidiaries;

 

(x) Investments by the Borrower or any of the Subsidiaries in Joint Ventures in
an amount not to exceed $50,000,000 in the aggregate in any fiscal year of the
Borrower;

 

(xi) Investments in charitable foundations organized under Section 501(c) of the
Code in an amount not to exceed $7,500,000 in the aggregate in any calendar
year;

 

(xii) any Investment consisting of a Hedging Agreement permitted by
Section 6.07;

 

(xiii) Business Acquisitions and Investments that are not otherwise permitted
under any other provision of this Section 6.04; provided that (A) at the time of
such Business Acquisition or Investment no Default has occurred and is
continuing or would result therefrom and (B) immediately after giving effect to
any such Business Acquisition or Investment, (1) the Revolver Availability is
greater than $250,000,000 and (2) the Consolidated Fixed Charge Coverage Ratio
for the period of four consecutive fiscal quarters most recently ended on or
prior to the date of such Business Acquisition or Investment, calculated on a
pro forma basis as if such Business Acquisition or Investment (and any related
incurrence of Indebtedness) were made on the first day of such period, shall not
be less than 1.00 to 1.00;

 

(xiv) Investments consisting of Sellers’ Retained Interests in Securitizations
permitted by Sections 6.01 and 6.05; and

 

(xv) (A) Investments by the Borrower or a Subsidiary in connection with a
Securitization permitted pursuant to this Agreement and (B) any Investment or

 

112

--------------------------------------------------------------------------------


 

other Guarantee that may be deemed made by the Borrower due to the fact that a
Parent Undertaking has been entered into in respect of a Securitization
permitted pursuant to the Agreement.

 

SECTION 6.05.            Asset Sales.  The Borrower will not, and will not
permit any of the Subsidiary Loan Parties to, conduct any Asset Sale, including
any sale of any Equity Interest owned by it and any sale of Securitization
Assets in connection with a Securitization, nor will the Borrower permit any of
the Subsidiary Loan Parties to issue any additional Equity Interest in such
Subsidiary, except:

 

(i) Permitted Dispositions;

 

(ii) any Asset Sale (other than a Sale and Leaseback Transaction, the issuance
of Equity Interests, sales or contributions of Securitization Assets in a
Securitization or sales of Factoring Assets in Factoring Transactions) for fair
value not in the ordinary course of business;

 

(iii) any sale, transfer or disposition to a third party of Stores, leases and
prescription files closed at substantially the same time as, and entered into as
part of a single related transaction with, the purchase or other acquisition
from such third party of Stores, leases and prescription files of a
substantially equivalent value;

 

(iv) any issuance of Equity Interests of any Subsidiary Loan Party by such
Subsidiary Loan Party to the Borrower or any other Subsidiary Loan Party;

 

(v) any Sale and Leaseback Transaction permitted pursuant to
Section 6.01(a)(ix), (xiv) or (xv) and Section 6.06;

 

(vi) sales or contributions of Securitization Assets to Securitization Vehicles
in connection with Securitizations, provided that (a) each such Securitization
is effected on market terms as determined in good faith by the senior management
of the Borrower, (b) the aggregate amount of all such Securitizations plus the
aggregate amount of Indebtedness permitted by Section 6.01(a)(xvi)(B) and
(C) does not at any time exceed an amount equal to (x) $950,000,000 minus
(y) the then outstanding aggregate principal amount of all Incremental
Securitization Refinancing Facilities, (c) the aggregate amount of the Sellers’
Retained Interests in such Securitizations does not exceed an amount at any time
outstanding that is customary for similar transactions, (d) the proceeds to each
such Securitization Vehicle from the issuance of Third Party Interests are
applied substantially simultaneously with receipt thereof to the purchase from
Subsidiary Loan Parties of Securitization Assets; provided that, in the case of
clause (d), the Securitization Vehicle may use a portion of such proceeds to pay
a customary collection agent fee in connection with such Securitization to the
extent such fee is permitted pursuant to Section 6.09(f), and (e) no
Securitization may be effected after the 2013 Restatement Effective Date until
such time as a written intercreditor agreement on customary market terms with
respect thereto

 

113

--------------------------------------------------------------------------------


 

contemplated by Section 8.01(h) and approved in writing by each Borrowing Base
Agent, such approval not to be unreasonably withheld or delayed, has been
entered into and become effective; and

 

(vii) unless otherwise restricted by Section 5.17, sales of Factoring Assets in
connection with Factoring Transactions; provided that (i) a Factoring Notice
with respect to such Factoring Transaction has been delivered by the Borrower to
the Administrative Agent, (ii) each such Factoring Transaction is effected on
market terms as determined in good faith by the senior management of the
Borrower and (iii) no Factoring Transaction may be effected after the 2013
Restatement Effective Date until such time as a written intercreditor agreement
on customary market terms with respect thereto contemplated by
Section 8.01(h) and approved in writing by each Borrowing Base Agent, such
approval not to be unreasonably withheld or delayed, has been entered into and
become effective;

 

provided that, with respect to sales, transfers or dispositions under clause
(ii) or (v), and with respect to any net consideration received from any
transaction described in clause (iii), at least 75% of the consideration
therefor shall consist of cash.

 

SECTION 6.06.            Sale and Leaseback Transactions.  The Borrower will
not, and will not permit any of the Subsidiaries to, enter into any Sale and
Leaseback Transaction, except for Sale and Leaseback Transactions permitted by
and effected pursuant to Section 6.01(a)(ix), (xiv) or (xv) which do not result
in Liens other than Liens permitted pursuant to Section 6.02(a).

 

SECTION 6.07.            Hedging Agreements.  The Borrower will not, and will
not permit any of the Subsidiaries to, incur or at any time be liable with
respect to any monetary liability under any Hedging Agreements, unless such
Hedging Agreements (i) are entered into for bona fide hedging purposes of the
Borrower, any Subsidiary Loan Party (as determined in good faith by the senior
management of the Borrower), (ii) correspond in terms of notional amount,
duration, currencies and interest rates, as applicable, to Indebtedness of the
Borrower or any Subsidiary Loan Party permitted to be incurred under
Section 6.01(a) or to business transactions of the Borrower and the Subsidiary
Loan Parties on customary terms entered into in the ordinary course of business
and (iii) do not exceed an amount equal to the aggregate principal amount of the
Senior Obligations and the Second Priority Debt Obligations.

 

SECTION 6.08.            Restricted Payments; Certain Payments of Indebtedness. 
(a)  The Borrower will not, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) the
Borrower may declare and pay dividends with respect to its common stock or
Qualified Preferred Stock payable solely in additional shares of its common
stock or Qualified Preferred Stock, or make cash payments in lieu of fractional
shares, (ii) Subsidiaries (other than those directly owned, in whole or part, by
the Borrower) may declare and pay dividends ratably with respect to their common
stock, (iii) the Borrower may declare and pay cash dividends with respect to its
common stock and effect repurchases, redemptions or other Restricted

 

114

--------------------------------------------------------------------------------


 

Payments with respect to its common stock, together in an aggregate amount in
any fiscal year of the Borrower not to exceed 50% of Consolidated Net Income (if
positive) for the immediately preceding fiscal year of the Borrower; provided
that immediately prior and after giving effect to any such payment no Default or
Event of Default shall have occurred and be continuing and, immediately after
giving effect to any such payment, the Borrower shall have Revolver Availability
of more than $100,000,000, (iv) the Borrower may pay cash dividends in an amount
not to exceed $60,000,000 in any fiscal year of the Borrower with respect to any
Qualified Preferred Stock; provided that (x) immediately prior and after giving
effect to any such payment, no Default or Event of Default shall have occurred
and be continuing and (y) only so long as a Financial Covenant Effectiveness
Period is then occurring, the Consolidated Fixed Charge Coverage Ratio for the
period of four consecutive fiscal quarters most recently ended on or prior to
the date of such payment, calculated on a pro forma basis as if such payment
were made on the last day of such period (and excluding any such payments
previously made pursuant to this clause during such four quarter period but
attributed for purposes of this calculation to the last day of a prior period
which day does not occur in such four quarter period) is not less than the ratio
applicable to such period of four fiscal quarters under Section 6.12, (v) the
Borrower and the Subsidiaries may make Restricted Payments consisting of the
repurchase or other acquisition of shares of, or options to purchase shares of,
capital stock of the Borrower or any of its Subsidiaries from employees, former
employees, directors or former directors of the Borrower or any Subsidiary (or
their permitted transferees), in each case pursuant to stock option plans, stock
plans, employment agreements or other employee benefit plans approved by the
board of directors of the Borrower; provided that no Default has occurred and is
continuing; and provided further that the aggregate amount of such Restricted
Payments made after the Original Restatement Effective Date shall not exceed
$10,000,000, (vi) the Subsidiaries may declare and pay cash dividends to the
Borrower; provided that the Borrower shall, within a reasonable time following
receipt of any such payment, use all of the proceeds thereof for a purpose set
forth in Section 5.10(b) or a Refinancing Amendment (including the payment of
dividends required or permitted pursuant to this Section 6.08(a)), (vii) the
Borrower and the Subsidiaries may declare and pay cash dividends with respect to
the Equity Interests set forth on Schedule 6.08(a) to the extent, and only to
the extent, required pursuant to the terms of such Equity Interests or any other
agreement in effect on the Effective Date and (viii) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, the
Borrower may redeem or repurchase shares of the Borrower’s and/or its
Subsidiaries’ (including Rite Aid Lease Management Company’s) Preferred Stock
(A) solely with Net Cash Proceeds received by the Borrower from issuances of its
common stock after the Original Restatement Effective Date, provided that any
such repurchase or redemption is effected within 150 days after the receipt of
such proceeds or (B) with other funds available to the Borrower if, immediately
after giving effect to any such redemption or repurchase, the Borrower shall
have Revolver Availability of more than $100,000,000.

 

(b)      The Borrower will not, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other

 

115

--------------------------------------------------------------------------------


 

property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness (which, for purposes of this Section 6.08(b), shall include any
Indebtedness, including the 2015 8.5% Convertible Notes, incurred pursuant to
any of clauses (i) through (xx) of Section 6.01(a)), except:

 

(i) payments or prepayments or exchanges of Indebtedness (including Refinancing
Indebtedness) created under the Senior Loan Documents (including any Refinancing
Amendment executed in accordance with Section 6.01(c)) and prepayments,
repurchases or redemptions of Additional Senior Debt made in accordance with
Section 2.11(c);

 

(ii) payments of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted pursuant to Section 6.01(a);

 

(iii) prepayments of Indebtedness permitted pursuant to clause (vii), (viii) or
(ix) of Section 6.01(a) with the proceeds of, or in exchange for, Indebtedness
permitted pursuant to clause (vii), (viii) or (ix) of Section 6.01(a),
respectively;

 

(iv) payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

(v)  Optional Debt Repurchases of Indebtedness provided that immediately prior
and after giving effect to any such Optional Debt Repurchases, (i) no Default or
Event of Default shall have occurred and be continuing and (ii) the Borrower
shall have Revolver Availability of more than $100,000,000;

 

(vi) repurchases, exchanges or redemptions of Indebtedness for consideration
consisting solely of common stock of the Borrower or Qualified Preferred Stock
or cash payments in lieu of fractional shares;

 

(vii) prepayments of Capital Lease Obligations in connection with the sale,
closing or relocation of Stores;

 

(viii) prepayments and exchanges of Indebtedness in connection with the
incurrence of Refinancing Indebtedness permitted pursuant to
Section 6.01(a)(ii) or (x);

 

(ix) prepayments of Indebtedness permitted pursuant to Section 6.01(a)(iii), if
permitted by the subordination provisions applicable to such Indebtedness

 

(x) unless an Event of Default shall have occurred and be continuing, mandatory
prepayments of Indebtedness and interest under the 2017 9.50% Notes;

 

116

--------------------------------------------------------------------------------


 

(xi) mandatory repurchases of the 2015 8.5% Convertible Notes pursuant to an
offer following the occurrence of a Fundamental Change (as defined in the 2015
8.5% Convertible Note Indenture) or otherwise, provided that immediately prior
to and after giving effect to any such mandatory repurchase, (A) no Default or
Event of Default shall have occurred and be continuing and (B) the Borrower
shall have Revolver Availability of more than $100,000,000.

 

SECTION 6.09.            Transactions with Affiliates.  The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)      payment of compensation to directors, officers, and employees of the
Borrower and the Subsidiaries in the ordinary course of business;

 

(b)      payments in respect of transactions required to be made pursuant to
agreements or arrangements in effect on the Second Restatement Effective Date
and set forth on Schedule 6.09;

 

(c)      transactions involving the acquisition of inventory in the ordinary
course of business; provided that (i) the terms of such transaction are (A) set
forth in writing, (B) in the best interests of the Borrower or such Subsidiary,
as the case may be, and (C) no less favorable to the Borrower or such
Subsidiary, as the case may be, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
the Borrower or a Subsidiary and, (ii) if such transaction involves aggregate
payments or value in excess of $75,000,000, the board of directors of the
Borrower (including a majority of the disinterested members of the board of
directors) approves such transaction and, in its good faith judgment, believes
that such transaction complies with clauses (i)(B) and (C) of this paragraph;

 

(d)      (i) transactions between or among the Borrower and/or one or more
Subsidiary Loan Parties, (ii) sales of Securitization Assets to Securitization
Vehicles in Securitizations permitted by Sections 6.01 and 6.05,
(iii) [intentionally omitted], (iv) transactions under, involving, related to
and/or in connection with the Acquisition and documents related thereto
including, (A) the Stock Purchase Agreement, dated as of August 23, 2006, by and
between the Borrower and The Jean Coutu Group (PJC) Inc., (B) the Stockholder
Agreement, dated as of August 23, 2006, between the Borrower, The Jean Coutu
Group (PJC) Inc., Jean Coutu, Marcelle Coutu, Francois J. Coutu, Michel Coutu,
Louis Coutu, Sylvie Coutu and Marie-Josée Coutu and (C) the Registration Rights
Agreement, dated as of August 23, 2006, by and between the Borrower and The Jean
Coutu Group (PJC) Inc. and (v) the Transition Services Agreement, dated as of
June 4, 2007, by and between the Borrower and the Seller; provided that the
terms of the transactions referred to in clauses (iii), (iv) and (v) above are
in the best interest of

 

117

--------------------------------------------------------------------------------


 

the Borrower, such Subsidiary Loan Party or the Subsidiary that is a party
thereto, as the case may be;

 

(e)      issuances of Preferred Stock of the Borrower (and transactions that are
necessary to effect such issuances) in respect of pay-in-kind obligations of the
Borrower relating to Series G Preferred Stock or Series H Preferred Stock; and

 

(f)       any other Affiliate transaction not otherwise permitted pursuant to
this Section 6.09; provided that (i) the terms of such transaction are (A) set
forth in writing, (B) in the best interests of the Borrower or such Subsidiary,
as the case may be, and (C) no less favorable to the Borrower or such
Subsidiary, as the case may be, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
the Borrower or a Subsidiary, (ii) if such transaction involves aggregate
payments or value in excess of $25,000,000 in any consecutive 12-month period,
the board of directors of the Borrower (including a majority of the
disinterested members of the board of directors) approves such transaction and,
in its good faith judgment, believes that such transaction complies with clauses
(i)(B) and (C) of this paragraph and (iii) if such transaction (other than any
transaction necessary for the redemption or exchange of the Borrower’s Series G
Preferred Stock or Series H Preferred Stock) involves aggregate payments or
value in excess of $50,000,000 in any consecutive 12-month period, the Borrower
obtains a written opinion from an independent investment banking firm or
appraiser of national prominence, as appropriate, to the effect that such
transaction is fair to the Borrower or such Subsidiary, as the case may be, from
a financial point of view.

 

SECTION 6.10.            Restrictive Agreements.  (a)  The Borrower will not,
and will not permit any Subsidiary to, enter into any agreement which imposes a
limitation on the incurrence by the Borrower and the Subsidiaries of Liens that
(i) would restrict any Subsidiary from granting Liens on any of its assets
(including assets in addition to the then-existing Senior Collateral, to secure
the Senior Obligations and the Second Priority Obligations) or (ii) is more
restrictive, taken as a whole, than the limitation on Liens set forth in this
Agreement except, in each case, (A)(u) the Senior Loan Documents, (v) agreements
with respect to Indebtedness secured by Liens permitted by
Section 6.02(a) restricting the ability to transfer or grant Liens on the assets
securing such Indebtedness, (w) agreements with respect to Second Priority Debt
(1) containing provisions described in clauses (i) and/or (ii) above that are
not materially more restrictive, taken as a whole, than those of the 2016
10.375% Note Indenture as in effect on the 2009 Restatement Effective Date or
(2) requiring that such Indebtedness be secured by assets in respect of which
Liens are granted to secure other Indebtedness (provided that in the case of any
such assets subject to a Senior Lien, such Indebtedness will be required to be
secured only with a Second Priority Lien); provided, however, that the Second
Priority Debt Documents relating to any such Indebtedness may not contain terms
requiring any Liens be granted with respect to Senior Collateral consisting of
cash or Permitted Investments pledged pursuant to Section 2.05(j) of this
Agreement or Section 8 of the Senior Subsidiary Guarantee Agreement or otherwise
required to be provided upon the occurrence of a default under any bank credit
facility to secure obligations in respect of letters of credit issued
thereunder, (x) agreements with respect to Additional Senior Debt (1) containing
provisions described in clauses (i) and/or (ii) above that are not materially
more restrictive, taken as a whole, than those of this Agreement or
(2) requiring that such Indebtedness be secured by assets in respect of which
Liens are granted to secure other Indebtedness; provided, however, that the
Additional Senior Debt Documents relating to any such Indebtedness may not
contain terms requiring any Liens be granted with respect to Senior Collateral
consisting of cash or Permitted Investments pledged pursuant to
Section 2.05(j) of this Agreement or Section 8 of the Senior Subsidiary
Guarantee Agreement or otherwise required to be provided upon the occurrence of
a default under any bank credit facility to secure

 

118

--------------------------------------------------------------------------------


 

obligations in respect of letters of credit issued thereunder, (y) agreements
with respect to unsecured Indebtedness governed by indentures or by credit
agreements or note purchase agreements with institutional investors permitted by
this Agreement containing terms that are not materially more restrictive, taken
as a whole, than those of the 2017 9.50% Note Indenture as in effect on the 2009
Restatement Effective Date and (z) the 2017 9.5% Senior Notes, (B) customary
restrictions contained in purchase and sale agreements limiting the transfer of
the subject assets pending closing, (C) customary non-assignment provisions in
leases and other contracts entered into in the ordinary course of business,
(D) pursuant to applicable law, (E) agreements in effect as of the Second
Restatement Effective Date and not entered into in contemplation of the
transactions effected in connection with the closing of the Original Agreement,
(F) the Indentures, in each case when originally entered into, (G) any
restriction existing under agreements relating to assets acquired by the
Borrower or a Subsidiary in a transaction permitted hereby; provided that such
agreements existed at the time of such acquisition, were not put into place in
anticipation of such acquisition and are not applicable to any assets other than
assets so acquired, (H) any restriction existing under any agreement of a Person
acquired as a Subsidiary pursuant to Section 6.03 or Section 6.04(a)(xiii);
provided that any such agreement existed at the time of such acquisition, was
not put into place in anticipation of such acquisition and was not applicable to
any Person or assets other than the Person or assets so acquired and
(I) customary restrictions and conditions contained in agreements relating to
Securitizations permitted hereunder, provided that such restrictions and
conditions apply only to Securitization Vehicles and to the Securitization
Assets that are subject to such Securitizations.

 

(b)      The Borrower will not, and will not permit any Subsidiary to, enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (i) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary, (ii) make any
Investment in the Borrower or any other Subsidiary, or (iii) transfer any of its
assets to the Borrower or any other Subsidiary, except for (A) any restriction
existing under (1) the Senior Loan Documents or existing on the Second
Restatement Effective Date under the Indentures, (2) the indenture or agreement
governing any Refinancing Indebtedness in respect of Indebtedness set forth in
clause (1) above or (3) agreements with respect to Indebtedness permitted by
this Agreement containing provisions described in clauses (i), (ii) and
(iii) above that are not materially more restrictive, taken as a whole, than
those of the 2016 10.375% Note Indenture as in effect on the 2009 Restatement
Effective Date, (B) customary non-assignment provisions

 

119

--------------------------------------------------------------------------------


 

in leases and other contracts entered into in the ordinary course of business,
(C) as required by applicable law, (D) customary restrictions contained in
purchase and sale agreements limiting the transfer of the subject assets pending
closing, (E) any restriction existing under agreements relating to assets
acquired by the Borrower or a Subsidiary in a transaction permitted hereby;
provided that such agreements existed at the time of such acquisition, were not
put into place in anticipation of such acquisition and are not applicable to any
assets other than assets so acquired, (F) any restriction existing under any
agreement of a Person acquired as a Subsidiary pursuant to Section 6.03 or
Section 6.04(a)(xiii); provided any such agreement existed at the time of such
acquisition, was not put into place in anticipation of such acquisition and was
not applicable to any Person or assets other than the Person or assets so
acquired, (G) agreements with respect to Indebtedness secured by Liens permitted
by Section 6.02 that restrict the ability to transfer the assets securing such
Indebtedness, (H) customary restrictions and conditions contained in agreements
relating to Securitizations permitted hereunder, provided that such restrictions
and conditions apply only to Securitization Vehicles and to the Securitization
Assets that are subject to such Securitizations and (I) any restriction existing
under the 2017 9.5% Senior Notes.

 

SECTION 6.11.            Amendment of Material Documents.  (a)  The Borrower
will not, nor will it permit any Subsidiary to, amend, modify or waive any
Second Priority Collateral Document or any of its rights thereunder without the
consent of the Collateral Agent and the Borrowing Base Agent, other than
modifications to such agreements in connection with (i) the joinder of
additional Subsidiary Loan Parties effected by the execution of supplements to
such agreements and (ii) the inclusion of (A) additional Second Priority Debt
permitted pursuant to Section 6.01(a)(vii) constituting Secured Obligations (as
defined in the Second Priority Subsidiary Security Agreement), (B) Additional
Senior Debt Obligations under such agreements or (C) amendments to effect the
transactions contemplated by the 2009 Amendment and Restatement Agreement and
taking place on the 2009 Restatement Effective Date.  The Borrower will not, nor
will it permit any Subsidiary to, amend, modify or waive any instrument
governing the 2017 9.5% Senior Notes, any Additional Senior Debt Obligations or
any related security documents, or any of its rights under any of the foregoing,
in each case without the consent of the Collateral Agent and the Borrowing Base
Agent, other than amendments, modifications and waivers that are not material
and adverse to the interests of the Lenders or amendments or other modifications
to implement any Refinancing Indebtedness permitted by this Agreement.

 

(b)      The Borrower will not, and will not permit any Subsidiary party to the
Intercompany Inventory Purchase Agreement to, amend, terminate, or otherwise
modify the Intercompany Inventory Purchase Agreement in any manner materially
adverse to the Lenders or their interests under the Senior Loan Documents
without the prior written approval of the Collateral Agent; provided, however,
that the foregoing shall not limit the Borrower’s responsibilities pursuant to
Section 3.2 of the Intercompany Inventory Purchase Agreement.

 

SECTION 6.12.            Consolidated Fixed Charge Coverage Ratio.  The Borrower
will not permit the Consolidated Fixed Charge Coverage Ratio for the period of

 

120

--------------------------------------------------------------------------------


 

four consecutive fiscal quarters most recently ended on or prior to any day
during a Financial Covenant Effectiveness Period to be less than 1.00 to 1.00.

 

SECTION 6.13.            Restrictions on Asset Holdings by the Borrower.  The
Borrower will not at any time:

 

(i) make or hold any Investments other than investments in the Equity Interests
of the Subsidiaries (including any distributions or other assets received in
respect thereto), intercompany advances to Subsidiaries and Investments
permitted by clause (iii) below;

 

(ii) acquire or hold any Stores, other capital assets, inventory or accounts
receivable, other than any real estate which the Borrower holds only as lessor
and which is leased and operated by another Person; or

 

(iii) acquire or hold cash, cash equivalents, Permitted Investments or balances
in bank accounts, other than such amounts as are reasonably anticipated (at the
time so acquired or held) to be utilized within five Business Days to pay costs,
expenses and other obligations of the Borrower referred to in Section 5.10(b).

 

SECTION 6.14.            Corporate Separateness.  The Borrower will, and will
cause each Subsidiary to, take all necessary steps to maintain its identity as a
separate legal entity from other Persons and to make it manifest to third
parties that it is an entity with assets and liabilities distinct from those of
each of other Person.

 

SECTION 6.15.            Cash Management.  At any time any Revolving Loans
(including any Other Revolving Loans) are outstanding, the Borrower shall not,
and shall not permit any Subsidiary Loan Party to, permit cash on hand
(including the proceeds of any Revolving Loan and any Other Revolving Loans) in
an aggregate amount in excess of $200,000,000 to accumulate and be maintained in
the Deposit Accounts of the Loan Parties, provided, that, for purposes hereof,
“cash on hand” shall exclude the following: (i) “store” cash, cash in transit
between stores and local Deposit Accounts and cash receipts from sales in the
process of inter-account transfers, in each case as a result of the ordinary
course operations of the Loan Parties, (ii) cash necessary for the Loan Parties
to satisfy the current liabilities incurred by such Loan Parties in the ordinary
course of their businesses and without acceleration of the satisfaction of such
current liabilities, (iii) the Net Proceeds received in respect of a Prepayment
Event described in clause (a) or (b) of the definition of “Prepayment Event” for
which the Borrower is permitted to apply such Net Proceeds as a reinvestment to
acquire real property, equipment or other tangible assets pursuant to
Section 2.11(c) or any equivalent provision under any Additional Senior Debt
Document, (iv) cash proceeds of Refinancing Indebtedness not yet applied to
Refinance the applicable Refinanced Debt in accordance with clause (xi) of the
first proviso in the definition of the term “Refinancing Indebtedness”, (v) cash
proceeds of Refinancing Indebtedness to the extent that the applicable
Refinanced Debt consists of unused Revolving Commitments or Other Revolving
Commitments that have been terminated in connection with the issuance of such
Refinancing Indebtedness, (vi) cash

 

121

--------------------------------------------------------------------------------


 

held in any Deposit Account relating to any Securitization or Factoring
Transaction, (vii) cash collateral required to be deposited pursuant to
Section 2.05(j) or otherwise to cash collateralize letters of credit in
accordance with the applicable loan or letter of credit documents and
(viii) cash held in any Deposit Account of the Loan Parties which is under the
sole dominion and control of the Collateral Agent if the Collateral Agent has
exclusive rights of withdrawal with respect to such Deposit Accounts.  The
Borrower shall not borrow any Revolving Loans or Other Revolving Loans in an
aggregate principal amount of more than $100,000,000 over any three consecutive
Business Day period if the purpose of such Borrowings is to accumulate cash on
hand (other than for any of the purposes described in clause (ii), (iv), (v) or
(vii) above).

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)      the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)      the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Senior Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

 

(c)      any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with any Senior Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Senior Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)      the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.10, 5.11, 5.15 or 5.16 or in
Article VI;

 

(e)      any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Senior Loan Document (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied (i) in the case of covenants contained in Section 5.08, for five
days, (ii) in the case of covenants contained in Sections 5.01 and 5.02(b),
(c) and (f), for 10 days and (iii) in the case of any other covenant, for a
period of 20 days after

 

122

--------------------------------------------------------------------------------


 

notice thereof has been delivered by the Administrative Agent to the Borrower
(which notice shall be given promptly at the request of any Lender);

 

(f)       the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, including any obligation to reimburse letter of credit obligations
or to post cash collateral with respect thereto, when and as the same shall
become due and payable or within any applicable grace period;

 

(g)      any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided further that this clause (g) shall
not apply to any mandatory repurchase offer or other mandatory repurchase
obligation of the Borrower that may arise under the 2015 8.5% Convertible Notes
to the extent that the making of such mandatory repurchase by the Borrower is
otherwise permitted under this Agreement;

 

(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its Indebtedness, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)       the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)       the Borrower or any Subsidiary shall become unable to, or admits in
writing its inability or fails to, generally pay its debts as they become due;

 

123

--------------------------------------------------------------------------------


 

(k)      one or more judgments for the payment of money in an aggregate amount
in excess of $75,000,000 shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

 

(l)       (i) the Borrower or any ERISA Affiliate shall fail to pay when due an
amount or amounts aggregating in excess of $15,000,000 which it shall have
become liable to pay under Section 302 or Title IV of ERISA; or notice of intent
to terminate a Plan shall be filed under Title IV of ERISA by the Borrower or
any ERISA Affiliate, any plan administrator or any combination of the foregoing;
or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause the Borrower and/or one or more ERISA Affiliates to incur a
current payment obligation in excess of $75,000,000; or (ii) any other ERISA
Event shall have occurred that, in the opinion of the Required Lenders, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of the Borrower, the ERISA Affiliates and the
Subsidiaries in an aggregate amount exceeding $75,000,000;

 

(m)     (i) any Lien purported to be created under any Senior Collateral
Document shall cease to be a valid and perfected Lien on any material portion of
the Senior Collateral, with the priority required by the Senior Loan Documents,
except as a result of the sale or other disposition of the applicable Collateral
in a transaction permitted under the Senior Loan Documents, or the Borrower or
any Subsidiary shall so assert in writing, or (ii) any Senior Loan Document
shall become invalid, or the Borrower or any Subsidiary shall so assert in
writing;

 

(n)      a Change in Control shall occur; or

 

(o)      any Subsidiary Loan Party shall amend or revoke any instruction in the
Government Lockbox Account Agreement to any Government Lockbox Account Bank in
respect of a Government Lockbox Account unless (i) the Administrative Agent
shall have given its prior written consent or (ii) the Government Lockbox
Account is then under the control of any other Person pursuant to Section 5.16;

 

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary Loan Party described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the

 

124

--------------------------------------------------------------------------------


 

request of the Required Lenders or Borrowing Base Agents holding at least a
majority of the outstanding Revolving Commitments and Other Revolving
Commitments held at such time by all Borrowing Base Agents shall, by notice to
the Borrower, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower or any Subsidiary Loan Party described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII



SECTION 8.01.            Rights of Agents.  (a)  Each of the Lenders and each
Issuing Bank hereby irrevocably appoints (i) the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Senior Loan Documents, together with such actions and powers as are
reasonably incidental thereto, (ii) the Collateral Agent as its agent and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms of
the Senior Loan Documents, together with such actions and powers as are
reasonably incidental thereto and (iii) the Borrowing Base Agent as its agent
and authorizes the Borrowing Base Agent  to take such actions on its behalf and
to exercise such powers as are delegated to the Borrowing Base Agent by the
terms of this Agreement, together with such actions and powers as are reasonably
incidental thereto.

 

(b)      The financial institutions serving as the Agents hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent, and such financial
institutions and their Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
any Affiliate of any of the foregoing as if they were not Agents hereunder.

 

(c)      No Agent shall have any duties or obligations except those expressly
set forth in the Senior Loan Documents.  Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to

 

125

--------------------------------------------------------------------------------


 

take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Senior Loan
Documents that such Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 2.20 or 9.02) and (c) except as
expressly set forth in the Senior Loan Documents, no Agent shall have any duty
to disclose, and no Agent shall be liable for the failure to disclose, any
information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the financial institution serving as such Agent
or any of its Affiliates in any capacity.  No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 2.20 or 9.02) or in the
absence of its own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction by final and non-appealable judgment).  No Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by the Borrower or a Lender, as applicable, and
no Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Senior Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Senior Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Senior Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Senior Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

(d)      Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon.  Any Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

(e)      Each Agent may perform any and all of its duties and exercise any and
all of its rights and powers by or through any one or more sub-agents appointed
by such Agent.  Any Agent and any such sub-agent may perform any and all of its
duties and exercise any and all of its rights and powers through their Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of any Agent and any such
sub-agent, and shall apply to their activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.

 

(f)       Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, any Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower (it being understood that, if at any
time there are two

 

126

--------------------------------------------------------------------------------


 

or more institutions acting as Borrowing Base Agents under this Agreement, the
resignation of any Borrowing Base Agent shall not be subject to the appointment
and acceptance of a successor Borrowing Base Agent). Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent (which
shall be a financial institution with an office in New York, New York, or an
Affiliate of any such financial institution).  Upon the acceptance of its
appointment as an Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After an Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

 

(g)      If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, by
notice in writing to the Borrower and such Person, remove such Person as
Administrative Agent.  Upon any such removal, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the Required Lenders give notice
of such removal, then such removal shall nonetheless become effective in
accordance with such notice.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
removed Administrative Agent, and the removed Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s removal hereunder, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

(h)      Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Senior Loan Document or related
agreement or any document furnished hereunder or thereunder.

 

127

--------------------------------------------------------------------------------


 

(i)       Each party hereto authorizes the Administrative Agent to enter into
customary intercreditor agreements in connection with Securitizations and
Factoring Transactions permitted under this Agreement.

 

SECTION 8.02.            Additional Rights of Borrowing Base Agent. 
Notwithstanding anything in this Agreement, any other Senior Loan Document or
any other document or instrument executed and delivered in connection therewith
by any Loan Party, any Agent or any Senior Lender to the contrary, in addition
to the rights granted to the Borrowing Base Agent elsewhere in this Agreement
and the other Senior Loan Documents, the Borrowing Base Agent shall have the
right to direct the Administrative Agent (a) to take (or cause any sub-agent of
the Administrative Agent to take) or (b) to cause the Collateral Agent to take
(or cause any sub-agent of the Collateral Agent to take), and the Administrative
Agent agrees to take or so cause the Collateral Agent to take (or cause any such
sub-agent to take), all the following actions to the commercially reasonable
satisfaction of the Borrowing Base Agent:

 

(a)      to take any remedial rights granted to the Administrative Agent and/or
the Collateral Agent, as applicable, under the Senior Loan Documents and
applicable law, including the rights identified in Section 7.04 of the Senior
Subsidiary Security Agreement;

 

(b)      to deliver Cash Sweep Notices and/or any other blocked account notices
(howsoever defined) under any deposit account control agreement entered into
among the Administrative Agent and/or the Collateral Agent and any Subsidiary
Loan Party, all as provided in the Senior Loan Documents, including as provided
in Section 9.15 of this Agreement; and

 

(c)      to make demand against any Subsidiary Loan Party under the Senior
Subsidiary Guaranty Agreement and/or any other guarantor of the Senior Loan
Obligations;

 

provided, however, that in the event of any conflict between (A) any direction
given to the Administrative Agent or the Collateral Agent by the Required
Lenders or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02 (the Required Lenders or
such other number or percentage of the lenders, “Requisite Lenders”) and (B) any
direction given to the Administrative Agent (in respect of any action to be
taken by the Administrative Agent, the Collateral Agent or any subagent thereof)
by the Borrowing Base Agent, in each case with respect to any discretionary
action or exercise of any discretionary power contemplated by the Senior Loan
Documents, the direction given by the Requisite Lenders shall control and the
Administrative Agent shall have no obligation to follow such direction (or to
cause the Collateral Agent or any subagent thereof or of the Administrative
Agent to follow such direction) from the Borrowing Base Agent.

 

128

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.            Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)      Rite Aid Corporation, 30 Hunter Lane Camp Hill, PA 17011, Attention of
General Counsel (Telecopy No. 717-760-7867; email address:
mstrassler@riteaid.com);

 

(b)      if to the Administrative Agent, (i) in respect of matters of an
operational nature, to Citicorp North America, Inc., 1615 Brett Rd., New Castle,
DE 19720, Attention of Tracey L. Wilson (Telecopy No. (212) 994-0849; email
address: tracey.l.wilson@citi.com, with a copy to oploanswebadmin@citigroup.com)
and (ii) in respect of all other matters, to Citicorp North America, Inc.,
388 Greenwich Street, New York, NY 10013, Attention of Thomas Halsch (Telecopy
No. 646-328-3784); email address: thomas.halsch@citi.com, with a copy to
oploanswebadmin@citigroup.com);

 

(c)      if to the Issuing Banks, to (i) Citibank, N.A., 388 Greenwich Street,
New York, NY 10013, Attention of Thomas Halsch (Telecopy No.: 212-723-4835;
email address: thomas.halsch@citi.com, (ii) Bank of America, N.A., 100 Federal
St., 9th Floor, Boston MA 02110, Attention of Roger Malouf (Telecopy No.:
617-310-2156; email address: roger.malouf@baml.com), (iii) General Electric
Capital Corporation, 401 Merritt 7, Norwalk, CT 06851, Attention: Account
Manager and (iv) Wells Fargo Bank, N.A., One Boston Place, 18th Floor, Boson, MA
02108, Attention of Peter Foley (Telecopy: 855-461-3726) ;

 

(d)      if to the Swingline Lender, to it at Citicorp North America, Inc.,
388 Greenwich Street, New York, NY 10013, Attention of Thomas Halsch (Telecopy
No. 646-328-3784; email address: thomas.halsch@citi.com);

 

(e)      if to the Syndication Agent, to it at Wells Fargo Bank, N.A., One
Boston Place, 18th Floor, Boson, MA 02108, Attention of Peter Foley (Telecopy:
855-461-3726); and

 

(f)       if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

129

--------------------------------------------------------------------------------


 

SECTION 9.02.            Waivers; Amendments.  (a)  No failure or delay by any
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Senior Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents, the Issuing Banks and
the Lenders hereunder and under the other Senior Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of any Senior Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether any Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)      Neither this Agreement nor any other Senior Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Senior Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that (i) no such agreement shall change any provision of any Senior
Loan Document in a manner that by its terms adversely affects the rights of
Lenders holding Loans of any Class differently than those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected
Class and (ii) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of one or more
Classes of Lenders (but not the other Class or Classes of Lenders) may be
effected by an agreement or agreements in writing entered into by the Borrower
and requisite percentage in interest of the affected Class or Classes of Lenders
that would be required to consent thereto under this Section if such Class or
Classes of Lenders were the only Class or Classes of Lenders hereunder at the
time; and provided further that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the maturity of
any Loan, or any scheduled date of payment of the principal amount of any Term
Loan under Section 2.10, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) amend Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) amend the proviso of the
definition of “Borrowing Base Amount” or the definition of “Account Receivable
Advance Rate”, “Pharmaceutical Inventory Advance

 

130

--------------------------------------------------------------------------------


 

Rate”, “Other Inventory Advance Rate” or “Script Lists Advance Rate” without the
written consent of each Revolving Lender, (vi) subordinate the priority of the
Lien granted to the Collateral Agent pursuant to the Senior Loan Documents
without the written consent of each Lender, (vii) change any of the provisions
of this Section or the percentage set forth in the definition of “Required
Lenders”, “Supermajority Lenders” or any other provision of any Senior Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (viii) release
the Borrower or any Subsidiary Loan Party from its Guarantee under the Senior
Subsidiary Guarantee Agreement (except as expressly provided in the Senior
Subsidiary Guarantee Agreement or in Section 9.18), or limit its liability in
respect of such Guarantee, without the written consent of each Lender,
(ix) [intentionally omitted], (x) [intentionally omitted], (xi) release all or
substantially all of the Senior Collateral from the Liens under the Senior
Collateral Documents, without the written consent of each Lender,
(xii) [intentionally omitted] or (xiii) amend Section 2.21 to increase the
permitted amount of the Incremental Facilities without the written consent of
the Supermajority Lenders; and provided further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of any Agent, the Issuing
Banks or the Swingline Lender without the prior written consent of such Agent,
the Issuing Banks or the Swingline Lender, as the case may be.  Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Banks and the Swingline Lender) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Senior
Loan Document shall be required of any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the second proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification .

 

(c)      Notwithstanding the foregoing, (i) Senior Collateral shall be released
from the Lien under the Senior Collateral Documents from time to time as
necessary to effect any sale of Senior Collateral permitted by the Senior Loan
Documents, and the Administrative Agent shall execute and deliver all release
documents reasonably requested to evidence such release; provided that
arrangements satisfactory to the Administrative Agent shall have been made for
application of the cash proceeds thereof in accordance with Section 2.11, if
required, and for the pledge of any non-cash proceeds thereof pursuant to the
Senior Collateral Documents, (ii) the accounts created pursuant to clause (i) of
Section 5.16(b), the Lockbox Account and/or the Governmental Lockbox Account may
be released by the Administrative Agent and transferred in accordance with
Section 5.16, and (iii) if a Subsidiary Loan Party ceases to be a Subsidiary in
accordance

 

131

--------------------------------------------------------------------------------


 

with this Agreement, or ceases to own any property that constitutes Senior
Collateral, at the request of and at the expense of the Borrower, such
Subsidiary Loan Party shall be released from the Senior Subsidiary Guarantee
Agreement, the Senior Subsidiary Security Agreement and each other Senior Loan
Document to which it is a party.

 

SECTION 9.03.            Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agents, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Senior
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of counsel for any Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights under or in connection with the Senior Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)      The Borrower shall indemnify each Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Senior Loan Document, the
performance by the parties to the Senior Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c)      To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent, any Issuing Bank or any Lender under paragraph (a) or
(b) of

 

132

--------------------------------------------------------------------------------


 

this Section, each Lender severally agrees to pay to such Agent, such Issuing
Bank or such Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, such Issuing Bank or
such Lender in its capacity as such.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at the time.

 

(d)      To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Senior Loan Document or any other agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)      All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.

 

SECTION 9.04.            Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)      (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it), with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A) the Borrower; provided that (1) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (h), or (i) of Article VII has
occurred and is continuing, any other assignee and (2) the Borrower shall be
deemed to have consented to any such assignment unless it shall have objected
thereto within 10 Business Days after having received notice thereof; and

 

133

--------------------------------------------------------------------------------


 

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender, an
Affiliate of a Lender or an Approved Fund.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than (1) with respect to Revolving Commitments and
Revolving Loans and Other Revolving Commitments and Other Revolving Loans,
$5,000,000 and (2) with respect to Tranche 6 Term Commitments, Other Term
Commitments, Tranche 6 Term Loans and Other Term Loans, $1,000,000 or, in each
case, if smaller, the entire remaining amount of the assigning Lender’s
Commitment or Loans, unless each of the Borrower and the Administrative Agent
shall otherwise consent; provided that (i) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (ii) in
the event of concurrent assignments to two or more assignees that are Affiliates
of one another, or to two or more Approved Funds managed by the same investment
advisor or by affiliated investment advisors, all such concurrent assignments
shall be aggregated in determining compliance with this subsection;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a

 

134

--------------------------------------------------------------------------------


 

Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Agents, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any other Agent, any Issuing Bank and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)  Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(vi)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof that have not become effective, are as set
forth in such Assignment and Acceptance; (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Senior
Loan Document or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any of the foregoing, or the financial condition of the
Loan Parties or the performance or observance by the Loan Parties of any of
their obligations under this Agreement or under any other Senior Loan Document
or any other instrument or document furnished pursuant hereto or thereto;
(C) each of the assignee and the assignor represents and warrants that it is
legally authorized to enter into such Assignment and Acceptance; (D) such
assignee confirms that it has received a copy of this Agreement, together with
copies of any amendments or consents entered into prior to the date of such
Assignment and Acceptance and copies of the most recent financial statements
delivered pursuant to

 

135

--------------------------------------------------------------------------------


 

Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (E) such assignee will independently and without
reliance upon the Agents, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (F) such assignee appoints and authorizes the Agents to take
such action as agents on its behalf and to exercise such powers under this
Agreement and the other Senior Loan Documents as are delegated to them by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto; and (G) such assignee agrees that it will perform in accordance with
their terms all the obligations that by the terms of this Agreement are required
to be performed by it as a Lender.

 

(c)      (i)  Any Lender may, without the consent of or notice to the Borrower,
the Agents, the Issuing Banks or the Swingline Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Agents, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b)(i), (ii) or (iii) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Senior Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Senior Loan Document) to any Person except to the extent that such
disclosure is necessary to establish that such Commitments, Loans, Letters of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of

 

136

--------------------------------------------------------------------------------


 

this Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(d)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)      In the case of any Lender that is a fund that invests in bank loans,
such Lender may, without the consent of the Borrower or the Administrative
Agent, assign or pledge all or any portion of its rights under the Senior Loan
Documents, including the Loans and promissory notes or any other instrument
evidencing its rights as a Lender under the Senior Loan Documents, to any holder
of, trustee for, or any other representative of holders of obligations owed or
securities issued by such fund, as security for such obligations or securities;
provided that any foreclosure or similar action by such trustee or
representative shall be subject to the provisions of this Section 9.04
concerning assignments.

 

SECTION 9.05.            Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Senior Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Senior Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of the Senior Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the

 

137

--------------------------------------------------------------------------------


 

Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.            Integration; Effectiveness.  This Agreement, the other
Senior Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective as provided in Section 4.01.

 

SECTION 9.07.            Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.            Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.09.            Governing Law; Jurisdiction; Consent to Service of
Process.  (a)This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)      The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Senior
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Senior Loan Document shall affect any right that any
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this

 

138

--------------------------------------------------------------------------------


 

Agreement or any other Senior Loan Document against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)      The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Senior Loan Document
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)      Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in this Agreement
or any other Senior Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER SENIOR LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.            Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.            Confidentiality.  Each of the Agents, the Issuing Banks
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, trustees, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (including any Federal Reserve Bank or central bank
pursuant to Section 9.04(d)), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or

 

139

--------------------------------------------------------------------------------


 

any other Senior Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Borrower, (h) to any pledgee
referred to in Section 9.04(e) or any direct or indirect contractual
counterparty in any Hedging Agreement (or to any such contractual counterparty’s
professional advisor), so long as such pledgee or contractual counterparty (or
such professional advisor) agrees to be bound by the provisions of this
Section 9.12, or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
any Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by the Borrower.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Notwithstanding anything in this
Agreement or in any other Senior Loan Document to the contrary, the Borrower and
each Lender (and each employee, representative or other agent of the Borrower)
may disclose to any and all persons, without limitation of any kind, the U.S.
tax treatment and U.S. tax structure of the Transactions and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Borrower relating to such U.S. tax treatment and U.S. tax structure.

 

SECTION 9.13.            Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14.            Collateral Trust and Intercreditor Agreement; Senior
Lien Intercreditor Agreement.  Each Lender, each Issuing Bank and each Agent
hereby authorizes each Agent to enter into (a) the Collateral Trust and
Intercreditor Agreement, (b) the Senior Lien Intercreditor Agreement effective
upon the date of the first incurrence of Additional Senior Debt Obligations in
compliance with this Agreement, (c) amendments to the Collateral Trust and
Intercreditor Agreement and the Senior Lien Intercreditor Agreement to the
extent necessary to reflect the incurrence of any

 

140

--------------------------------------------------------------------------------


 

Additional Senior Debt Obligations or Second Priority Debt in compliance with
this Agreement, (d) any other additional intercreditor agreement with any Second
Priority Representative with respect to the subordination of the Lien of such
Second Priority Representative on the same basis as set forth in the Collateral
Trust and Intercreditor Agreement to the Liens of the Collateral Agent for the
benefit of the Senior Secured Parties, (e) any supplements to any agreements
referred to in the foregoing clauses (a) through (d) in compliance with such
documents and (f) each other Senior Collateral Document on its behalf, and
agrees that the Administrative Agent and the Collateral Agent may enforce the
rights and remedies of the Lenders under each Senior Loan Document to the extent
provided in the Collateral Trust and Intercreditor Agreement, the Senior Lien
Intercreditor Agreement and each other Senior Collateral Document.

 

SECTION 9.15.            Cash Sweep.  (a)  On any day (i) on which an Event of
Default exists or (ii) that is the third consecutive Business Day on which the
lesser of (x) the Revolving Commitments and Other Revolving Commitments (after
deducting the total Revolving Exposure plus the total Other Revolving Exposures)
and (y) the Borrowing Base Amount (after deducting the sum of (1) the total
Revolving Exposure, (2) the outstanding Tranche 6 Term Loans, (3) the
outstanding Other Term Loans, (4) the total Other Revolving Exposures and
(5) the outstanding Additional Senior Debt at such time), in each case, together
with all amounts then on deposit in the Cash Sweep Cash Collateral Account, is
less than $150,000,000, then the Administrative Agent may upon its
determination, and shall upon request by any Borrowing Base Agent or the
Required Lenders, immediately deliver Cash Sweep Notices.

 

(b)      During a Cash Sweep Period, if (i) there is no Event of Default and
(ii) the lesser of (x) the average Revolving Commitments and Other Revolving
Commitments (after deducting the average total Revolving Exposure plus the
average total Other Revolving Exposures) over any 30-day period and (y)  the
average Borrowing Base Amount (after deducting the sum of (1) the average total
Revolving Exposure, (2) the average outstanding Tranche 6 Term Loans, (3) the
average outstanding Other Term Loans, (4) the average total Other Revolving
Exposures and (5) the average outstanding Additional Senior Debt at such time)
over any 30-day period, in each case, together with all amounts then on deposit
in the Cash Sweep Cash Collateral Account, is greater than $175,000,000, then
the Administrative Agent shall automatically rescind any Cash Sweep Notice and
shall be prohibited from delivering any other Cash Sweep Notice (unless and
until the occurrence of the events set forth in paragraph (a) of this Section).

 

(c)      The Administrative Agent shall send a Cash Sweep Notice on each
occasion of the occurrence of the events set forth in Section 9.15(a) if
required by Section 9.15(a).

 

SECTION 9.16.            Electronic Communications.  (a)  Notwithstanding
anything in any Senior Loan Document to the contrary, the Borrower hereby agrees
that it will use its reasonable best efforts to provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Senior Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports,

 

141

--------------------------------------------------------------------------------


 

certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under any Senior Loan Document prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under any Senior Loan Document or (iv) is required to be delivered to
satisfy any condition set forth in Section 4.01 and/or 4.02 (all such
non-excluded communications being referred to herein collectively as the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com, with a copy to thomas.halsch@citi.com.  In
addition, the Borrower agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in the Senior Loan Documents, but
only to the extent requested by the Administrative Agent.

 

(b)      The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission system (each such system, a “Platform”).  The Borrower acknowledges
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.

 

(c)      EACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF ANY PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR ANY PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
OTHER LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

142

--------------------------------------------------------------------------------


 

(d)      The Administrative Agent agrees that the receipt of the Communications
by it at its e-mail address set forth in Section 9.01 shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Section.  Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to a Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of this Section.  Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

 

(e)      Nothing in this Section 9.16 shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Senior Loan Document in any other manner specified in such
Senior Loan Document.

 

SECTION 9.17.            USA Patriot Act.  Each Lender and each Issuing Bank
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or Issuing Bank to
identify the Borrower in accordance with its requirements.  The Borrower shall
promptly, following a request by the Administrative Agent, any Lender or any
Issuing Bank, provide all documentation and other information that the
Administrative Agent, such Lender or such Issuing Bank reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

 

SECTION 9.18.            [Intentionally omitted].

 

SECTION 9.19.            Loan Modification Offers.  (a)  The Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes of Loans and/or Commitments (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined in paragraph (c) below) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the
Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than five
Business Days nor more than 30 Business Days after the date of such notice). 
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that, at their discretion,
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitments of such Affected Class as to which such Lender’s
acceptance has been made.

 

143

--------------------------------------------------------------------------------


 

(b)      The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement.  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendments evidenced thereby
and only with respect to the Loans and Commitments of the Accepting Lenders of
the Affected Class (including any amendments necessary to treat the Loans and
Commitments of the Accepting Lenders of the Affected Class as Other Term Loans,
Other Revolving Loans and/or Other Revolving Credit Commitments). 
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this Section 9.19 unless the Administrative Agent, to the extent so
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions and/or officers’ certificates consistent with those
delivered on the 2013 Restatement Effective Date under Section 1.4(c) and (d) of
the 2013 Amendment and Restatement Agreement, other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion that are reasonably satisfactory to the Administrative Agent.

 

“Permitted Amendments” means (i) an extension of the final maturity date of the
applicable Loans and/or Commitments of the Accepting Lenders, (ii) a reduction
or elimination of the scheduled amortization of the applicable Loans of the
Accepting Lenders, (iii) an increase in the Applicable Rate with respect to the
applicable Loans and/or Commitments of the Accepting Lenders and the payment of
additional fees to the Accepting Lenders (such increase and/or payments to be in
the form of cash, Equity Interests or other property to the extent not
prohibited by this Agreement); provided that such increase and payment are not
in excess of the market interest rate or payment, as applicable, with respect to
such type of loans or commitments at the time and (iv) the conversion of
Revolving Loans to Term Loans; provided that any such conversion will constitute
a Permitted Amendment only if such Term Loans could be incurred as Refinancing
Indebtedness in respect of such Revolving Loans pursuant to Section 6.01(c).

 

144

--------------------------------------------------------------------------------

 